Exhibit 10.1

 

EXECUTION VERSION

 

 

$825,000,000

 

CREDIT AGREEMENT

 

among

 

WESCO AIRCRAFT HOLDINGS, INC.,

as Holdings,

 

WESCO AIRCRAFT HARDWARE CORP.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,

 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED,

and

BARCLAYS BANK PLC,

 

as Joint Lead Arrangers,

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBC CAPITAL MARKETS,

KEYBANK NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION,

and

UNION BANK, N.A.

 

as Joint Bookrunners,

 

BANK OF AMERICA, N.A.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING,
INC.,

RBC CAPITAL MARKETS,

KEYBANK NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING
CORPORATION,

 

and

 

UNION BANK, N.A.

 

as Co-Syndication Agents

 

BARCLAYS BANK PLC,
BBVA COMPASS BANK

PNC BANK, NATIONAL ASSOCIATION

and

RAYMOND JAMES BANK, N.A.

 

as Co-Documentation Agents

 

 

Dated as of December 7, 2012

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Defined Terms

 

1

1.2

 

Other Definitional Provisions

 

34

1.3

 

Accounting Terms

 

35

1.4

 

Currencies; Currency Equivalents; Euro

 

35

1.5

 

Calculation of Baskets

 

36

1.6

 

Pro Forma Calculations

 

36

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

37

 

 

 

 

 

2.1

 

Term Loan Commitments

 

37

2.2

 

Procedure for Term Loan Borrowing

 

37

2.3

 

Repayment of Term Loans

 

37

2.4

 

Revolving Commitments

 

38

2.5

 

Procedure for Revolving Loan Borrowing

 

38

2.6

 

Swingline Commitment

 

39

2.7

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

40

2.8

 

Repayment of Loans

 

42

2.9

 

Commitment Fees, etc.

 

42

2.10

 

Termination or Reduction of Revolving Commitments

 

43

2.11

 

Optional Prepayments

 

43

2.12

 

Mandatory Prepayments

 

43

2.13

 

Conversion and Continuation Options

 

45

2.14

 

Minimum Amounts and Maximum Number of Eurocurrency Tranches

 

46

2.15

 

Interest Rates and Payment Dates

 

46

2.16

 

Computation of Interest and Fees

 

46

2.17

 

Inability to Determine Interest Rate

 

47

2.18

 

Pro Rata Treatment and Payments

 

47

2.19

 

Requirements of Law

 

49

2.20

 

Taxes

 

50

2.21

 

Indemnity

 

53

2.22

 

Illegality

 

53

2.23

 

Change of Lending Office

 

54

2.24

 

Replacement of Lenders

 

54

2.25

 

Incremental Loans

 

55

2.26

 

Defaulting Lenders

 

56

 

 

 

 

 

SECTION 3.

 

LETTERS OF CREDIT

 

57

 

 

 

 

 

3.1

 

L/C Commitment

 

57

3.2

 

Procedure for Issuance of Letter of Credit

 

58

3.3

 

Fees and Other Charges

 

58

3.4

 

L/C Participations

 

59

3.5

 

Reimbursement Obligation of the Borrower

 

60

3.6

 

Obligations Absolute

 

60

3.7

 

Letter of Credit Payments

 

61

 

i

--------------------------------------------------------------------------------


 

3.8

 

Applications

 

61

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

 

 

4.1

 

Financial Condition

 

61

4.2

 

No Change

 

62

4.3

 

Existence; Compliance with Law

 

62

4.4

 

Corporate Power; Authorization; Enforceable Obligations

 

62

4.5

 

No Legal Bar

 

63

4.6

 

No Material Litigation

 

63

4.7

 

No Default

 

63

4.8

 

Ownership of Property; Liens

 

63

4.9

 

Intellectual Property

 

63

4.10

 

Taxes

 

64

4.11

 

Federal Regulations

 

64

4.12

 

ERISA

 

64

4.13

 

Investment Company Act

 

64

4.14

 

Subsidiaries

 

64

4.15

 

Environmental Matters

 

65

4.16

 

Accuracy of Information, etc.

 

65

4.17

 

Security Documents

 

65

4.18

 

Solvency

 

66

 

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

66

 

 

 

 

 

5.1

 

Conditions to Initial Extension of Credit

 

66

5.2

 

Conditions to Each Extension of Credit

 

67

 

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

68

 

 

 

 

 

6.1

 

Financial Statements

 

68

6.2

 

Certificates; Other Information

 

69

6.3

 

Payment of Obligations

 

70

6.4

 

Conduct of Business and Maintenance of Existence, etc.; Compliance

 

70

6.5

 

Maintenance of Property; Insurance

 

70

6.6

 

Inspection of Property; Books and Records; Discussions

 

71

6.7

 

Notices

 

71

6.8

 

Additional Collateral, etc.

 

72

6.9

 

Further Assurances

 

74

6.10

 

Use of Proceeds

 

74

6.11

 

Changes in Jurisdictions of Organization; Name

 

74

6.12

 

Post-Closing Obligations

 

74

 

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

 

75

 

 

 

 

 

7.1

 

Financial Condition Covenants

 

75

7.2

 

Indebtedness

 

75

7.3

 

Liens

 

78

7.4

 

Fundamental Changes

 

81

7.5

 

Dispositions of Property

 

81

7.6

 

Restricted Payments

 

84

 

ii

--------------------------------------------------------------------------------


 

7.7

 

[Reserved.]

 

85

7.8

 

Investments

 

85

7.9

 

Optional Payments and Modifications of Certain Debt Instruments

 

88

7.10

 

Transactions with Affiliates

 

89

7.11

 

Sales and Leasebacks

 

89

7.12

 

Changes in Fiscal Periods

 

89

7.13

 

Negative Pledge Clauses

 

89

7.14

 

Clauses Restricting Subsidiary Distributions

 

90

7.15

 

Lines of Business

 

90

7.16

 

Limitation on Hedge Agreements

 

90

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

 

90

 

 

 

 

 

SECTION 9.

 

THE AGENTS

 

94

 

 

 

 

 

9.1

 

Appointment

 

94

9.2

 

Delegation of Duties

 

94

9.3

 

Exculpatory Provisions

 

94

9.4

 

Reliance by the Agents

 

95

9.5

 

Notice of Default

 

95

9.6

 

Non-Reliance on Agents and Other Lenders

 

95

9.7

 

Indemnification

 

96

9.8

 

Agent in Its Individual Capacity

 

96

9.9

 

Successor Agents

 

96

9.10

 

Authorization to Release Liens and Guarantees

 

97

9.11

 

Joint Lead Arrangers, Joint Bookrunners, Documentation Agents and Syndication
Agents

 

97

9.12

 

Issuing Lender

 

98

9.13

 

Administrative Agent May File Proof of Claims

 

98

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

98

 

 

 

 

 

10.1

 

Amendments and Waivers

 

98

10.2

 

Notices

 

101

10.3

 

No Waiver; Cumulative Remedies

 

104

10.4

 

Survival of Representations and Warranties

 

105

10.5

 

Payment of Expenses; Indemnification

 

105

10.6

 

Successors and Assigns; Participations and Assignments

 

106

10.7

 

Adjustments; Set-off

 

110

10.8

 

Counterparts, Electronic Execution

 

111

10.9

 

Severability

 

111

10.10

 

Integration

 

112

10.11

 

GOVERNING LAW

 

112

10.12

 

Submission To Jurisdiction; Waivers

 

112

10.13

 

Judgment Currency

 

112

10.14

 

Acknowledgments

 

113

10.15

 

Confidentiality

 

113

10.16

 

Release of Collateral and Guarantee Obligations; Subordination of Liens

 

114

10.17

 

Accounting Changes

 

115

10.18

 

WAIVERS OF JURY TRIAL

 

115

10.19

 

USA PATRIOT ACT

 

115

 

iii

--------------------------------------------------------------------------------


 

10.20

 

Delivery of Lender Addenda

 

115

10.21

 

Interest Rate Limitation

 

115

 

SCHEDULES:

 

1

 

Revolving Commitments and Term Loan Commitments

1.1A

 

Excluded Subsidiaries

4.4

 

Consents, Authorizations, Filings and Notices

4.8A

 

Excepted Property

4.8B

 

Owned or Leased Real Property

4.14

 

Subsidiaries

4.17

 

UCC Filing Jurisdictions

7.2(d)

 

Existing Indebtedness

7.3(f)

 

Existing Liens

7.8

 

Existing Investments

7.13

 

Restrictions on Restricted Subsidiaries

 

EXHIBITS:

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D

 

Form of Assignment and Assumption

E

 

Form of Legal Opinion of Latham & Watkins LLP

F

 

Form of Exemption Certificate

G

 

Form of Solvency Certificate

H

 

Form of Joinder Agreement

I

 

Form of Lender Addendum

J

 

Auction Procedures

K-1

 

Form of Notice of Term Loan Borrowing

K-2

 

Form of Notice Revolving Loan Borrowing

L

 

Form of Prepayment Option Notice

M

 

Form of Notice of Continuation/Conversion

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of December 7, 2012, among WESCO AIRCRAFT
HOLDINGS, INC., a Delaware corporation (“Holdings”), WESCO AIRCRAFT HARDWARE
CORP., a California corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BARCLAYS BANK PLC, as Administrative Agent, Collateral
Agent, Issuing Lender and Swingline Lender, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and BARCLAYS BANK PLC, as joint lead arrangers, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, J.P. MORGAN
SECURITIES LLC, KEYBANK NATIONAL ASSOCIATION, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS, SUMITOMO MITSUI BANKING CORPORATION and
UNION BANK, N.A. as joint bookrunners, BANK OF AMERICA, N.A., J.P. MORGAN
SECURITIES LLC, KEYBANK NATIONAL ASSOCIATION, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS, SUMITOMO MITSUI BANKING CORPORATION and
UNION BANK, N.A., as co-syndication agents (the “Syndication Agents”), and
BARCLAYS BANK PLC, BBVA COMPASS BANK, PNC, NATIONAL ASSOCIATION and RAYMOND
JAMES BANK, N.A. as co-documentation agents (the “Documentation Agents”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.         DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum rounded upwards, if necessary, to the
next 1/100 of 1% equal to the highest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate for a Eurocurrency Loan denominated in Dollars for a
three-month interest period beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Eurocurrency Rate for any day shall be based on
the rate appearing on the Screen for Dollars on such day at
approximately 11 A.M., London time, as the Eurocurrency Rate for deposits
denominated in Dollars and having a three-month interest period.  For purposes
hereof:  “Prime Rate” means the prime commercial lending rate of the
Administrative Agent as established from time to time in its principal
U.S. office, as in effect from time to time.  Any change in the ABR due to a
change in the Eurocurrency Rate, the Prime Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Eurocurrency Rate, the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”:  Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.

 

“Accepting Lenders”:  as defined in Section 10.1.

 

“Accounting Changes”:  as defined in Section 10.17.

 

“Acquisition”:  as defined in the definition of “Permitted Acquisition”.

 

“Administrative Agent”:  Barclays Bank PLC, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.

 

--------------------------------------------------------------------------------


 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

“Affiliate Assignment Agreement”:  an Assignment and Assumption Agreement
substantially in the form of Exhibit 1 to Exhibit D hereto, with such amendments
or modifications as may be approved by the Administrative Agent.

 

“Affiliate Lenders”:  collectively, Holdings and its Subsidiaries and Other
Affiliates.

 

“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent.

 

“Agent-Related Party”: as defined in Section 10.2.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans, (ii) the aggregate amount of such
Lender’s Revolving Dollar Exposure or Revolving Multicurrency Exposure, or if
the Revolving Commitments of any Class have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding of such Class and
(iii) the aggregate amount of such Lender’s New Term Loan Commitments then in
effect, or if such New Term Loan Commitments have been terminated, the amount of
such Lender’s New Term Loans.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

 

“Agreed Foreign Currency”:  at any time, Pounds Sterling, Canadian Dollars or
euro.

 

“Agreed Foreign Currency Equivalent”:  with respect to any amount in Dollars,
the amount of any Agreed Foreign Currency that could be purchased with such
amount of Dollars using the reciprocal of the foreign exchange rate(s) specified
in the definition of the term “Dollar Equivalent”, as determined by the
Administrative Agent.

 

“Agreed Purposes”:  as defined in Section 10.15.

 

“Agreement”:  this Credit Agreement, as amended, restated, amended and restated,
waived, supplemented or otherwise modified from time to time.

 

“Applicable Class”:  as defined in Section 2.12(f).

 

“Applicable Margin” or “Applicable Commitment Fee Rate”:  for any day, with
respect to Revolving Loans (including any Swingline Loans), Term Loans and the
commitment fees payable hereunder, the applicable rate per annum determined
pursuant to the Pricing Grid; provided that from the Closing Date until the
six-month anniversary of the Closing Date, the Applicable Margin with respect to
Revolving Loans and Term Loans and the Applicable Commitment Fee Rate shall be
determined by reference to Level III of the Pricing Grid, and thereafter the
Applicable Margin with respect to Revolving Loans and Term Loans and the
Applicable Commitment Fee Rate shall be determined in accordance with the
Pricing Grid based on the most recently delivered financial statements delivered
pursuant to Section 6.1.

 

2

--------------------------------------------------------------------------------


 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by any Loan Party (a) not in the ordinary course of business under
Section 7.5(e) or (v) or (b) not otherwise permitted under Section 7.5, in each
case, which yields Net Cash Proceeds to any Loan Party (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $7,500,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Auction”:  as defined in Section 10.6(g).

 

“Auction Manager”:  (a) any of the Administrative Agent or the Joint Lead
Arrangers, as determined by the Borrower or (b) any other financial institution
or advisor agreed by the Borrower and the Administrative Agent (whether or not
an Affiliate of the Administrative Agent) to act as an arranger in connection
with any repurchases pursuant to Section 10.6(g).

 

“Available Amount”:  as at any date, the sum of, without duplication and, in the
case of clauses (c) through (g) below, to the extent not otherwise included in
Excess Cash Flow:

 

(a)           $25,000,000;

 

(b)           the Available Excess Cash Flow Amount;

 

(c)           the Net Cash Proceeds received from any Equity Issuance by, or
capital contribution to, Holdings or the Borrower made after the Closing Date
(other than Specified Equity Contributions and Equity Issuances of Disqualified
Capital Stock) which, in the case of any such Equity Issuance by, or capital
contribution to, Holdings, have been contributed in cash as common equity to the
Borrower;

 

(d)           the aggregate amount of proceeds received by the Loan Parties
after the Closing Date that (i) would have constituted Net Cash Proceeds
pursuant to clause (a) of the definition of “Net Cash Proceeds” except for the
operation of any of (A) the Dollar threshold set forth in the definition of
“Asset Sale”, and (B) the Dollar threshold set forth in the definition of
“Recovery Event” or (ii) constitutes proceeds declined for prepayment that are
returned to the Borrower pursuant to Section 2.12;

 

(e)           the aggregate principal amount of any Indebtedness of Holdings or
any Restricted Subsidiary issued after the Closing Date (other than Indebtedness
issued to a Restricted Subsidiary), which has been extinguished after being
converted into or exchanged for Capital Stock in Holdings or any parent company;

 

(f)            the amount received by Holdings or any Restricted Subsidiary in
cash (and the fair market value (as determined in good faith by Holdings) of
Property other than cash received

 

3

--------------------------------------------------------------------------------


 

by Holdings or any Restricted Subsidiary) after the Closing Date from any
dividend or other distribution by an Unrestricted Subsidiary;

 

(g)           in the event any Unrestricted Subsidiary has been redesignated as
a Restricted Subsidiary and becomes a Subsidiary Guarantor or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, Holdings, the Borrower or any Subsidiary Guarantor, the
fair market value (as determined in good faith by the Borrower) of the
Investments of Holdings or any Restricted Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) to the extent the Investment in
such Unrestricted Subsidiary was made by Holdings or any of its Restricted
Subsidiaries with the Available Amount;

 

(h)           an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash or Cash Equivalents by the Borrower
or any Restricted Subsidiary in respect of any Permitted Acquisition or
Investments made after the Closing Date pursuant to Sections 7.8(f),
7.8(n) and 7.8(o) using the Available Amount; and

 

(i)            the aggregate amount actually received in cash or Cash
Equivalents by the Borrower or any Restricted Subsidiary in connection with the
sale, transfer or other disposition of its ownership interest in any joint
venture that is not a Subsidiary or in any Unrestricted Subsidiary, in each
case, to the extent of the Investment in such joint venture or Unrestricted
Subsidiary;

 

minus, the sum of

 

(a)           the amount of Indebtedness incurred after the Closing Date
pursuant to Section 7.2(h) using the Available Amount;

 

(b)           the amount of Restricted Payments made after the Closing Date
pursuant to Section 7.6(e) using the Available Amount; and

 

(c)           the amount of any Investments made after the Closing Date in
respect of any Permitted Acquisition or Investments made after the Closing Date
pursuant to Sections 7.8(f) and 7.8(o) using the Available Amount.

 

“Available Excess Cash Flow Amount”:  the aggregate cumulative amount, not less
than zero, of Excess Cash Flow for all fiscal years ending on or after
September 30, 2013 that is not required pursuant to the provisions of
Section 2.12(c) to be applied to the prepayment of Term Loans or New Term Loans.

 

“Available Revolving Commitment”:  as to any Revolving Lender of any Class at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment of such Class then in effect over (b) such Lender’s Revolving
Extensions of Credit of such Class then outstanding; provided that in
calculating any Revolving Lender’s Revolving Extensions of Credit of Dollar
Revolving Commitments for the purpose of determining such Revolving Lender’s
Available Revolving Commitments of such Class pursuant to Section 2.9(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

 

4

--------------------------------------------------------------------------------


 

“Below Threshold Asset Disposition Proceeds”:  the aggregate cumulative amount
of Net Cash Proceeds received by the Loan Parties after the Closing Date that
would have constituted Net Cash Proceeds of an Asset Sale except for the
operation of clause (a) of the definition thereof.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials” means any materials and/or information provided by or on
behalf of the Borrower hereunder and under the other Loan Documents to the
Administrative Agent and/or any Joint Lead Arranger and made available to the
Lenders on the Platform.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  the provision of inventory management services and the purchase,
sale and distribution of parts, machined parts, electronic products, bearings,
other C-class parts, fastener installation tooling and other parts used by the
Borrower’s customers and various services relating, incidental or ancillary
thereto.

 

“Business Day”:  a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in deposits in the relevant Currency in the
interbank eurocurrency market, (c) with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans
denominated in Pounds Sterling, such day is also a day on which commercial banks
and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency, (d) with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurocurrency Loans denominated in euro, such day is also a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer payment
system (or any successor settlement system as determined by the Administrative
Agent) is open for the settlement of payments in euro and (e) with respect to
notices and determinations in connection with, and payments of principal and
interest on, Eurocurrency Loans denominated in Canadian Dollars, any day other
than a day on which banks are not open for dealings in deposits in Canadian
Dollars in Toronto, Ontario.

 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude: 
(i) any Permitted Acquisition and any other Investment permitted hereunder;
(ii) any expenditures to the extent financed with any Reinvestment Deferred
Amount; (iii) expenditures for leasehold improvements for which such Person is
reimbursed or receives a credit; and (iv) expenditures to the extent they are
made with the proceeds of equity contributions (other than

 

5

--------------------------------------------------------------------------------


 

Specified Equity Contributions and in respect of Disqualified Capital Stock)
made to Holdings or the Restricted Subsidiaries after the Closing Date.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash-Capped Incremental Facility”: as defined in Section 2.25(a).

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Obligations”: obligations owed by the Borrower or any Guarantor
to any Lender or any Affiliate of a Lender in respect of any overdraft and
related liabilities arising from treasury, depository and cash management
services, credit or debit card, or any automated clearing house transfers of
funds.

 

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

 

6

--------------------------------------------------------------------------------


 

“Class”:  (a) when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans constituting such borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Term Loans or, if applicable, a Tranche of New
Term Loans; (b) when used in reference to any Swingline Loan, refers to whether
such Swingline Loans are Dollar Swingline Loans or Multicurrency Swingline
Loans; (c) when used in reference to any Lender, refers to whether such Lender
is a Dollar Revolving Lender, a Multicurrency Revolving Lender, a Term Lender or
a New Term Lender under a Tranche of New Term Loans; (d) when used in reference
to any Commitment, refers to whether such Commitment is a Dollar Revolving
Commitment, Multicurrency Revolving Commitment, Term Loan Commitment or Tranche
of New Term Loan Commitment; and (e) when used in reference to a Letter of
Credit refers, refers to whether such Letter of Credit is a Dollar Letter of
Credit or a Multicurrency Letter of Credit.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied and the initial Loans hereunder shall have
been funded, which date is December 7, 2012.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investors”:  any co-investors designated by the Sponsor who may own,
directly or indirectly, no more than 15%, in the aggregate, of the Capital Stock
of Holdings.

 

“Collateral”:  collectively, the meaning assigned to such term in the Guarantee
and Collateral Agreement and any real property subject to a Lien under a
Mortgage (or if the context so requires, intended to be subject to such a Lien).

 

“Collateral Agent”:  Barclays Bank PLC, in its capacity as collateral agent for
the Secured Parties under the Security Documents and any of its successors and
permitted assigns.

 

“Commitment”:  as to any Lender, the sum of the Revolving Commitments, the Term
Loan Commitments and the New Term Loan Commitments (if any) of such Lender.

 

“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount”.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”:  as defined in Section 10.15.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash, Cash
Equivalents and Foreign Cash Equivalents) that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of Holdings and its Restricted Subsidiaries at
such date.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings and its Restricted Subsidiaries and (b)
without duplication, all Indebtedness consisting of Revolving Loans or Swingline
Loans, to the extent otherwise included therein.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) income tax (or any alternative tax in lieu thereof)
expense (including state, local, franchise, excise, foreign withholding and
similar taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries (or, in the case of Holdings, its Restricted Subsidiaries),
amortization or writeoff of debt discount, debt issuance costs and commissions,
premiums, discounts and other fees and charges associated with Indebtedness
(including commitment and administrative fees and charges with respect to the
Facilities), (c) depreciation and amortization expense, (d) amortization or
impairment of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (f) any other non-cash
charges, expenses or losses, including in relation to earn-outs and similar
obligations, (g) restructuring and integration costs, including, without
limitation, any severance costs, costs associated with office openings or
closings and consolidation, relocation or integration costs and other
non-recurring business optimization and restructuring charges and expenses,
(h) stock-option based and other equity-based compensation expenses,
(i) transaction costs, fees, losses and expenses (including those relating to
transactions contemplated hereby (including any amendments or waivers of the
Loan Documents), and those payable in connection with the sale of Capital Stock,
the incurrence of Indebtedness permitted under Section 7.2, transactions
permitted by Section 7.4, Dispositions permitted by Section 7.5 or any Permitted
Acquisition or other Investment permitted under Section 7.8 (in each case
whether or not successful)), (j) all fees and expenses paid pursuant to the
Management Agreement, (k) proceeds from any business interruption insurance (in
the case of this clause (k) to the extent not reflected as revenue or income in
such statement of such Consolidated Net Income), (l) losses recognized and
expenses incurred in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, (m) cash
expenses relating to earn-outs and similar obligations, (n) to the extent
actually reimbursed, charges, losses, lost profits, write-offs or expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with a Permitted Acquisition or any other acquisition permitted by
Section 7.8, (o) the amount of cost savings and other operating improvements and
synergies projected by the Borrower in good faith and certified in writing to
the Administrative Agent to be realized as a result of any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or Disposition, or
from any operational change taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) the Borrower shall have certified to the
Administrative Agent that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions and (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized
within 12 months, (ii) no cost savings shall be added pursuant to this
clause (o) to the extent already included in clause (e) above with respect to
such period and (iii) the amount of such cost savings, operating improvements
and

 

8

--------------------------------------------------------------------------------


 

synergies shall not exceed 10% of Consolidated EBITDA for any period of 12
consecutive months and (p) Public Company Costs, provided that the amount of
such Public Company Costs shall not exceed $4,000,000 for any period of 12
consecutive months; minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (b) any other non-cash income or gains (other than the accrual of
revenue in the ordinary course), but excluding any such items (i) in respect of
which cash was received in a prior period or will be received in a future period
or (ii) which represents the reversal in such period of any accrual of, or
reserve for, anticipated cash charges in any prior period where such accrual or
reserve is no longer required, all as determined on a consolidated basis and
(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items; provided that for purposes of calculating Consolidated EBITDA of Holdings
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person acquired by Holdings or its Restricted Subsidiaries during such
period shall be included on a pro forma basis for such period (but assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period),
(B) the Consolidated EBITDA of any Person Disposed of by Holdings or its
Restricted Subsidiaries during such period shall be excluded for such period
(assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period)
and (C) the Consolidated EBITDA generated by any Qualified Contract that has
been entered into by Holdings or any Restricted Subsidiary during such period
will be given pro forma effect for such period as if such Qualified Contract had
been entered into on the first day of such period; provided that such
Consolidated EBITDA shall be certified by Holdings as having been determined in
good faith to be reasonably anticipated to be realizable within 12 months
following the date such Qualified Contract is entered into.  For purposes of
determining compliance with the financial covenants set forth in Section 7.1,
(i) any cash common equity contribution or (ii) any other equity contribution on
terms reasonably acceptable to the Administrative Agent, made by Holdings to the
Borrower or any Subsidiary Guarantor on or after the first day of any fiscal
quarter and prior to the day that is 10 days after the day on which financial
statements are required to be delivered for such fiscal quarter (it being
understood that each such contribution shall be credited with respect to only
one fiscal quarter; provided that such credit shall be effective as to such
fiscal quarter for all periods in which such fiscal quarter is included) will,
at the request of Holdings, be deemed to increase, dollar for dollar,
Consolidated EBITDA for such fiscal quarter for the purposes of determining
compliance with such financial covenants at the end of such fiscal quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four fiscal quarter period there shall be a period of at least
two fiscal quarters in which no Specified Equity Contribution is made, (b) no
more than four Specified Equity Contributions shall be made so long as the
Commitments remain in effect, any Letter of Credit remains outstanding (that has
not been cash collateralized or backstopped) or any Loan or other amount is
owing to any Lender or any Agent hereunder and (c) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause
Holdings to be in compliance with the financial covenants set forth in
Section 7.1.  Notwithstanding the forgoing, Consolidated EBITDA shall be
calculated without giving effect to the non-cash effects of purchase accounting
or similar adjustments required or permitted by GAAP in connection with any
Investment (including any Permitted Acquisition).

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries (or, in the case of
Holdings, its Restricted Subsidiaries) for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of Holdings and its consolidated Restricted Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of Holdings
or is merged into or consolidated with Holdings or any of its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries and (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary of Holdings) in which Holdings or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Holdings or such Restricted Subsidiary in the
form of dividends or similar distributions (which dividends and distributions
shall be included in the calculation of Consolidated Net Income). 
Notwithstanding the foregoing, for purposes of calculating Excess Cash Flow,
Consolidated Net Income shall not include: (i) extraordinary gains for such
period, (ii) the cumulative effect of a change in accounting principles during
such period, (iii) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction and
(iv) any income (loss) for such period attributable to the early extinguishment
of Indebtedness or Hedge Agreements.  There shall be excluded from Consolidated
Net Income for any period the purchase accounting effects of adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue required or permitted by GAAP and related authoritative
pronouncements as a result of any consummated acquisition whether consummated
before or after the Closing Date, or the amortization or write-off of any
amounts thereof.

 

“Consolidated Net Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for such
period to (b) Consolidated Net Interest Expense of Holdings and its Restricted
Subsidiaries for such period.

 

“Consolidated Net Interest Expense”:  of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries), minus (b) the sum of (i) total cash interest income of such
Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period, in each case determined in accordance with GAAP
plus (ii) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to
Holdings, those paid in connection with the transactions occurring on the
Closing Date or in connection with any amendment hereof.  For purposes of the
foregoing, interest expense of any Person shall be determined after giving
effect to any net payments made or received by such Person with respect to
interest rate Hedge Agreements (other than early termination payments) permitted
hereunder.

 

“Consolidated Total Leverage”:  at any date, the aggregate principal amount of
all Funded Debt of Holdings and its Restricted Subsidiaries at such date, minus
cash and Cash Equivalents (other than any restricted cash, Cash Equivalents or
Foreign Cash Equivalents) held by Holdings and its Restricted Subsidiaries on
such date, in each case determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of Holdings, the ratio of (a) Consolidated Total
Leverage on such day to (b) Consolidated EBITDA of Holdings and its Restricted
Subsidiaries for such period.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Continuing Directors”:  the directors of Holdings on the Closing Date and each
other director of Holdings, if, in each case, such other director’s nomination
for election to the board of

 

10

--------------------------------------------------------------------------------


 

directors of Holdings is recommended by at least 51% of the then Continuing
Directors or such other director receives the vote of the Sponsor and/or its
Affiliates (excluding any operating portfolio companies of the Sponsor) or any
other Permitted Investor in his or her election by the shareholders of Holdings.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Currency”:  Dollars or any Agreed Foreign Currency.

 

“Debt Fund Affiliate”:  any Affiliate of Holdings that is a bona fide
diversified debt fund, provided that the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund.

 

“Debtor Relief Laws”:  means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  subject to Section 2.26(a), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any

 

11

--------------------------------------------------------------------------------


 

contracts or agreements made with such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.26(a)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, each Swingline Lender and each Lender.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Differential Amount”:  as defined in Section 7.5(l).

 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”:  Capital Stock (other than, for purposes of
determining compliance with Section 7.1, any Capital Stock issued in connection
with a Specified Equity Contribution for such periods as such Specified Equity
Contribution is deemed to increase Consolidated EBITDA) that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Capital Stock), (b) matures or is mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof (other than solely for Qualified Capital Stock), in each case in whole
or in part and whether upon the occurrence of any event, pursuant to a sinking
fund obligation on a fixed date or otherwise (including as the result of a
failure to maintain or achieve any financial performance standards), prior to
the date that is 91 days after the final scheduled maturity date of the Loans
(other than (i) upon payment in full of the Obligations (other than
indemnification and other contingent obligations not yet due and owing and
Obligations in respect of Specified Hedge Agreements or Cash Management
Obligations) or (ii) upon a “change in control”; provided that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Capital Stock or
other assets other than Qualified Capital Stock.

 

“Disqualified Institution”:  (i) those institutions identified by the Borrower
in writing to the Administrative Agent prior to the Closing Date, as the case
may be, or with the consent of the Administrative Agent (not to be unreasonably
withheld; consent of the Administrative Agent shall be deemed to have been given
if the Administrative Agent does not object within 5 Business Days after
identification of an institution) from time to time thereafter, and their known
Affiliates and (ii) business competitors of the Borrower and its Subsidiaries
identified in writing to the Administrative Agent from time to time and their
known Affiliates.

 

“Documentation Agents”:  as defined in the preamble hereto.

 

“Dollar Amount”:  in respect of any amount, the sum of (a) the portion thereof
denominated in Dollars (if any), plus (b) the Dollar Equivalent of the portion
thereof denominated in any Foreign Currency (if any).

 

“Dollar Equivalent”:  of any amount means, on the applicable Valuation Date, (a)
if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in any Agreed Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by the Administrative
Agent in New York, New York at 11:00 a.m. (New York time) on the Valuation Date
(or, in the case of any determination made under Section 2.12(f) or the last
sentence of Section 2.18(g), on the date of determination or redenomination
therein referred to) to prime banks in New York for the spot

 

12

--------------------------------------------------------------------------------


 

purchase in the New York foreign exchange market of such amount of Dollars with
such Agreed Foreign Currency.

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Dollar
Letters of Credit and (b) the aggregate amount of drawings under Dollar Letters
of Credit that have not then been reimbursed.  The Dollar L/C Obligations of any
Lender at any time shall be its Dollar Revolving Percentage of the total Dollar
L/C Obligations at such time.

 

“Dollar Letter of Credit”:  Letters of Credit that utilize the Dollar Revolving
Commitments.

 

“Dollar Revolving Commitments”:  as to any Dollar Revolving Lender, the
obligation of such Lender, if any, to make Dollar Revolving Loans and
participate in Dollar Swingline Loans and Dollar Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Dollar Revolving Commitment” opposite such Lender’s name on
Schedule 1, or as the case may be, in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The original aggregate amount of the Dollar
Revolving Commitments is $160,000,000.

 

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Dollar Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Dollar Revolving Percentage of the Dollar L/C Obligations then
outstanding and (c) such Lender’s Dollar Revolving Percentage of the aggregate
principal amount of Dollar Swingline Loans then outstanding.

 

“Dollar Revolving Facility”:  as defined in the definition of “Facility”.

 

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or that holds Dollar Revolving Loans.

 

“Dollar Revolving Loans”:  as defined in Section 2.4(a).

 

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the aggregate Dollar Revolving Commitments or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which the
Dollar Amount of the aggregate principal amount of such Dollar Revolving
Lender’s Dollar Revolving Loans then outstanding constitutes of the aggregate
principal amount of the Dollar Revolving Loans then outstanding, provided that
in the event that the Dollar Revolving Loans are paid in full prior to the
reduction to zero of the Dollar Revolving Extensions of Credit, the Dollar
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Dollar Revolving Extensions of Credit shall be held by the
Dollar Revolving Lenders on a comparable basis.

 

“Dollar Swingline Loans”:  as defined in Section 2.6(a).

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary of Holdings
organized under the laws of any jurisdiction within the United States other than
those directly owned by a Foreign Subsidiary.

 

13

--------------------------------------------------------------------------------


 

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, as has been, is now, or at any time hereafter is,
in effect.

 

“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to:  (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Issuance”:  any issuance by Holdings or its Restricted Subsidiaries of
its Capital Stock in a public or private offering.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“euro”:  the single currency of Participating Member States of the European
Union, which shall be an Agreed Foreign Currency and a Foreign Currency under
this Agreement.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan denominated in any Currency, the rate per
annum determined on the basis of the rate for deposits in the relevant Currency
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period, as the
Eurocurrency Rate for deposits denominated in such Currency with a maturity
comparable to such Interest Period.  In the event that such rate does not appear
on the Screen at such time for any reason, then the “Eurocurrency Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurocurrency rates in such Currency as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered deposits in the
relevant currency at or about 11:00 A.M., London time, two Business Days prior
to the beginning of such Interest Period in the interbank eurocurrency market
where its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

14

--------------------------------------------------------------------------------


 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans
denominated in the same Currency under a particular Facility the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

 

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Amount”:  as defined in Section 7.4(c).

 

“Excess Cash Flow”:  for any fiscal year of Holdings, the difference, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year, (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by Holdings and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
and (v) the net increase during such fiscal year (if any) in deferred tax
liabilities or decrease in deferred tax assets (in each case to the extent
reflected in Consolidated Net Income and not included in Consolidated Working
Capital) of Holdings minus (b) the sum, without duplication (including, in the
case of clauses (ii) and (viii) below, duplication across periods; provided that
all or any portion of the amounts referred to in clauses (ii) and (viii) below
with respect to a period may be applied in the determination of Excess Cash Flow
for any subsequent period to the extent such amounts did not previously result
in a reduction of Excess Cash Flow in any prior period), of (i) the amount of
all non-cash gains or credits included in arriving at such Consolidated Net
Income (including, without limitation, credits included in the calculation of
deferred tax assets and liabilities), (ii) the aggregate amount (A) actually
paid by Holdings and its Restricted Subsidiaries in cash during such fiscal year
on account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such fiscal year to be used to make Capital Expenditures or Permitted
Acquisitions which in either case have been actually made or consummated or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such fiscal year (in each case under this clause (ii) other than to the
extent any such Capital Expenditure or Permitted Acquisition is made (or, in the
case of the preceding clause (B), is expected to be made) with the proceeds of
new long-term Indebtedness or an Equity Issuance or with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all regularly
scheduled principal payments or prepayments (including, without limitation,
voluntary prepayments (other than with respect to the New Term Loans, Term Loans
or Revolving Loans)) of Indebtedness (including, without limitation, the New
Term Loans or Term Loans) of Holdings and its Restricted Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder and other than to the extent any such prepayments are the result of
the incurrence of additional indebtedness), (iv) the amount of the increase, if
any, in Consolidated Working Capital for such fiscal year, (v) the aggregate net
amount of non-cash gain on the Disposition of Property by Holdings and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent included in arriving at such

 

15

--------------------------------------------------------------------------------


 

Consolidated Net Income, (vi) fees and expenses incurred in connection with the
closing of the Loan Documents (including amendments of the foregoing),
(vii) purchase price adjustments paid or received in connection with any
Permitted Acquisition or any other acquisition permitted under Section 7.8,
(viii) the net amount of Investments made during such period pursuant to
paragraphs (d), (f), (h), (l), (o), (q), (x) and (aa) of Section 7.8 or
committed during such period to be used to make Investments pursuant to such
paragraphs of Section 7.8 which have been actually made or for which a binding
agreement exists as of the time of determination of Excess Cash Flow for such
period, (ix) the amount (determined by Holdings) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event and
(x) the net decrease during such fiscal year (if any) in deferred tax
liabilities or increase in deferred tax assets (in each case to the extent
reflected in Consolidated Net Income and not included in Consolidated Working
Capital) of Holdings.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

 

“Excess Cash Flow Percentage”:  50%; provided that the Excess Cash Flow
Percentage for any Excess Cash Flow Application Date shall be reduced to 25% if
the Consolidated Total Leverage Ratio as of the last day of the fiscal year most
recently ended prior to such date is less than 3.00 to 1.0 but not less than
2.50:1.00 and reduced further to 0% if the Consolidated Total Leverage Ratio as
of the last day of such fiscal year is less than 2.50 to 1.0.

 

“Excluded Subsidiary”:  (a) each Domestic Subsidiary which is an Immaterial
Subsidiary as of the Closing Date and listed on Schedule 1.1A to this Agreement
and each future Domestic Subsidiary which is an Immaterial Subsidiary, in each
case, for so long as such Subsidiary remains an Immaterial Subsidiary, (b) each
Domestic Subsidiary that is not a wholly-owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 6.8(c) (for so long as such Subsidiary remains a
non-wholly-owned Restricted Subsidiary), (c) any Foreign Subsidiary Holding
Company and any Subsidiaries owned directly or indirectly by such Foreign
Subsidiary Holding Company, (d) each Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary, (e) each Unrestricted Subsidiary,
(f) each Domestic Subsidiary to the extent that (i) such Domestic Subsidiary is
prohibited by any applicable Contractual Obligation or Requirement of Law from
guaranteeing the Obligations, (ii) any Contractual Obligation prohibits such
guarantee without the consent of the other party or (iii) a guarantee of the
Obligations would give any other party to a Contractual Obligation the right to
terminate its obligation thereunder; provided that such Contractual Obligation
was not entered into in contemplation of permitting such Domestic Subsidiary not
to become a Guarantor and clauses (ii) and (iii) shall not be applicable if
(A) such other party is a Loan Party or a wholly-owned Subsidiary or (B) consent
has been obtained to provide such guarantee and for so long as such Contractual
Obligation or replacement or renewal thereof is in effect, (g) any special
purpose entity or (h) any other Domestic Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed by notice to the
Borrower) the cost of providing a guarantee is excessive in view of the benefits
to be obtained by the Lenders.

 

“Excluded Taxes”:  as defined in Section 2.20(a).

 

“Existing Credit Agreement”:  the Credit Agreement dated as of April 7, 2011,
among Holdings, the Borrower, the lenders party thereto, Barclays Bank PLC, as
Administrative Agent and the other agents and financial institutions party
thereto, as amended.

 

“Facility”:  each of (a) the Term Loan Commitments and the Term Loans (the “Term
Facility”), (b)  the Dollar Revolving Commitments and the extensions of credit
made thereunder (the

 

16

--------------------------------------------------------------------------------


 

“Dollar Revolving Facility”), (c) the Multicurrency Revolving Commitments and
the extensions of credit made thereunder (the “Multicurrency Revolving Facility”
and, together with the Dollar Revolving Facility, the “Revolving Facility”) and
(d) each Tranche of New Term Loans and the related New Term Loan Commitments
(each, a “New Term Loan Facility”).

 

“FATCA”:  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  commencing on December 31, 2012, (a) the last Business Day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

 

“Flintbrook”:  Flintbrook Limited, a limited holding company incorporated under
the laws of England and Wales.

 

“Foreign Cash Equivalents”:  (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than six months from the date
of acquisition, (b) commercial paper maturing not more than one year from the
date of creation thereof and, at the time of acquisition, having the highest
rating obtainable from either S&P’s or Moody’s and (c) shares of any money
market mutual fund that has its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above.

 

“Foreign Currency”:  at any time, any Currency other than Dollars.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries (or Restricted
Subsidiaries thereof) and other assets relating to an ownership interest in such
Capital Stock or Restricted Subsidiaries.

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness”.

 

“Funding Office”:  for each Currency, the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office in respect of such
Currency by written notice to the Borrower and the Lenders.

 

17

--------------------------------------------------------------------------------


 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  If at any time the SEC requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS
in lieu of GAAP for financial reporting purposes, without limiting
Section 10.16, effective from and after the date on which such transition from
GAAP to IFRS is required to be completed (or, upon notice from the Borrower or
Holdings to the Administrative Agent, such earlier date as the Borrower or
Holdings, as applicable, reasonably determines that it should effectuate the
transition from GAAP to IFRS in contemplation of such SEC requirement),
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness, net worth, working capital earnings,
leases, dividends or other distributions upon the stock or equity interests (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

 

“Holdings”:  as defined in the preamble hereto.

 

18

--------------------------------------------------------------------------------


 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  on any date, any Subsidiary of Holdings that (i) had
less than 7% of consolidated assets and 7% of annual consolidated revenues of
Holdings and its Restricted Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such date and
(ii) has been designated as such by Holdings in a written notice delivered to
the Administrative Agent (other than any such Subsidiary as to which Holdings
has revoked such designation by written notice to the Administrative Agent);
provided that at no time shall all Immaterial Subsidiaries so designated by
Holdings have in the aggregate consolidated assets or annual consolidated
revenues (as reflected on the most recent financial statements delivered
pursuant to Section 6.1 prior to such time) in excess of 7.5% of consolidated
assets or annual consolidated revenues, respectively, of Holdings and its
Restricted Subsidiaries.

 

“Increased Amount Date”:  as defined in Section 2.25(a).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and intercompany liabilities arising
in the ordinary course of business and (ii) earn-outs and other contingent
payments in respect of acquisitions except to the extent that the liability on
account of any such earn-out or contingent payment becomes fixed), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property, in which case only the lesser of the amount of such
obligation and the fair market value of such Property shall constitute
Indebtedness), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock, except for
agreements with directors, officers and employees to acquire such Capital Stock
upon the death or termination of employment of such director, officer or
employee, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (f) above, and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (and
in the event such Person has not assumed or become liable for payment of such
obligation, only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness).

 

“Indebtedness for Borrowed Money”:  to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments, (ii) obligations under Capital Leases,
(iii) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (iv) the deferred purchase price of property or
services (except for

 

19

--------------------------------------------------------------------------------


 

accounts payable, deferred compensation arrangements and accrued expenses and
receipt of progress and advance payments related to such purchase price, in each
case arising in the ordinary course of business).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent
licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Interest Payment Date”:  commencing on December 31, 2012, (a) as to any ABR
Loan (other than any Swingline Loan), the last Business Day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurocurrency Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period, (d) as to any
Loan (other than any Revolving Loan that is an ABR Loan and any Swingline Loan),
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing, continuation or conversion date, as the case may
be, with respect to such Eurocurrency Loan and ending one, two, three or six or
(if available to all Lenders under the relevant Facility) nine or twelve months
(or such other period acceptable to all such Lenders) thereafter, as selected by
the Borrower in its notice of borrowing or notice of continuation or conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than
1:00 P.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
scheduled Revolving Termination Date or beyond the date final payment is due on
the Term Loans or New Term Loans shall end on the Revolving Termination Date or
such due date, as applicable; and

 

20

--------------------------------------------------------------------------------


 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”:  as defined in Section 7.8.

 

“Issuing Lenders”:  with respect to each Class of Revolving Commitments,
(a) Barclays Bank PLC or (b) any other Revolving Lender of any Class from time
to time designated by the Borrower, in its sole discretion with the consent of
the applicable Lender, as an Issuing Lender for such Class with the consent of
such other Revolving Lender in its sole discretion.

 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit H.

 

“Joint Bookrunners”:  the collective reference to Merrill Lynch, Pierce,
Fenner & Smith Incorporated,  Barclays Bank PLC, J.P. Morgan Securities LLC,
Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui Banking Corporation,
KeyBank National Association, Union Bank, N.A. and RBC Capital Markets.

 

“Joint Lead Arrangers”:  the collective reference to Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Barclays Bank PLC.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Disbursements”:  as defined in Section 3.4(a).

 

“L/C Obligations”:  at any time, the sum of the Dollar L/C Obligations and the
Multicurrency L/C Obligations.

 

“L/C Participants”:  with respect to Letter of Credit of a Class, the collective
reference to all the Revolving Lenders of such Class other than the applicable
Issuing Lender.

 

“L/C Shortfall”:  as defined in Section 3.4(d).

 

“Lender Addendum”:  with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.20.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).  For the
avoidance of doubt, it is understood and agreed that each of Holdings and any
Restricted Subsidiary may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by, or licensed to, such
entity.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property. 
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity

 

21

--------------------------------------------------------------------------------


 

provisions may limit the ability of the Administrative Agent to utilize, sell,
lease, license or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  the collective reference to this Agreement, the Security
Documents, and the Notes (if any) and any amendment, waiver, supplement or other
modification to any of the foregoing.

 

“Loan Modification Agreement”:  as defined in Section 10.1.

 

“Loan Modification Offer”:  as defined in Section 10.1.

 

“Loan Parties”:  Holdings, the Borrower and each Subsidiary Guarantor.

 

“Local Time”:  with respect to any Loan denominated in or any payment to be made
in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, New Term
Loans (if any) or the Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, (a) in the case of the Term Facility, prior
to the borrowings to occur on the Closing Date, the holders of more than 50% of
the Term Loan Commitments, (b)  in the case of any New Term Facility, prior to
the termination of the New Term Loan Commitments under such Facility, the
holders of more than 50% of the New Term Loan Commitments under such Facility,
and (c) in the case of the Revolving Facility, prior to any termination of the
Revolving Commitments under such Facility, the holders of more than 50% of the
Revolving Commitments under such Facility); provided that in determining
Majority Facility Lenders at any time, the Loans, Commitments and Revolving
Extensions of Credit of each Defaulting Lender and each Affiliate Lender (other
than any Debt Fund Affiliate) shall be disregarded.

 

“Management Agreement”:  the Management Agreement, by and between Holdings and
TC Group, L.L.C., a Delaware limited liability company, as in effect on the
Closing Date and as modified from time to time with the consent of the
Administrative Agent.

 

“Management Rights Agreement”:  the Management Rights Agreement, by and between
Carlyle Partners IV, L.P., a Delaware limited partnership, CP IV Coinvestment
L.P., a Delaware limited partnership, Falcon Aerospace Holdings, LLC, a Delaware
limited liability company, Holdings, Randy Snyder, an Individual, Susan Snyder,
an Individual and the Wesco Entities, as in effect on the Closing Date and as
modified from time to time with the consent of the Administrative Agent.

 

“Mandatory Prepayment Date”:  as defined in Section 2.12(f).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or financial condition of Holdings and its Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents or the material rights and remedies of the Administrative Agent
and the Lenders thereunder, in each case, taken as a whole.

 

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.

 

22

--------------------------------------------------------------------------------


 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to any Environmental
Law.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage”:  any mortgage, deed of trust, hypothec or other similar document
made by any Loan Party in favor of, or for the benefit of, the Collateral Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and Holdings (taking into account the
law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Multicurrency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Multicurrency Letters of Credit and (b) the aggregate amount of drawings under
Multicurrency Letters of Credit that have not then been reimbursed.  The
Multicurrency L/C Obligations of any Lender at any time shall be its
Multicurrency Revolving Percentage of the total Multicurrency L/C Obligations at
such time.

 

“Multicurrency Letter of Credit”:  Letters of Credit that utilize the
Multicurrency Revolving Commitments.

 

“Multicurrency Revolving Commitments”:  as to any Multicurrency Revolving
Lender, the obligation of such Lender, if any, to make Multicurrency Revolving
Loans and participate in Multicurrency Swingline Loans and Multicurrency Letters
of Credit in an aggregate principal and/or face Dollar Amount not to exceed the
amount set forth under the heading “Multicurrency Revolving Commitment” opposite
such Lender’s name on Schedule 1 hereto, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.  The
original Dollar Amount of the Multicurrency Revolving Commitments is
$40,000,000.

 

“Multicurrency Revolving Extensions of Credit”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the Dollar Amount of the sum of
(a) the aggregate principal amount of all Multicurrency Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Multicurrency Revolving
Percentage of the Multicurrency L/C Obligations then outstanding and (c) such
Lender’s Multicurrency Revolving Percentage of the aggregate principal amount of
Multicurrency Swingline Loans then outstanding.

 

“Multicurrency Revolving Facility”:  as defined in the definition of “Facility”.

 

“Multicurrency Revolving Lender”:  each Lender that has a Multicurrency
Revolving Commitment or that holds Multicurrency Revolving Loans.

 

“Multicurrency Revolving Loans”:  as defined in Section 2.4(b).

 

“Multicurrency Revolving Percentage”:  as to any Multicurrency Revolving Lender
at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment then constitutes of the aggregate Multicurrency Revolving Commitments
or, at any time after the Multicurrency Revolving Commitments shall have expired
or terminated, the percentage which the Dollar Amount of the aggregate

 

23

--------------------------------------------------------------------------------


 

principal amount of such Lender’s Multicurrency Revolving Loans then outstanding
constitutes of the Dollar Amount of the aggregate principal amount of the
Multicurrency Revolving Loans then outstanding, provided that in the event that
the Multicurrency Revolving Loans are paid in full prior to the reduction to
zero of the Multicurrency Revolving Extensions of Credit, the Multicurrency
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Multicurrency Revolving Extensions of Credit shall be held
by the Multicurrency Revolving Lenders on a comparable basis.

 

“Multicurrency Swingline Loans”:  as defined in Section 2.6(b).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by any Loan Party, net of attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith and net of taxes
paid or reasonably estimated to be payable by any Loan Party as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any Equity Issuance or other
issuance or sale of debt securities or instruments or the incurrence of Funded
Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“New Lender”:  as defined in Section 2.25(c).

 

“New Term Lender”:  as defined in Section 2.25(b).

 

“New Term Loan Commitments”:  as defined in Section 2.25(a).

 

“New Term Loan Facility”:  as defined in the definition of “Facility”.

 

“New Term Loans”:  any term loan made by any New Lender pursuant to this
Agreement.

 

“New Tranche Term Percentage”:  as to any New Term Lender under any Tranche of
New Term Loans at any time, the percentage which the sum of such Lender’s New
Term Loan Commitments of such Tranche then constitutes of the aggregate New Term
Loan Commitments of such Tranche (or, at any time after the termination of such
New Term Loan Commitments, the percentage which the aggregate principal amount
of such Lender’s New Term Loans of such Tranche then outstanding constitutes of
the aggregate principal amount of the New Term Loans of such Tranche then
outstanding).

 

“No Undisclosed Information Representation”:  by a Person means a representation
that such Person is not in possession of any material non-public information
with respect to Holdings or any of its direct or indirect Subsidiaries that has
not been disclosed to the Lenders generally (other than those

 

24

--------------------------------------------------------------------------------


 

Lenders who have elected to not receive any non-public information with respect
to Holdings or any of its Subsidiaries), and if so disclosed could reasonably be
expected to have a material effect upon, or otherwise be material to, the market
price of the applicable Loan, or the decision of an assigning Lender to sell, or
of an assignee to purchase, such Loan.

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  as defined in Section 2.20(a).

 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings which is not a
Subsidiary Guarantor.

 

“Non-Recourse Debt”:  Indebtedness (a) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of the Restricted Subsidiaries to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity, and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of Holdings or any of
the Restricted Subsidiaries.

 

“Non-US Lender”:  as defined in Section 2.20(d).

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Specified Hedge Agreements or Cash Management Obligations of the
Borrower or any of its Subsidiaries to the Administrative Agent, the Collateral
Agent, any Lender or any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any of its Subsidiaries under any Specified Hedge Agreement or Cash Management
Obligations shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements or Cash Management
Obligations.

 

“Other Affiliate”:  any Affiliate of Holdings other than (i) any Subsidiary of
Holdings and (ii) any natural person.

 

“Other Taxes”:  any and all present or future stamp, court or, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, or enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document.

 

25

--------------------------------------------------------------------------------


 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”:  as defined in Section 10.6(c).

 

“Participating Member State”:  any member state of the European Communities that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PATRIOT Act”: as defined in Section 5.1(k).

 

“Payment Amount”:  as defined in Section 3.5.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  (i) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders or (ii) any acquisition of a majority controlling interest in the
Capital Stock, or all or substantially all of the assets, of any Person, or of
all or substantially all of the assets constituting a division, product line or
business line of any Person (each, an “Acquisition”), if in each case such
Acquisition complies with the following criteria:

 

(a)                                 No Event of Default shall be in effect
immediately prior or after giving effect to the consummation of such
Acquisition.

 

(b)                                 After giving effect to the consummation of
such Acquisition and to the incurrence or assumption of any Indebtedness
associated therewith, Holdings shall be in pro forma compliance with Section 7.1
(calculated as of the last day of the fiscal quarter immediately preceding the
fiscal quarter in which such acquisition is consummated for which financial
statements were required to be delivered pursuant to Section 6.1, giving pro
forma effect to such Acquisition and the incurrence or assumption of any related
Indebtedness).

 

(c)                                  Prior to the consummation of such
Acquisition (i) the Administrative Agent shall have received the then current
financial projections in respect of the Person, division, product line or line
of business to be acquired in such Acquisition for the one-year period following
the consummation of such acquisition, (ii) the Administrative Agent shall have
received the then current drafts of the documentation to be executed in
connection with such Acquisition (with final copies of such documentation to be
delivered to the Administrative Agent promptly upon becoming available),
including all schedules and exhibits thereto; provided, that with respect to
clauses (i) and (ii), such items will be required to be delivered to the
Administrative Agent only to the extent available and (iii) the Administrative
Agent shall have received notice of the closing date for such Acquisition;
provided, that, such notice shall be given unless doing so would materially
interfere with, or would cause materially adverse economic consequences with
respect to, the consummation of such Acquisition.

 

(d)                                 Such Person shall have become a Restricted
Subsidiary and, if such Person shall be a wholly-owned Domestic Subsidiary (and
not an Immaterial Subsidiary after giving pro forma effect to the consummation
of such Acquisition), a Guarantor and the provisions of Section 6.8 shall have
been complied with to the reasonable satisfaction of the Administrative Agent.

 

“Permitted Amendments”:  as defined in Section 10.1.

 

26

--------------------------------------------------------------------------------


 

“Permitted Investors”:  the collective reference to the Sponsor, any
Co-Investors and their respective Affiliates (but excluding, any operating
portfolio companies of the foregoing) and the directors, officers and other
employees of Holdings and its Subsidiaries or any parent company of Holdings.

 

“Permitted Seller Note”:  a promissory note containing subordination and other
related provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of Holdings or any of its Subsidiaries incurred in
connection with any acquisition permitted under Section 7.8(f) and payable to
the seller in connection therewith.

 

“Permitted Subordinated Indebtedness”:  as defined in Section 7.2(p).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform”: as defined in Section 6.1.

 

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prepayment Amount”:  as defined in Section 2.12(f).

 

“Prepayment Option Notice”:  as defined in Section 2.12(f).

 

“Pricing Grid”:  the table set forth below:

 

Consolidated Total
Leverage Ratio

 

Applicable
Margin for
Revolving Loans
and Term Loans
that are
Eurocurrency
Loans

 

Applicable Margin
for Revolving
Loans and Term
Loans that are ABR
Loans
and Swingline
Loans

 

Applicable
Commitment Fee Rate

 

Level I
<1.75:1.00

 

1.75

%

0.75

%

0.25

%

Level II >
1.75:1.00 but <2.50:1.00

 

2.00

%

1.00

%

0.30

%

Level III
>2.50:1.00 but <3.25:1.00

 

2.25

%

1.25

%

0.35

%

Level IV
>3.25:1.00

 

2.50

%

1.50

%

0.40

%

 

27

--------------------------------------------------------------------------------


 

Changes in the Applicable Margin or the Applicable Commitment Fee Rate resulting
from changes in the Consolidated Total Leverage Ratio shall become effective on
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements required to be
delivered pursuant to Section 6.1 are not delivered within the time periods
specified in Section 6.1, then, at the option of (and upon the delivery of
notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Applicable Margin
and the Applicable Commitment Fee Rate pricing shall be determined by reference
to Level IV of the Pricing Grid.  In addition, at all times that an Event of
Default set forth in Section 8(a) or Section 8(f) shall have occurred and be
continuing, pricing shall be determined by reference to Level IV of the Pricing
Grid.

 

“Prime Rate”:  as defined in the definition of “ABR”.

 

“Principal Financial Center”:  in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as reasonably
determined by the Administrative Agent.

 

“Private-Side Lenders”: as defined in Section 6.2.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Public Company Costs”:  costs associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and costs
relating to compliance with the provisions of the Securities Act and the
Exchange Act, as applicable to companies with equity or debt securities held by
the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees.

 

“Public Lenders”: all Lenders other than Private-Side Lenders (including any
Lenders who may be engaged in investment and other market-related activities
with respect to any Loan Parties).

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Contract”:  any contract related to the Business entered into by
Holdings or any of its Restricted Subsidiaries so long as (i) an officer of
Holdings has certified to the Administrative Agent that the investment related
to such contract is at least $5,000,000, (ii) such contract has a stated term of
at least two years, (iii) it is reasonably expected that Holdings or its
Restricted Subsidiaries will be responsible for substantially all of the parts
supplied under such contract and (iv) such contract includes specified pricing
levels.

 

“Qualified IPO”:  the issuance by Holdings of its Common Stock in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Exchange Act of
1934 as amended (whether alone or in connection with a secondary public
offering) and such Common Stock is listed on a nationally-recognized stock
exchange in the United States.

 

“Ratio-Based Incremental Facility”: as defined in Section 2.25(a).

 

28

--------------------------------------------------------------------------------


 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party, in an amount for each such event exceeding $7,500,000.

 

“Refinanced Revolving Commitments”:  as defined in Section 10.1.

 

“Refinanced Term Loans”:  as defined in Section 10.1.

 

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans or New Term
Loans (if any) pursuant to Section 2.12(b) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in its (or such Subsidiary’s) business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount committed to be
expended prior to the relevant Reinvestment Prepayment Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets useful in the Business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 15 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which any Loan Party shall have determined not to acquire assets or make
investments useful in its or such Subsidiary’s business with such portion of
such Reinvestment Deferred Amount.

 

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Removal Effective Date” as defined in Section 9.9(b).

 

“Replacement Revolving Commitments”:  as defined in Section 10.1.

 

29

--------------------------------------------------------------------------------


 

“Replacement Term Loans”:  as defined in Section 10.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

 

“Representatives”:  as defined in Section 10.15.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans and New Term Loans
then outstanding and (ii) the Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Dollar Amount of the Revolving
Extensions of Credit then outstanding; provided that in determining Required
Lenders at any time, the Loans, Commitments and Revolving Extensions of Credit
of each Defaulting Lender and each Affiliate Lender (other than any Debt Fund
Affiliate) shall be disregarded.

 

“Required Prepayment Lenders”:  the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans and New Term Loans (if any); provided
that in determining Required Prepayment Lenders at any time, the Term Loans or
New Term Loans (if any) of each Defaulting Lender and each Affiliate Lender
(other than any Debt Fund Affiliate) shall be disregarded.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date”:  as defined in Section 9.9(a).

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer (or similar title), controller or treasurer (or similar title) of
Holdings or the Borrower, as applicable, or (with respect to Section 6.7) any
Loan Party and, with respect to financial matters, the chief financial officer
(or similar title) or treasurer (or similar title) of Holdings or the Borrower,
as applicable.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Restricted Subsidiary”:  any Subsidiary which is not an Unrestricted
Subsidiary.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Commitments”:  collectively, the Dollar Revolving Commitments and the
Multicurrency Revolving Commitments set forth on Schedule 1 hereto.  The
original aggregate amount of the Revolving Commitments is $200,000,000.

 

“Revolving Dollar Exposure”:  with respect to any Dollar Revolving Lender, the
sum of the outstanding principal amount of such Lender’s Dollar Revolving Loans
(including Dollar Swingline Loans) and its Dollar L/C Obligations at such time
made or incurred under the Dollar Revolving Commitments.

 

“Revolving Extensions of Credit”:  collectively, the Dollar Revolving Extensions
of Credit and the Multicurrency Revolving Extensions of Credit.

 

30

--------------------------------------------------------------------------------


 

“Revolving Facility”:  as defined in the definition of “Facility”.

 

“Revolving Lender”:  each Dollar Revolving Lender and Multicurrency Revolving
Lender.

 

“Revolving Loans”:  collectively, the Dollar Revolving Loans and the
Multicurrency Revolving Loans.

 

“Revolving Multicurrency Exposure”:  with respect to any Multicurrency Revolving
Lender, the sum of the Dollar Amount of the outstanding principal amount of such
Lender’s Multicurrency Revolving Loans (including Multicurrency Swingline Loans)
and its Multicurrency L/C Obligations at such time made or incurred under the
Multicurrency Revolving Commitments.

 

“Revolving Percentage”:  collectively, the Dollar Revolving Percentage and the
Multicurrency Revolving Percentage.

 

“Revolving Termination Date”:  December 7, 2017.

 

“S&P”:  Standard & Poor’s Ratings Services, Standard & Poor’s Financial Services
LLC business, or any successor to the rating agency business thereof.

 

“Screen”:  for any Currency, the relevant display page for the Eurocurrency Base
Rate for such Currency (as reasonably determined by the Administrative Agent) on
the Bloomberg Information Service or any successor thereto; provided that if the
Administrative Agent determines that there is no such relevant display page for
the Eurocurrency Rate for such Currency, “Screen” means the relevant display
page for the Eurocurrency Base Rate for such Currency (as reasonably determined
by the Administrative Agent) on the Reuter Monitor Money Rates Service.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as

 

31

--------------------------------------------------------------------------------


 

they mature.  For purposes of this definition, (i) “debt” means liability on a
“claim”, (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) except as otherwise
provided by applicable law, the amount of “contingent liabilities” at any time
shall be the amount thereof which, in light of all the facts and circumstances
existing at such time, can reasonably be expected to become actual or matured
liabilities.

 

“Specified Equity Contribution”:  as defined in the definition of Consolidated
EBITDA.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Lender or any affiliate thereof
at the time such Hedge Agreement was entered into, as counterparty, and (b) that
has been designated by such Lender and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement.  The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.  For the avoidance of
doubt, all Hedge Agreements in existence on the Closing Date between the
Borrower or any of its Subsidiaries and any Lender shall constitute Specified
Hedge Agreements.

 

“Sponsor”:  The Carlyle Group and any Affiliates (excluding any Debt Fund
Affiliates) thereof (but excluding any operating portfolio companies of the
foregoing).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantors”:  each wholly owned Domestic Subsidiary (other than the
Borrower or any Excluded Subsidiary).

 

“Swingline Commitment”:  the obligation of the Swingline Lenders to make
Swingline Loans pursuant to Section 2.6(a) and (b) in an aggregate principal
amount at any one time outstanding not to exceed $40,000,000.

 

“Swingline Lender”:  (a) with respect to each Class of Swingline Loans, Barclays
Bank PLC, in its capacity as the lender of Swingline Loans or (b) upon the
resignation of Barclays Bank PLC, any Revolving Lender of the applicable
Class of Swingline Loans from time to time designated by the Borrower as the
Swingline Lender with respect to such Class of Swingline Loans (with the consent
of such other Revolving Lender (in its sole discretion)).

 

“Swingline Loans”:  collectively, the Dollar Swingline Loans and the
Multicurrency Swingline Loans.

 

“Swingline Participation Amount”:  as defined in Section 2.7(c).

 

32

--------------------------------------------------------------------------------


 

“Syndication Agents”:  as defined in the preamble hereto.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Facility”:  as defined in the definition of “Facility.”

 

“Term Lender”:  each Lender that has a Term Loan Commitment or that holds a Term
Loan and any New Term Lender (if any).

 

“Term Loan Commitments”:  as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Loan Commitment” opposite such Lender’s
name on Schedule 1 hereto, or, as the case may be, in the Assignment and
Assumption pursuant to which such Lender became a party hereto.  The original
aggregate amount of the Term Loan Commitments by all Term Lenders on the Closing
Date is $625,000,000.

 

“Term Loan Maturity Date”:  December 7, 2017.

 

“Term Loans”: the “Term Loans” as defined in Section 2.1.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which the
sum of such Lender’s Term Loan Commitments then constitutes of the aggregate
Term Loan Commitments (or, at any time after the Closing Date, the percentage
which the aggregate principal amount of such Lender’s Term Loans or New Term
Loans then outstanding constitutes of the aggregate principal amount of the Term
Loans or New Term Loans then outstanding).

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of Holdings most recently ended on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 6.1.

 

“Tranche”:  as defined in Section 2.25(b).

 

“Type”:  (i) as to any Loan denominated in Dollars, its nature as an ABR Loan or
Eurocurrency Loan, and (ii) as to any Loan denominated in an Agreed Foreign
Currency, its nature as a Eurocurrency Loan.

 

“UK GAAP”:  generally accepted accounting principles in the United Kingdom as in
effect from time to time.

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of Holdings (other than the
Borrower) designated as such and listed on Schedule 4.14 on the Closing Date and
(ii) any Subsidiary of Holdings (other than the Borrower) that is designated by
a resolution of the board of directors of Holdings as an Unrestricted
Subsidiary, but only to the extent that, in the case of each of clauses (i) and
(ii), such Subsidiary: (a) has no Indebtedness other than Non-Recourse Debt;
(b) is not party to any agreement, contract, arrangement or understanding with
Holdings or any Restricted Subsidiary unless (x) the terms of any such
agreement, contract, arrangement or understanding are no less favorable to
Holdings or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of

 

33

--------------------------------------------------------------------------------


 

Holdings or (y) Holdings or any of its Restricted Subsidiaries would be
permitted to enter into such agreement, contract, arrangement or understanding
with an Unrestricted Subsidiary pursuant to Section 7.10; (c) is a Person with
respect to which neither Holdings nor any of the Restricted Subsidiaries has any
direct or indirect obligation (x) to subscribe for additional Capital Stock or
warrants, options or other rights to acquire Capital Stock or (y) to maintain or
preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results, unless, in each case, Holdings or any
of its Restricted Subsidiaries would be permitted to incur any such obligation
with respect to an Unrestricted Subsidiary pursuant to Section 7.8; and (d) has
not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of Holdings or any of its Restricted
Subsidiaries, in the case of clauses (a), (b) and (c), except to the extent not
otherwise prohibited by Section 7; provided that after giving effect to any such
designation of a Domestic Subsidiary, the combined Consolidated EBITDA of
Domestic Subsidiaries that are Unrestricted Subsidiaries for the most recently
ended Test Period does not exceed 5% of the Consolidated EBITDA of Holdings for
the most recently ended Test Period.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof.  Subject to the foregoing, the board of directors of Holdings
may at any time designate any Unrestricted Subsidiary to be a Restricted
Subsidiary or any Restricted Subsidiary to be an Unrestricted Subsidiary;
provided that (i) such designation shall only be permitted if no Default or
Event of Default would be in existence following such designation, (ii) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and (iii) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary and shall reduce
amounts available for Investments in Unrestricted Subsidiaries permitted by
Section 7.8 in an amount equal to the fair market value of the Subsidiary so
designated; provided that the Borrower may subsequently redesignate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as the Borrower does
not subsequently re-designate such Restricted Subsidiary as an Unrestricted
Subsidiary for a period of the succeeding four fiscal quarters.

 

“Valuation Date” means (i) the date two (2) Business Days prior to the making,
continuing or converting of any Multicurrency Revolving Loan or the date of
issuance or continuation of any Letter of Credit and (ii) any later date
designated by the Administrative Agent or Issuing Lender.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or
province.

 

“Wesco Entities”:  Borrower; Flintbrook; S.A.S. Wesco Aircraft France, a company
organized under the laws of France; Wesco Aircraft Germany GmbH, a company
organized under the laws of Germany; Wesco Aircraft Israel Ltd., a company
organized under the laws of Israel; and each Subsidiary of the foregoing (if
any).

 

“Wesco Europe”:  Wesco Aircraft Europe Limited, a private limited company
incorporated under the laws of England and Wales.

 

1.2                               Other Definitional Provisions.(a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to Holdings and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words “include”,

 

34

--------------------------------------------------------------------------------


 

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Annex, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(d)                                 The term “license” shall include
sub-license.

 

(e)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

1.3                               Accounting Terms.  If at any time any change
in GAAP or the application thereof would affect the computation of any financial
ratio, basket or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent and
the Borrower shall negotiate in good faith to amend such ratio, basket or
requirement to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed and, in the case of any
amendment arising out of an accounting change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, not
subject to any amendment fee); provided, that, until so amended, (i) such ratio
basket or requirement shall continue to be computed in accordance with GAAP or
the application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

 

1.4                               Currencies; Currency Equivalents; Euro.  At
any time, any reference in the definition of the term “Agreed Foreign Currency”
or in any other provision of this Agreement to the Currency of any particular
nation means the lawful currency of such nation at such time whether or not the
name of such Currency is the same as it was on the date hereof.  Except as
provided in Section 2.12(d) or the last sentence of Section 2.18(f), for
purposes of determining (i) whether the amount of any borrowing or Letter of
Credit under the Multicurrency Revolving Commitments, together with all other
borrowings and Letters of Credit under the Multicurrency Revolving Commitments
then outstanding or to be borrowed at the same time as such borrowing, would
exceed the total Multicurrency Revolving Commitments, (ii) the aggregate unused
amount of the Multicurrency Revolving Commitments and (iii) the outstanding
aggregate principal amount of borrowings and Multicurrency L/C Obligations, the
outstanding principal amount of any borrowing or Multicurrency Letter of Credit
that is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount of the Foreign Currency of such borrowing or Letter of
Credit determined as of the date of such borrowing or Letter of Credit. 
Wherever in this Agreement in connection with a borrowing, Loan or Letter of
Credit an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such borrowing, Loan or Letter of Credit is denominated in a
Foreign Currency, such amount shall be the relevant Agreed Foreign Currency
Equivalent of such amount (rounded to the nearest 1,000 units of such Foreign
Currency).

 

Each obligation hereunder of any party hereto that is denominated in a Currency
of a country that is not a Participating Member State on the date hereof shall,
effective from the date on which such country becomes a Participating Member
State, be redenominated in euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that if and
to the

 

35

--------------------------------------------------------------------------------

 


 

extent that any such legislation provides that any such obligation of any such
party payable within such Participating Member State by crediting an account of
the creditor can be paid by the debtor either in euro or such Currency, such
party shall be entitled to pay or repay such amount either in euro or in such
Currency.  If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such country becomes a Participating
Member State; provided that with respect to any borrowing or Letter of Credit
denominated in such Currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor. 
Without prejudice to the respective liabilities of the Borrower to the Lenders
and of the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the euro in any country that becomes a Participating Member State after the
date hereof.

 

Any baskets specified in this Agreement that are exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
baskets were assessed will not be deemed to have exceeded solely as a result of
such fluctuations in currency exchange rates.

 

1.5          Calculation of Baskets.  If any of the baskets set forth in
Section 7 of this Agreement are exceeded solely as a result of fluctuations to
consolidated total assets or the financial ratios for the most recently
completed fiscal quarter after the last time such baskets were calculated for
any purpose under Section 7, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations.

 

1.6          Pro Forma Calculations.  Solely for purposes of determining whether
any action is otherwise permitted to be taken hereunder, (i) any calculation to
be determined on a “pro forma” basis, after giving “pro forma” effect to certain
transactions or pursuant to words of similar import and (ii) the Consolidated
Total Leverage Ratio, in each case, shall be calculated as follows:

 

(A)          For purposes of making the computation referred to above, in the
event that Holdings or any Restricted Subsidiary incurs, assumes, guarantees,
redeems, retires or extinguishes any Indebtedness subsequent to the commencement
of the period for which such ratio is being calculated but on or prior to or
simultaneously with the event for which the calculation is made (a “Calculation
Date”), then such calculation shall be made giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period; provided that, for purposes of making the computation of Consolidated
Total Leverage for the computation of Consolidated Total Leverage Ratio referred
to above, Consolidated Total Leverage shall be Consolidated Total Leverage as of
the date the relevant action is being taken.

 

(B)          For purposes of making the computation referred to above, if any
Investments, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) subsequent to the commencement of the period for which
such calculation is being made but on or prior to or simultaneously with the
relevant Calculation Date, then such calculation shall be made giving pro forma
effect to such Investments, Dispositions and designations as if the same had
occurred at the beginning of the applicable Test Period in a manner consistent,
where applicable, with the pro forma adjustments set forth in clause (o) of and
the last proviso of the first sentence of the definition of

 

36

--------------------------------------------------------------------------------


 

“Consolidated EBITDA.”  If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment or Disposition that would have required
adjustment pursuant to this provision, then such calculation shall be made
giving pro forma effect thereto for such Test Period as if such Investment or
Disposition had occurred at the beginning of the applicable Test Period.

 

(C)          For purposes of determining any financial ratio or making any
financial covenant calculation for any period or a portion of a period prior to
the first delivery of financial statements pursuant to Section 6.1, the
Consolidated Total Leverage Ratio shall be determined based on the most recent
financial statements of Holdings that have been furnished as referred to in
Section 4.1, and, to the extent that pro forma compliance with the Consolidated
Total Leverage Ratio is required, the levels for such Consolidated Total
Leverage Ratio shall be the levels set forth in Section 7.1(a) for the fiscal
period ended December 31, 2012.

 

SECTION 2.         AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Term Loan Commitments.  Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) in Dollars
to the Borrower on the Closing Date in an amount not to exceed the amount of the
Term Loan Commitment of such Lender.  The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit K-1
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, on the Business Day prior to the anticipated Closing Date)
requesting that the Term Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed.  The Term Loans made on the Closing Date
shall initially be ABR Loans.  Upon receipt of such notice the Administrative
Agent shall promptly notify each such Term Lender thereof.  Not later than
3:00 P.M., New York City time, on the Closing Date each such Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender.  The Administrative Agent shall credit the account designated in
writing by the Borrower to the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by such Term Lenders in
immediately available funds.

 

2.3          Repayment of Term Loans.  The Term Loan of each Term Lender shall
be payable on each date set forth below in an amount set forth opposite such
date (expressed as a percentage of the stated principal amount of the Term Loans
funded on the Closing Date) (as adjusted to reflect any prepayments thereof),
with the remaining balance thereof payable on the Term Loan Maturity Date.

 

Date

 

Amount

 

March 31, 2013

 

1.25

%

June 30, 2013

 

1.25

%

September 30, 2013

 

1.25

%

December 31, 2013

 

1.25

%

March 31, 2014

 

1.25

%

June 30, 2014

 

1.25

%

September 30, 2014

 

1.25

%

December 31, 2014

 

1.25

%

 

37

--------------------------------------------------------------------------------


 

March 31, 2015

 

1.875

%

June 30, 2015

 

1.875

%

September 30, 2015

 

1.875

%

December 31, 2015

 

1.875

%

March 31, 2016

 

1.875

%

June 30, 2016

 

1.875

%

September 30, 2016

 

1.875

%

December 31, 2016

 

1.875

%

March 31, 2017

 

2.50

%

June 30, 2017

 

2.50

%

September 30, 2017

 

2.50

%

Term Loan Maturity Date

 

Remaining Balance

 

 

2.4          Revolving Commitments.  (a)  Subject to the terms and conditions
hereof, each Dollar Revolving Lender severally agrees to make revolving credit
loans (“Dollar Revolving Loans”) in Dollars to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which when added to such Lender’s Dollar Revolving
Percentage of the sum of (x) the Dollar L/C Obligations then outstanding and
(y) the aggregate principal amount of the Dollar Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Dollar Revolving
Commitment.  During the Revolving Commitment Period the Borrower may use the
Dollar Revolving Commitments by borrowing, prepaying the Dollar Revolving Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Dollar Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.5 and 2.13.

 

(b)           Subject to the terms and conditions hereof, each Multicurrency
Revolving Lender severally agrees to make revolving credit loans (“Multicurrency
Revolving Loans”) in Dollars or any Agreed Foreign Currency to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which when added to such Lender’s
Multicurrency Revolving Percentage of the sum of (x) Multicurrency L/C
Obligations then outstanding and (y) the aggregate principal amount of the
Multicurrency Swingline Loans then outstanding, does not exceed the amount of
such Lender’s Multicurrency Revolving Commitment.  During the Revolving
Commitment Period the Borrower may use the Multicurrency Revolving Commitments
by borrowing, prepaying the Multicurrency Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.  The
Multicurrency Revolving Loans denominated in Dollars may from time to time be
Eurocurrency Loans or ABR Loans and the Revolving Loans denominated in any
Agreed Foreign Currency shall be Eurocurrency Loans, in each case, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13.

 

(c)           The Borrower shall repay all outstanding Revolving Loans of each
Class made to it on the Revolving Termination Date.

 

2.5          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments of either Class during the Revolving Commitment
Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit K-2
(which notice must be received by the Administrative Agent (i) in the case of
Eurocurrency Loans, prior to 12:00 Noon, New York City time, three Business Days
prior to the requested Borrowing Date or (ii) in the case of ABR Loans, prior to
12:00 Noon, New York City time, one Business Day prior to the requested
Borrowing Date), specifying (v) whether such borrowing is to be

 

38

--------------------------------------------------------------------------------


 

made under the Dollar Revolving Commitments or the Multicurrency Revolving
Commitments; (w) the amount, Currency (in the case of Multicurrency Revolving
Loans) and Type of Revolving Loans to be borrowed, (x) the requested Borrowing
Date, (y) in the case of Revolving Loans denominated in Dollars, whether such
Revolving Loan is to be an ABR Loan or a Eurocurrency Loan and (z) in the case
of Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing by
the Borrower under the Revolving Commitments of either Class shall be in an
amount equal to (x) in the case of ABR Loans, $500,000 or a whole multiple of
$50,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments of the respective Class are less than $500,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $1,000,000 or a whole multiple of
$250,000 in excess thereof; provided that the Swingline Lender may request, on
behalf of the Borrower, borrowings under the Revolving Commitments of either
Class that are ABR Loans in other amounts pursuant to Section 2.7(a).  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender of the applicable Class thereof.  Each
Revolving Lender of such Class will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 9:00 A.M., Local Time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by such Revolving Lenders and in like funds as received by
the Administrative Agent.

 

If no election as to the Class of Revolving Loans is requested, and the Loans
requested are denominated in Dollars, such election shall be deemed to be made
under the Dollar Revolving Commitments.  In the case of Multicurrency Revolving
Loans, if no election as to the Currency of such Loan is specified, then the
requested Loan shall be denominated in Dollars.  If no election as to the Type
of a Revolving Loan is specified, then the requested Loan shall be an ABR Loan,
unless an Agreed Foreign Currency has been specified, in which case the
requested Loan shall be a Eurocurrency Loan denominated in such Agreed Foreign
Currency.  If no Interest Period is specified with respect to any requested
Eurocurrency Loan, (i) if the Currency specified for such Loan is denominated in
Dollars (or if no Currency has been so specified), the requested Loan shall be
made instead as an ABR Loan, and (ii) if the Currency specified for such Loan is
an Agreed Foreign Currency, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

2.6          Swingline Commitment.  (a)  Subject to the terms and conditions
hereof, the Swingline Lender with respect to the Dollar Revolving Commitments
agrees to make a portion of the credit otherwise available to the Borrower under
the Dollar Revolving Commitments from time to time during the Revolving
Commitment Period by making swing line loans (“Dollar Swingline Loans”) in
Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and such Swingline Lender shall not make,
any Dollar Swingline Loan if, after giving effect to the making of such Dollar
Swingline Loan, the aggregate amount of the Available Revolving Commitments
under the Dollar Revolving Commitments would be less than zero.  During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Dollar Swingline Loans shall be ABR Loans only.

 

(b)           Subject to the terms and conditions hereof, the Swingline Lender
with respect to the Multicurrency Revolving Commitments agrees to make a portion
of the credit otherwise available to the Borrower under the Multicurrency
Revolving Commitments from time to time during the Revolving

 

39

--------------------------------------------------------------------------------


 

Commitment Period by making swing line loans (“Multicurrency Swingline Loans”)
in Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any one time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and such Swingline Lender shall not make,
any Multicurrency Swingline Loan if, after giving effect to the making of such
Multicurrency Swingline Loan, the aggregate amount of the Available Revolving
Commitments under the Multicurrency Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Multicurrency Swingline Loans shall be
ABR Loans only.

 

(c)           The Borrower shall repay to the Swingline Lender of the applicable
Class the then unpaid principal amount of each Swingline Loan of such Class on
the earlier of the date five Business Days after the Borrowing Date of such
Swingline Loan and the Revolving Termination Date.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender of the applicable Class and the
Administrative Agent irrevocable written notice (which notice must be received
by the Swingline Lender and the Administrative Agent not later than 12:00 Noon,
New York City time, on the proposed Borrowing Date), specifying (i) the amount
to be borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period) and (iii) whether such borrowing is to
be made under the Dollar Revolving Commitments or the Multicurrency Revolving
Commitments.  Each borrowing under the Swingline Commitment shall be in an
amount equal to $100,000 or a whole multiple of $50,000 in excess thereof.  Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the applicable Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by such Swingline Lender.  The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent or as otherwise directed by the Borrower on such Borrowing Date in
immediately available funds.

 

(b)           The Swingline Lender with respect to each Class, at any time and
from time to time in its sole and absolute discretion may, on behalf of the
Borrower (which hereby irrevocably directs such Swingline Lender to act on its
behalf), on one Business Day’s notice given by such Swingline Lender no later
than 12:00 Noon, New York City time, request each Revolving Lender of the
applicable Class to make, and each such Revolving Lender hereby agrees to make,
a Revolving Loan, in an amount equal to such Revolving Lender’s Dollar Revolving
Percentage or Revolving Lender’s Multicurrency Revolving Percentage, as
applicable, of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay such
Swingline Lender.  Each Revolving Lender of the applicable Class shall make the
amount of Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice.  The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.

 

(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swingline Lender of the
applicable Class, in its sole discretion, Revolving Loans may not be made as
contemplated by

 

40

--------------------------------------------------------------------------------


 

Section 2.7(b), each Revolving Lender of the applicable Class shall, on the date
such Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.7(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans of the applicable Class by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to the
product of (A) such Revolving Lender’s Dollar Revolving Percentage or Revolving
Lender’s Multicurrency Revolving Percentage, as applicable, times (B) the sum of
the aggregate principal amount of Swingline Loans of the applicable Class then
outstanding that were to have been repaid with such Revolving Loans.

 

(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount with respect
to any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Swingline Lender), the Swingline
Lender will distribute to such Lender its Swingline Participation Amount with
respect thereto (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all such Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Lender will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(f)            Notwithstanding anything to the contrary contained in this
Agreement, in the event there is a Defaulting Lender, then such Defaulting
Lender’s Revolving Percentage with respect to all outstanding Swingline Loans
will automatically be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders pro rata in accordance with each Non-Defaulting Lender’s
Revolving Percentage (calculated without regard to the Revolving Commitment of
the Defaulting Lender) but only to the extent that no Default or Event of
Default shall have occurred and be continuing at the time of such reallocation
(provided, that such amounts shall be automatically reallocated upon the cure or
waiver of such Default or Event of Default) and that such reallocation does not
cause the Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
the Revolving Commitment of such Non-Defaulting Lender.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.  If
such reallocation cannot, or can only partially, be effected, the Borrower
shall, upon five Business Days’ written notice from the Swingline Lender, prepay
such Defaulting Lender’s Revolving Percentage (calculated as in effect
immediately prior to it becoming a Defaulting Lender) of any Swingline Loans
(after giving effect to any partial reallocation pursuant to the first sentence
of this Section 2.7(f)).  So long as there is a Defaulting Lender, the Swingline
Lender shall not be obligated to make a Swingline Loan to the extent that the
sum of the Revolving Extensions of Credit of the Non-Defaulting Lenders after
giving effect to such Swingline Loan would exceed the aggregate Revolving
Commitments of such Non-Defaulting Lenders.

 

41

--------------------------------------------------------------------------------


 

2.8          Repayment of Loans.  (a)  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the appropriate
Revolving Lender or Term Lender, as the case may be, (i) the then unpaid
principal amount of each Revolving Loan of such Revolving Lender made to the
Borrower outstanding on the Revolving Termination Date (or on such earlier date
on which the Loans become due and payable pursuant to Section 8) and (ii) the
principal amount of each outstanding Term Loan of such Term Lender made to the
Borrower in installments according to the amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8).  The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans made to the Borrower from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.15.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount and Currency of each
Loan made hereunder and any Note evidencing such Loan, the Type of such Loan and
each Interest Period applicable thereto, (ii) the amount of and Currency of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) both the amount
and Currency of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

2.9          Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Applicable Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date; provided that (i) for purposes of calculating any fees
owing in accordance with this Section 2.9(a), the Available Revolving Commitment
for the Swingline Lender shall exclude any outstanding Swingline Loans and
(ii) the Swingline Lender shall not be entitled to any commitment fee with
respect to its Swingline Commitment separate from that to which it is entitled
with respect to its Available Revolving Commitment; provided, further, that
(i) any commitment fee accrued with respect to any of the Available Revolving
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time and (ii) no commitment fee shall accrue on any
of the Available Revolving Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

 

(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

 

42

--------------------------------------------------------------------------------


 

2.10        Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments of either Class or,
from time to time, to reduce the amount of the Revolving Commitments of such
Class; provided that no such termination or reduction of such Revolving
Commitments of a Class shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans of such Class made on the effective date
thereof, the total Revolving Extensions of Credit of such Class would exceed the
total Revolving Commitments of such Class.  Any such partial reduction shall be
in an amount equal to $1,000,000, or a whole multiple of $500,000 in excess
thereof, and shall reduce permanently the Revolving Commitments of such
Class then in effect.  Notwithstanding anything to the contrary contained in
this Agreement, the Borrower may rescind any notice of termination under this
Section 2.10 if such termination would have resulted from a replacement of all
of the Revolving Commitments outstanding at such time, which replacement shall
not be consummated or shall otherwise be delayed.

 

2.11        Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Revolving Loans, the Swingline Loans, New Term Loans or the Term
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 12:00 Noon, Local Time,
three Business Days prior thereto, in the case of Eurocurrency Loans, and no
later than 12:00 Noon, New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify (i) the date and amount of
prepayment, (ii) whether the prepayment is of Revolving Loans, Swingline Loans,
Term Loans or New Term Loans of any Tranche, and if such prepayment is of
Revolving Loans or Swingline Loans, the Class of Revolving Loans to be prepaid
and (iii) whether the prepayment is of Eurocurrency Loans or ABR Loans; provided
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any refinancing), together with (except
in the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid.  Partial prepayments of Term Loans
or New Term Loans of a Class and of Revolving Loans of a Class shall be in an
aggregate principal amount of (i) $1,000,000 or a whole multiple of $100,000 in
excess thereof (in the case of prepayments of ABR Loans) or (ii) $1,000,000 or a
whole multiple of $500,000 in excess thereof (in the case of prepayments of
Eurocurrency Loans), and in each case shall be subject to the provisions of
Section 2.18.  Partial prepayments of Swingline Loans of a Class shall be in an
aggregate principal amount of $50,000 or a whole multiple of $50,000 in excess
thereof.

 

2.12        Mandatory Prepayments.  (a) Unless the Required Prepayment Lenders
shall otherwise agree, if any Indebtedness (excluding any Indebtedness incurred
in accordance with Section 7.2) shall be incurred by Holdings or any of its
Restricted Subsidiaries, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied not later than one Business Day after the date of
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans or New
Term Loans as set forth in Section 2.12(d).

 

(b)           Unless the Required Prepayment Lenders shall otherwise agree, if
on any date any Loan Party shall for its own account receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied not
later than five Business Days after such date toward the prepayment of the Term
Loans or New Term Loans as set forth in Section 2.12(d); provided that
notwithstanding the foregoing, (x) on each Reinvestment Prepayment Date, the
Term Loans or New Term Loans shall be prepaid as set forth in Section 2.12(d) by
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event and (y) on the date (the “Trigger Date”) that is one
year after any such

 

43

--------------------------------------------------------------------------------


 

Reinvestment Prepayment Date, the Term Loans or New Term Loans shall be prepaid
as set forth in Section 2.12(d) by an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date.

 

(c)           Unless the Required Prepayment Lenders shall otherwise agree, if,
for any fiscal year of Holdings commencing with the fiscal year ending
September 30, 2013, there shall be Excess Cash Flow, Holdings shall, on the
relevant Excess Cash Flow Application Date, apply an amount equal to (i) the
Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the aggregate
amount of all prepayments of Revolving Loans and Swingline Loans during such
fiscal year to the extent accompanied by permanent optional reductions of the
Revolving Commitments and all optional prepayments of the Term Loans or New Term
Loans during such fiscal year, in each case other than to the extent any such
prepayment is funded with the proceeds of new long-term Indebtedness, toward the
prepayment of the Term Loans or New Term Loans as set forth in Section 2.12(d). 
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than ten days after the date on which the financial statements
of Holdings referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders.

 

(d)           Amounts to be applied in connection with prepayments pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans or New Term
Loans in accordance with Section 2.18(b) until paid in full.  The application of
any prepayment pursuant to Section 2.12 shall be made, first, to ABR Loans and,
second, to Eurocurrency Loans.  Each prepayment of the Term Loans or New Term
Loans under Section 2.12 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

 

(e)           If as of the last Business Day of each calendar month (computed by
the Administrative Agent using the current exchange rate as of such Business Day
and promptly notified to the Multicurrency Revolving Lenders and the Borrower)
the Dollar Amount of the aggregate outstanding principal amount of the Revolving
Loans shall exceed 105% of the aggregate Revolving Commitments, the Borrower
shall, within five Business Days after the Borrower’s receipt of such notice,
prepay Multicurrency Revolving Loans in such amounts as shall be necessary so
that after giving effect thereto the aggregate outstanding principal amount of
such Revolving Loans does not exceed the Revolving Commitments as of such
Business Day.

 

(f)            Notwithstanding anything to the contrary in Sections 2.12(d) or
2.18, with respect to the amount of any mandatory prepayment pursuant to this
Section 2.12 that is allocated to any Tranche of New Term Loans (such amount for
such Class, the “Prepayment Amount”, and each such Class, an “Applicable
Class”), at any time when Term Loans remain outstanding, the Borrower will, in
lieu of applying such Prepayment Amount to the Applicable Class of Term Loans as
provided in paragraph (d) above, on the date specified in this Section 2.12 for
such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each New Term Lender a notice substantially in the form of Exhibit L
(each, a “Prepayment Option Notice”) as described below.  As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each New Term Lender a Prepayment Option Notice, which shall
be in a form reasonably satisfactory to the Administrative Agent, and shall
include an offer by the Borrower to prepay, on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, each Applicable Class of Loans of such Lender by an amount equal
to the portion of the Prepayment Amount for such Class indicated in such
Lender’s Prepayment Option Notice as being applicable to such Lender’s
Applicable Class of Term Loans.  Each New Term Lender may reject all or a
portion of its Prepayment Amount of the Applicable Class by providing written
notice to the Administrative Agent and the Borrower no later than 5:00 p.m. (New
York time) one Business Day after such New Term Lender’s receipt of the
Prepayment Option

 

44

--------------------------------------------------------------------------------


 

Notice (which notice shall specify the principal amount of the Prepayment Amount
for each Applicable Class to be rejected by such Lender); provided that any New
Term Lender’s failure to so reject such Prepayment Amount for any Applicable
Class shall be deemed an acceptance by such New Term Lender of such Prepayment
Option Notice for such Applicable Class and the amount to be prepaid in respect
of New Term Loans of such Applicable Class held by such New Term Lender.  On the
Mandatory Prepayment Date, the Borrower shall (i) pay to the relevant New Term
Lenders the aggregate amount necessary to prepay that portion of the outstanding
New Term Loans of the Applicable Class in respect of which such New Term Lenders
have (or are deemed to have) accepted prepayment as described above and
(ii) prepay outstanding Term Loans in an aggregate amount equal to the amounts
declined by New Term Lenders as described above; provided that, upon the making
of such prepayments, any amount remaining unapplied (i.e., after the payment in
full of the Term Loans) shall be returned to the Borrower.

 

2.13        Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurocurrency Loans made to the Borrower to ABR
Loans by giving the Administrative Agent prior irrevocable notice substantially
in the form of Exhibit M of such election no later than 12:00 Noon, New York
City time, on the second Business Day preceding the proposed conversion date;
provided that (i) a borrowing of a Class of Loans may not be converted into a
borrowing of a different Class of Loans, (ii) a borrowing denominated in one
Currency may not be converted to a borrowing of a different Currency, (iii) no
Eurocurrency Loan denominated in an Agreed Foreign Currency may be converted to
a borrowing of a different Type and (iv) if any Eurocurrency Loan is so
converted on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21.  The Borrower may elect from time to time to convert ABR Loans
made to the Borrower to Eurocurrency Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that (i) a borrowing of a Class of Loans may not be converted into a
borrowing of a different Class of Loans, (ii) a borrowing denominated in one
Currency may not be converted to a borrowing of a different Currency and
(iii) no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)           Any Eurocurrency Loan may be continued as such by the Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Loans; provided that (i) a borrowing of a Class of Loans may
not be continued as a borrowing of a different Class of Loans, (ii) a borrowing
denominated in one Currency may not be continued as a borrowing of a different
Currency, (iii) no Eurocurrency Loan denominated in a Foreign Currency may be
continued if, after giving effect thereto, the Revolving Multicurrency Exposure
would exceed the aggregate Multicurrency Revolving Commitments and (iv) if any
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and; provided, further, that no Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations and; provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans denominated (i) in Dollars shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period or (ii) in
another Currency shall be automatically converted to Eurocurrency Loans having
an Interest Period

 

45

--------------------------------------------------------------------------------


 

of one month’s duration on the last day of such then expiring Interest Period. 
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 

2.14        Minimum Amounts and Maximum Number of Eurocurrency Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to a minimum of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (b) no more than fifteen Eurocurrency Tranches shall be
outstanding at any one time.

 

2.15        Interest Rates and Payment Dates.  (a)  Each Eurocurrency Loan that
is a Revolving Loan or a Term Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin.

 

(b)           Each ABR Loan that is a Revolving Loan or a Term Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin.

 

(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further no
amounts shall accrue pursuant to this Section 2.15(c) on any overdue Loan,
Reimbursement Obligation, commitment or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 

(d)           Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to
paragraph (c) of this Section 2.15 shall be payable from time to time on demand.

 

2.16        Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate.  Any change in the interest rate on a Loan resulting
from a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

46

--------------------------------------------------------------------------------


 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of manifest error.  The Administrative Agent shall, at the request
of the Borrower, deliver to the Borrower a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).

 

2.17        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period for any Eurocurrency Loan (the Currency of such Loan herein
called the “Affected Currency”):

 

(a)           the Administrative Agent shall have determined (which
determination shall be presumptively correct absent manifest error) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for the Affected
Currency for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that by reason of
any changes arising after the date of this Agreement the Eurocurrency Rate for
the Affected Currency determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as certified by
such Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(i) if the Affected Currency is Dollars (x) any Eurocurrency Loans denominated
in Dollars under the relevant Facility requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans denominated in
Dollars under the relevant Facility that were to have been converted on the
first day of such Interest Period to Eurocurrency Loans shall be continued as
ABR Loans and (z) any outstanding Eurocurrency Loans denominated in Dollars
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period with respect thereto, to ABR Loans, or (ii) if the
Affected Currency is an Agreed Foreign Currency, any Eurocurrency Loans
denominated in the Affected Currency under the relevant Facility requested to be
made on the first day of such Interest Period shall be ineffective.  Until such
notice has been withdrawn by the Administrative Agent (which action the
Administrative Agent will take promptly after the conditions giving rise to such
notice no longer exist), no further Eurocurrency Loans denominated in the
Affected Currency (including the Eurocurrency Rate component of ABR Loans) under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurocurrency
Loans denominated in the Affected Currency.

 

2.18        Pro Rata Treatment and Payments.  (a)  Each borrowing by the
Borrower from the Lenders of a Class hereunder and each payment by the Borrower
on account of any commitment fee and any reduction of the Revolving Commitments
of a Class shall be made pro rata according to the respective Term Percentages,
New Tranche Term Percentages or Revolving Percentages of the respective Class,
as the case may be, of the relevant Lenders, except (i) for payments in respect
of any differences in the Applicable Commitment Fee Rate of Accepting Lenders
pursuant to a Loan Modification Agreement, (ii) for payments to Defaulting
Lenders as otherwise herein provided and (iii) reductions of Revolving
Commitments pursuant to Section 2.24.

 

(b)           Each payment (including prepayments) by the Borrower on account of
principal of and interest on the Term Loans or New Term Loans of a Class shall
be made pro rata according to the respective outstanding principal amounts of
the Term Loans or New Term Loans of such Class then held by the Term Lenders of
such Class, except (i) as otherwise provided in Section 2.12(f) and
Section 10.6, (ii) for payments in respect of any differences in the Applicable
Margin of Accepting Lenders pursuant to a Loan Modification Agreement and
(iii) for payments to Defaulting Lenders as otherwise herein

 

47

--------------------------------------------------------------------------------


 

provided.  Each mandatory and optional prepayment of the Term Loans or New Term
Loans shall be allocated among the Term Loans and each Tranche of New Term
Loans, if any, pro rata according to the respective outstanding principal
amounts of the Term Loans or New Term Loans of such Class, except (A) as
otherwise provided in Section 2.11, Section 2.12(f) and Section 10.6, (B) for
payments in respect of any differences in the Applicable Margin of Accepting
Lenders pursuant to a Loan Modification Agreement and (C) for payments to
Defaulting Lenders as otherwise herein provided.  Each mandatory and optional
prepayment of Term Loans or New Term Loans shall be applied to the remaining
installments thereof as specified by the Borrower.  Amounts repaid or prepaid on
account of the Term Loans or New Term Loans may not be reborrowed.

 

(c)           Each payment (including prepayments) by the Borrower on account of
principal of and interest on the Revolving Loans of a Class shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans of such Class then held by the Revolving Lenders of such Class, except
(i) as otherwise provided in Section 2.12(f) and Section 10.6, (ii) for payments
in respect of any differences in the Applicable Margin of Accepting Lenders
pursuant to a Loan Modification Agreement, (iii) for payments to Defaulting
Lenders as otherwise herein provided and (iv) reductions of Revolving
Commitments pursuant to Section 2.24.  Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit of a Class shall be made to the
Issuing Lender that issued such Letter of Credit.

 

(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M.,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Funding Office, in immediately available funds. 
The Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be presumptively correct
in the absence of manifest error.  If such Lender’s share of such borrowing is
not made available to the Administrative Agent by such Lender within three
Business Days after such Borrowing Date, the Administrative Agent shall give
notice of such fact to the Borrower and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Facility, on demand, from the

 

48

--------------------------------------------------------------------------------


 

Borrower.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.

 

(f)            Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

(g)           Each obligation of the Loan Parties under the Loan Documents
related to any Loans or Letter of Credit denominated in Dollars shall be paid in
Dollars.  Each obligation of the Loan Parties related to any Loans denominated
in an Agreed Foreign Currency shall be paid in such Agreed Foreign Currency;
provided that fees payable pursuant to Section 3.3 shall be payable in Dollars. 
All commitment fees payable pursuant to Section 2.9 shall be calculated and
payable in Dollars.  Notwithstanding the foregoing, if the Borrower shall fail
to pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Loan shall, if such Loan is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal shall be payable on demand (provided
that no Event of Default shall occur until the expiration of applicable grace
periods); and if the Borrower shall fail to pay any interest on any Loan that is
not denominated in Dollars, such interest shall automatically be redenominated
in Dollars on the due date therefor (or, if such due date is a day other than
the last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such interest shall be payable on demand (provided that no
Event of Default shall occur until the expiration of applicable grace periods).

 

2.19        Requirements of Law.  (a)  Except with respect to Taxes, which shall
be governed solely by Section 2.20, if the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:

 

(i)            shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder; or

 

(ii)           shall impose on such Lender any other condition not otherwise
contemplated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce

 

49

--------------------------------------------------------------------------------


 

any amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within ten Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

 

(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) from any Governmental Authority first
made, in each case, subsequent to the date hereof shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

 

(c)           A certificate prepared in good faith as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of manifest error.  Notwithstanding anything to the contrary in this Section,
the Borrower shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than six months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Obligations.  Notwithstanding the foregoing, the Borrower shall
not be obligated to make payment to the Administrative Agent or any Lender with
respect to penalties, interest and expenses if written demand therefore was not
made by the Administrative Agent or such Lender within 180 days from the date on
which such party makes payment for such penalties, interest and expenses.

 

(d)           Notwithstanding anything in this Section 2.19 to the contrary,
solely for purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform
and Consumer Protection Act, and all requests, rules, regulations, guidelines
and directives promulgated thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall be deemed to have been
enacted, adopted or issued, as applicable, subsequent to the Closing Date.

 

2.20        Taxes.  (a)  Except as otherwise provided in this Agreement or as
required by applicable law, all payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future Taxes, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(i) net income taxes, net profits or capital taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the

 

50

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document); (ii) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction described in clause (i),
above; (iii) taxes that are attributable to such Lender’s failure to comply with
the requirements of paragraph (d) or (e), as applicable, of this Section;
(iv) in the case of a Non-U.S. Lender (as defined below), (A) any withholding
tax that is imposed under the law applicable as of the date such Lender becomes
a party to this Agreement (or where the Non-U.S. Lender is a partnership for
U.S. federal income tax purposes, under the law applicable on the date on which
the affected partner(s) became a partner of such Non-U.S. Lender) or designate a
new lending office, except to the extent that such Lender’s assignor (if any)
was entitled (or where the Non-U.S. Lender is a partnership for U.S. federal
income tax purposes, to the extent that the person(s) from which the affected
partner(s) acquired their partnership interest was entitled), at the time of
assignment or at the time of the designation of a new lending office, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to this paragraph; or (B) any withholding tax imposed on amounts
payable to such Non-U.S. Lender that would not have been imposed but for a
failure by such Non-U.S. Lender or any other legal or beneficial holder of a
Loan under this Agreement or any foreign financial institution through which
payments on the Loans under this Agreement are made to comply with any
applicable certification, documentation, information or other reporting
requirements under FATCA as a precondition to relief or exemption from such
withholding tax; and (v) penalties and interest on the foregoing amounts (all
such taxes referred to in clauses (i), (ii), (iii), (iv) and (v) hereof
hereinafter referred to as “Excluded Taxes” and all such other Taxes hereinafter
referred to as “Non-Excluded Taxes”).  If any Non-Excluded Taxes or Other Taxes
are required to be withheld from any amounts payable by the Borrower to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after deduction or
withholding of all Non-Excluded Taxes and Other Taxes, including deductions or
withholdings applicable to additional sums payable under this Section) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement.

 

(b)           The Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof if such receipt is obtainable, or, if not,
such other evidence of payment as may reasonably be required by the
Administrative Agent or such Lender.  If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes that the Borrower is required to pay pursuant
to this Section 2.20 (or in respect of which the Borrower would be required to
pay increased amounts pursuant to Section 2.20(a) if such Non-Excluded Taxes or
Other Taxes were withheld) when due to the appropriate taxing authority or fails
to remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any payments by them of such Non-Excluded Taxes or Other Taxes
(including any Non-Excluded Taxes or Other Taxes imposed on amounts payable
under this Section 2.20), other than any amounts arising as a result of such
Administrative Agent’s or such Lender’s gross negligence or willful misconduct,
within thirty (30) days after written demand therefor.  A certificate as to any
amounts payable under this Section submitted by the Administrative Agent or by
any Lender (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of manifest error.

 

51

--------------------------------------------------------------------------------


 

(d)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Borrower and to the Lender from which the related participation shall have
been purchased) (i) two accurate and complete originals of IRS Form W-8ECI or
W-8BEN, or, (ii) in the case of a Non-US Lender claiming exemption from United
States federal withholding tax under Sections 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a statement substantially in the
form of Exhibit F and two accurate and complete originals of IRS Form W-8BEN, or
any subsequent versions or successors to such forms, in each case properly
completed and duly executed by such Non-US Lender claiming complete exemption
from, or a reduced rate of, United States federal withholding tax on all
payments by the Borrower or any Loan Party under this Agreement and the other
Loan Documents.  Such forms shall be delivered by each Non-US Lender on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-US Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-US Lender.  Each Non-US Lender shall (i) promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose)
and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.23) to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender. 
Notwithstanding any other provision of this paragraph, a Non-US Lender shall not
be required to deliver any form pursuant to this paragraph that such Non-US
Lender is not legally able to deliver.

 

(e)           Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “US Lender”) shall deliver to the
Borrower and the Administrative Agent two accurate and complete originals of IRS
Form W-9, or any subsequent versions or successors to such form.  Such forms
shall be delivered by each US Lender on or before the date it becomes a party to
this Agreement.  In addition, each US Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such US
Lender.  Each US Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certifications to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).

 

(f)            If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           If the Administrative Agent or any Lender determines, in good
faith, that it has received a refund of any Non-Excluded Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall
promptly pay over such refund to the Borrower (but only to the extent of
indemnity

 

52

--------------------------------------------------------------------------------


 

payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority;
provided, further, that the Borrower shall not be required to repay to the
Administrative Agent or the Lender an amount in excess of the amount paid over
by such party to the Borrower pursuant to this Section.  This paragraph shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.  The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Obligations.

 

2.21        Indemnity.  Except with respect to Taxes, which shall be governed
solely by Section 2.20, the Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (other than lost profits,
including the loss of Applicable Margin) that such Lender may actually sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto.  A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be presumptively correct in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the
Obligations.

 

2.22        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof, shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
(a “Rate Determination Notice”) to the Administrative Agent and the Borrower,
and (a) the commitment of such Lender hereunder to make Eurocurrency Loans,
continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall be suspended during the period of such illegality, (b) such Lender’s Loans
then outstanding as Eurocurrency Loans denominated in Dollars, if any, shall be
converted automatically to ABR Loans denominated in Dollars on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law and (c) (i) such Lender’s Loans
then outstanding as Eurocurrency Loans denominated in any Agreed Foreign
Currency, if any, shall be converted automatically on the respective last days
of the then current Interest Periods with respect to such Loans (an “Affected
Interest Period”) to Eurocurrency Loans denominated in such Agreed Foreign
Currency having the next shortest Interest Period which is not affected by such
adoption of or change in any Requirement of Law and (ii) if all Interest Periods
are Affected Interest Periods in respect of such Eurocurrency Loans denominated
in any Agreed Foreign Currency, during the 30-day period following any such Rate
Determination Notice (the “Negotiation Period”) the Administrative Agent and the
Borrower shall negotiate in good faith with a view to agreeing upon a substitute
interest rate basis which shall reflect the cost to the applicable Lenders of
funding such Loans from alternative sources (a “Substitute Basis”), and if such
Substitute Basis is so agreed upon during the Negotiation Period, such
Substitute Basis shall apply in lieu of the Eurocurrency Rate to all Interest
Periods for the Eurocurrency Loans denominated in such Agreed Foreign Currency
of the applicable Lenders commencing on or after the first day of an Affected
Interest Period, until the circumstances giving rise to such Rate Determination

 

53

--------------------------------------------------------------------------------


 

Notice have ceased to apply.  If a Substitute Basis is not agreed upon during
the Negotiation Period, each affected Lender shall determine (and shall certify
from time to time in a certificate delivered by such Lender to the
Administrative Agent setting forth in reasonable detail the basis of the
computation of such amount) the rate basis reflecting the cost to such Lender of
funding its Eurocurrency Loan denominated in such Agreed Foreign Currency for
any Interest Period commencing on or after the first day of an Affected Interest
Period, until the circumstances giving rise to such Rate Determination Notice
have ceased to apply, and such rate basis shall be binding upon the Borrower and
such Lender and shall apply in lieu of the Eurocurrency Rate for the relevant
Interest Periods.  If a Rate Determination Notice has been given, then until
such Rate Determination Notice has been withdrawn by the Administrative Agent,
no Eurocurrency Loans of the applicable Lenders denominated in such Agreed
Foreign Currency shall have an Interest Period having a duration equal to an
Affected Interest Period.  The Borrower may elect to prepay the Eurocurrency
Loans denominated in such Agreed Foreign Currency of the applicable Lenders
pursuant to Section 2.11 at any time.

 

If any such conversion or prepayment of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

 

2.23        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 2.19,
2.20(a) or 2.22 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage and; provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Sections 2.19, 2.20(a) or 2.22.

 

2.24        Replacement of Lenders.  The Borrower shall be permitted to replace
with a financial entity or financial entities, any Lender that (i) requests
reimbursement for amounts owing pursuant to Sections 2.19, 2.20 or 2.21 or gives
a notice of illegality pursuant to Section 2.22, (ii) is a Defaulting Lender, or
(iii) has refused to consent to any waiver or amendment with respect to any Loan
Document that requires such Lender’s consent and has been consented to by the
Required Lenders; provided that (A) such replacement does not conflict with any
Requirement of Law, (B) the replacement financial entity or financial entities
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (C) the Borrower shall be liable
to such replaced Lender under Section 2.21 (as though Section 2.21 were
applicable) if any Eurocurrency Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(D) the replacement financial entity or financial entities, (x) if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(b)(i)(B) and (y) shall pay
(unless otherwise paid by the Borrower) any processing and recordation fee
required under Section 10.6(b)(ii)(B), (E) the Administrative Agent and any
replacement financial entity or entities shall execute and deliver, and such
replaced Lender shall thereupon be deemed to have executed and delivered, an
appropriately completed Assignment and Assumption to effect such substitution,
(F) the Borrower shall pay all additional amounts (if any) required pursuant to
Sections 2.19 or 2.20, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, (G) if applicable, the
replacement financial entity or financial entities shall consent to such
amendment or waiver and (H) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

54

--------------------------------------------------------------------------------


 

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section and to be made in accordance with the
terms and conditions of this Section 2.24.

 

In addition, the Borrower shall be permitted to prepay or terminate, without
duplication or penalty (but subject to Section 2.21), the Loans and Commitments
of any Defaulting Lender.  The prepayment of Loans or termination of the
Revolving Commitments of any Lender pursuant to this paragraph shall not be
subject to the provisions of Section 2.18.

 

2.25        Incremental Loans.  (a) The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loans (the “New Term Loan Commitments”) or the increase of the Dollar Revolving
Commitments hereunder, in an aggregate amount for all such New Term Loan
Commitments and increases of the Dollar Revolving Commitments not in excess of
(i) $150,000,000 (each such establishment or increase, a “Cash-Capped
Incremental Facility”) plus (ii) up to an additional amount (each such
establishment or increase, a  “Ratio-Based Incremental Facility”) if the pro
forma Consolidated Total Leverage Ratio is less than 2.75:1.00 (and, for the
avoidance of doubt, for any Ratio-Based Incremental Facility, such Consolidated
Total Leverage Ratio shall be calculated as though any Dollar Revolving
Commitments to be incurred pursuant to this Section 2.25 were fully drawn), as
of the end of the most recently ended Test Period.  Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Term Loan Commitments or increase of the Dollar Revolving
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent; provided that (i) any Lender offered or approached to provide all or a
portion of any New Term Loan Commitments or increase of the Dollar Revolving
Commitments may elect or decline, in its sole discretion, to provide such New
Term Loan Commitments or increase of the Dollar Revolving Commitments and
(ii) any New Term Loan Commitments or increases to the Dollar Revolving
Commitments established pursuant to this Section 2.25 will count towards the
Ratio-Based Incremental Facility prior to reducing the maximum amount under the
Cash-Capped Incremental Facilities (to the extent permitted by the pro forma
calculation of the Consolidated Total Leverage Ratio required prior to the
incurrence of such Ratio-Based Incremental Facility).

 

(b)           Such New Term Loan Commitments or increase of the Dollar Revolving
Commitments shall become effective as of such Increased Amount Date; provided
that (i) the conditions set forth in Section 5.2 were satisfied or waived on
such Increased Amount Date before or after giving effect to such New Term Loan
Commitments and to the making of any Tranche of New Term Loans pursuant thereto
or to such increase of the Dollar Revolving Commitments and after giving effect
to any transaction consummated in connection therewith; (ii) the Borrower shall
be in pro forma compliance with the financial covenants set forth in Section 7.1
as of the end of the most recently ended Test Period; (iii) the proceeds of any
New Term Loans shall be used for general corporate purposes of the Borrower and
its Subsidiaries (including Permitted Acquisitions and Investments permitted
under Section 7.8); (iv) the New Term Loans shall share ratably in the
Collateral and shall benefit ratably from the guarantees under the Guarantee and
Collateral Agreement; (v) the New Term Loans shall share ratably in any
mandatory prepayments of the existing Term Loans; (vi) the maturity date of New
Term Loans thereof shall not be earlier than the Term Loan Maturity Date and the
weighted average life to maturity shall be equal to or greater than the weighted
average life to maturity of the Term Loans; (vii) all terms and documentation
with respect to any New Term Loans which differ from those with respect to the
Term Loans shall be reasonably satisfactory to the Administrative Agent (except
to the extent permitted by clause (vi) of this Section and the last sentence of
this paragraph); (viii) such New Term Loans or New Term Loan Commitments or
increase of the Dollar Revolving Commitments shall be effected pursuant to

 

55

--------------------------------------------------------------------------------


 

one or more Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and one or more New Lenders; and (ix) the Borrower shall
deliver or cause to be delivered any customary legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction, including any supplements or amendments to the Security Documents
providing for such New Term Loans to be secured thereby.  Any New Term Loans
made on an Increased Amount Date that have terms and provisions that differ from
those of the Term Loans outstanding on the date on which such New Term Loans are
made shall be designated as a separate tranche (a “Tranche”) of Term Loans for
all purposes of this Agreement, except as the relevant Joinder Agreement
otherwise provides.  For the avoidance of doubt, the rate of interest and the
amortization schedule (if applicable) of any New Term Loan shall be determined
by the Borrower and the applicable lenders of New Term Loans (each, a “New Term
Lender”) and shall be set forth in the applicable Joinder Agreement.

 

(c)           On any Increased Amount Date on which any New Term Loan
Commitments or increase of the Dollar Revolving Commitments becomes effective,
subject to the foregoing terms and conditions, each lender with a New Term Loan
Commitment or an increase of the Dollar Revolving Commitments (each, a “New
Lender”) shall become a Lender hereunder with respect to such New Term Loan
Commitment or such increase of the Dollar Revolving Commitments, as the case may
be.

 

(d)           The terms and provisions of the New Term Loan Commitments of any
Tranche shall be, except as otherwise set forth in the relevant Joinder
Agreement, identical to those of the applicable Term Loans and for purposes of
this Agreement, any New Term Loans or New Term Loan Commitments shall be deemed
to be Term Loans.  Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.25.

 

2.26        Defaulting Lenders.  (a) Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Sections 2.7(f) and 3.4(d)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest
or other amounts received by the Administrative Agent for the account of any
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise and other than the payment of (i) any commitment fees
under Section 2.9, (ii) default interest pursuant to Section 2.15(c) and
(iii) Letter of Credit fees pursuant to Section 3.3, which in each case shall be
applied pursuant to the provisions of those Sections) shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent pursuant to Section 9.7;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender (without duplication of any prepayments of Swingline Loans by
the Borrower pursuant to Section 2.7(f) or the application of any cash

 

56

--------------------------------------------------------------------------------


 

collateral provided by the Borrower pursuant to Section 3.4(d)) to any Issuing
Lender or Swingline Lender hereunder; third, to be held as security for any L/C
Shortfall (without duplication of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any final non-appealable judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any final
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Sections 2.7(f) and 3.4(d).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to be
held as security in a cash collateral account pursuant to this
Section 2.26(b) shall be deemed paid to and redirected by such Defaulting Lender
and shall satisfy the Borrower’s payment obligation in respect thereof in full,
and each Lender irrevocably consents hereto.

 

SECTION 3.         LETTERS OF CREDIT

 

3.1          L/C Commitment.  (a)  Subject to the terms and conditions hereof,
each Issuing Lender of a Class, in reliance on the agreements of the other
Revolving Lenders of such Class set forth in Section 3.4(a), agrees to issue
letters of credit (“Letters of Credit”) under the Revolving Commitments of such
Class for the account of the Borrower or any Guarantor on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations of both Classes taken together would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments of such Class would be less than zero.  Each Letter of Credit shall
(i) be denominated, in the case of the Dollar Revolving Commitments, in Dollars,
or in the case of the Multicurrency Revolving Commitments, in Dollars or in any
Agreed Foreign Currency and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped, in each case in a manner agreed to by the
Borrower and the Issuing Lender); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

 

(b)           No Issuing Lender shall at any time be obligated to issue any
Letter of Credit (or amend, renew or extend an outstanding Letter of Credit) if
such issuance (or such amendment, renewal or

 

57

--------------------------------------------------------------------------------


 

extension) would conflict with, or cause such Issuing Lender to exceed any
limits imposed by, any applicable Requirement of Law and Barclays Bank PLC shall
not be obligated to issue any documentary or commercial letters of credit (as
opposed to standby letters of credit) hereunder.

 

3.2          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the relevant Issuing Lender issue a Letter of Credit
(or amend, renew or extend an outstanding Letter of Credit) by delivering to
such Issuing Lender at its address for notices specified to the Borrower by such
Issuing Lender an Application therefor, completed to the reasonable satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request.  Upon receipt of
any Application, the relevant Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue (or amend, renew or extend, as the case may be) the Letter of
Credit requested thereby (but in no event without the consent of the applicable
Issuing Lender shall any Issuing Lender be required to issue (or amend, renew or
extend, as the case may be) any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit (or such amendment, renewal or
extension, as the case may be) to the beneficiary thereof or as otherwise may be
agreed to by such Issuing Lender and the Borrower.  Such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance (or such amendment, renewal or extension, as the case may be) thereof. 
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Lenders, notice of the issuance
(or such amendment, renewal or extension, as the case may be) of each Letter of
Credit issued by it (including the amount and Currency thereof).

 

3.3          Fees and Other Charges.  (a) The Borrower will pay a fee on each
outstanding Letter of Credit of each Class requested by it, at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the Revolving Facility (minus the fronting fee referred to below), on the
face amount of such Letter of Credit, which fee shall be shared ratably among
the Revolving Lenders of such Class and payable quarterly in arrears on each Fee
Payment Date after the issuance date; provided that, with respect to any
Defaulting Lender, such Lender’s ratable share of any letter of credit fee
accrued on the aggregate amount available to be drawn on any outstanding Letters
of Credit during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such Lender’s
ratable share of any letter of credit fee shall otherwise have been due and
payable by the Borrower prior to such time; provided further that any Defaulting
Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit shall accrue
for the account of each Non-Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit which has been reallocated to such
Non-Defaulting Lender pursuant to Section 3.4(d) and with respect to any L/C
Shortfall either (i) if the Borrower has paid to the Administrative Agent, an
amount of cash or Cash Equivalent equal to the amount of the L/C Shortfall to be
held as security for all obligations of the Borrower to the Issuing Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent, for the account of the
Borrower or (ii) otherwise, for the account of the Issuing Lenders, in each case
so long as such Lender shall be a Defaulting Lender.  In addition, the Borrower
shall pay to each Issuing Lender of a Class for its own account a fronting fee
on the aggregate face amount of all outstanding Letters of Credit of such
Class issued by it to the Borrower of 0.25% per annum, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

 

58

--------------------------------------------------------------------------------


 

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
agreed to by the Borrower and such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit requested by the Borrower.

 

3.4          L/C Participations.  (a) Each Issuing Lender of a Class irrevocably
agrees to grant and hereby grants to each L/C Participant of such Class, and, to
induce such Issuing Lender to issue Letters of Credit of such Class, each L/C
Participant of such Class irrevocably agrees to accept and purchase and hereby
accepts and purchases from such Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Dollar Revolving Percentage or
Multicurrency Revolving Percentage, as the case may be, in such Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit of the
applicable Class issued by it and the amount of each draft paid by such Issuing
Lender thereunder.  Each L/C Participant of a Class agrees with each Issuing
Lender of such Class that, if a draft is paid under any Letter of Credit of such
Class issued by it for which such Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender upon demand an amount equal to such L/C Participant’s Dollar
Revolving Percentage or Multicurrency Revolving Percentage, as the case may be,
of the amount of such draft, or any part thereof, that is not so reimbursed
(“L/C Disbursements”); provided that nothing in this paragraph shall relieve the
Issuing Lender of any liability resulting from gross negligence or willful
misconduct of such Issuing Lender.  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Borrower, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

 

(b)           If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility.  A certificate of the relevant Issuing
Lender submitted to any relevant L/C Participant with respect to any amounts
owing under this Section shall be presumptively correct in the absence of
manifest error.

 

(c)           Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a) such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by such

 

59

--------------------------------------------------------------------------------


 

Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to the Administrative Agent for the account of such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Administrative Agent for the account of such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, in the event an L/C Participant becomes a Defaulting Lender, then
such Defaulting Lender’s Revolving Percentage in all outstanding Letters of
Credit will automatically be reallocated among the L/C Participants that are
Non-Defaulting Lenders pro rata in accordance with each Non-Defaulting Lender’s
Revolving Percentage (calculated without regard to the Revolving Commitment of
the Defaulting Lender) but only to the extent that no Default or Event of
Default shall have occurred and be continuing at the time of such reallocation
(provided, that such amounts shall be automatically reallocated upon the cure or
waiver of such Default or Event of Default) and that such reallocation does not
cause the Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
the Revolving Commitment of such Non-Defaulting Lender.  If such reallocation
cannot, or can only partially be effected, the Borrower shall, within five
Business Days after written notice from the Administrative Agent, pay to the
Administrative Agent, an amount of cash equal to such Defaulting Lender’s
Revolving Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 3.4(d)) to be held
as security for all obligations of the Borrower to the Issuing Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Administrative Agent.  So long as there is a Defaulting
Lender, an Issuing Lender shall not be required to issue any Letter of Credit
where the sum of the Non-Defaulting Lenders’ Revolving Percentage, as
applicable, of the outstanding Revolving Loans, Swingline Loans and their
participations in Letters of Credit after giving effect to any such requested
Letter of Credit would exceed (such excess, the “L/C Shortfall”) the aggregate
Revolving Commitments of the Non-Defaulting Lenders, unless the Borrower shall
pay to the Administrative Agent, an amount of cash or Cash Equivalents equal to
the amount of the L/C Shortfall, such cash or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 

3.5          Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender on the Business Day following the date on which
such Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit issued by such Issuing Lender at the
Borrower’s request and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”); provided that if such notice is given to
the Borrower before 11:00 A.M., New York City time, the Borrower agrees to
reimburse such Issuing Lender on the Business Day when such notification was
given.  Each such payment shall be made to such Issuing Lender at its address
for notices specified to the Borrower and in immediately available funds. 
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at a rate equal to (i) until the
second Business Day next succeeding the date of the relevant notice, the rate
applicable to ABR Loans under the Revolving Facility and (ii) thereafter, the
rate set forth in Section 2.15(c).

 

3.6          Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with each
Issuing Lender that such Issuing Lender shall not be responsible for, and the
Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents

 

60

--------------------------------------------------------------------------------


 

or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of such
Borrower against any beneficiary of such Letter of Credit or any such
transferee, or any other events or circumstances that, pursuant to applicable
law or the applicable customs and practices promulgated by the International
Chamber of Commerce, are not within the responsibility of such Issuing Lender,
except for errors, omissions, interruptions or delays resulting from the gross
negligence or willful misconduct of such Issuing Lender or its employees or
agents, as determined, in each case, in a final non-appealable judgment by a
court of competent jurisdiction.  No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays resulting from the
gross negligence or willful misconduct of such Issuing Lender or its employees
or agents, as determined, in each case, in a final non-appealable judgment by a
court of competent jurisdiction.  The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards or care specified in
the Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.

 

3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof.  The responsibility of such
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

3.8          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly represent and warrant (as to itself and each of its
Subsidiaries) to the Agents and each Lender, which representations and
warranties shall be deemed made on the Closing Date and on the date of each
borrowing of Loans or issuance of a Letter of Credit hereunder that:

 

4.1          Financial Condition.  The audited consolidated balance sheet of
Holdings and its Subsidiaries as at September 30, 2009, September 30, 2010 and
September 30, 2011, and the related statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers LLP, present fairly in all
material respects the financial condition of Holdings and its Subsidiaries, as
at such date, and the results of, their operations, their cash flows and their
changes in stockholders’ equity for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of Holdings and its Subsidiaries as at
June 30, 2012, and the related unaudited statements of income and of cash flows
for the nine-months ended on such date present fairly in all material respects
the financial condition of Holdings and its Subsidiaries, as at such date, and
the results of, their operations, their cash flows and their changes in
stockholders’ equity for the nine-month period then ended (subject to normal
year-end audit adjustments and the lack of footnotes).

 

61

--------------------------------------------------------------------------------


 

All such financial statements, including the related schedules and notes thereto
and year end adjustments, have been prepared in accordance with GAAP (except as
otherwise noted therein).

 

4.2          No Change.  There has been no event, development or circumstance
since September 30, 2011 that has had or will have a Material Adverse Effect.

 

4.3          Existence; Compliance with Law.  Each of Holdings and its
Restricted Subsidiaries (other than any Immaterial Subsidiaries) (a) (i) is duly
organized (or incorporated), validly existing and in good standing (or, only
where if applicable, the equivalent status in any foreign jurisdiction) under
the laws of the jurisdiction of its organization or incorporation, (ii) has the
corporate or organizational power and authority, and the legal right, to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or limited liability company and in good
standing (where such concept is relevant) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except, in each case, to the extent that
the failure to be so qualified or in good standing (where such concept is
relevant) would not have a Material Adverse Effect and (b) is in compliance with
all Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

 

To the extent applicable and except where a failure to comply would not
reasonably be expected to have a Material Adverse Effect, each Loan Party and
Subsidiary of Holdings is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (“OFAC”) and any other enabling legislation or executive
order relating thereto, and (ii) the PATRIOT Act and (iii) the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).  No part of the
proceeds of the Loans will be used, directly or indirectly, for (i) any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or (ii) the purpose of funding any
activity or business for any Person currently subject to any U.S. sanctions
administered by OFAC or the government of a country the subject of U.S.
sanctions administered by OFAC.

 

4.4          Corporate Power; Authorization; Enforceable Obligations.  Each Loan
Party has the corporate power and authority to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
borrow or have Letters of Credit issued hereunder.  Each Loan Party has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement.  Except as would not have a Material Adverse Effect, no consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority is required in connection with the extensions of
credit hereunder or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles

 

62

--------------------------------------------------------------------------------


 

(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing.

 

4.5          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not (a) violate
the organizational or governing documents of any of the Loan Parties, (b) except
as would not have a Material Adverse Effect, violate any Requirement of Law or
any Contractual Obligation of Holdings or any of its Restricted Subsidiaries or
(c) except as would not have a Material Adverse Effect, result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens permitted by Section 7.3).

 

4.6          No Material Litigation.  No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of Holdings and the Borrower, likely to be commenced within a
reasonable time period against Holdings or any of its Restricted Subsidiaries or
against any of their Properties or revenues which, taken as a whole, (a) are
material and adverse with respect to any of the Loan Documents or (b) would
reasonably be expected to have a Material Adverse Effect.

 

4.7          No Default.  No Default or Event of Default has occurred and is
continuing.

 

4.8          Ownership of Property; Liens.  Except as set forth in
Schedule 4.8A, each of Holdings and its Restricted Subsidiaries has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other Property (other than
Intellectual Property), in each case, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and none of such
Property is subject to any Lien except as permitted by the Loan Documents. 
Schedule 4.8B lists all real property which is owned or leased by any Loan Party
as of the Closing Date.

 

4.9          Intellectual Property.  Each of Holdings and its Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens except as permitted by the Loan Documents, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.  To
Holdings’ or the Borrower’s knowledge, no holding, injunction, decision or
judgment has been rendered by any Governmental Authority against Holdings or any
of its Restricted Subsidiaries and neither Holdings nor any of its Restricted
Subsidiaries has entered into any settlement stipulation or other agreement
(except license agreements in the ordinary course of business) which would
limit, cancel or question the validity of, Holdings’ or any Restricted
Subsidiary’s rights in, any Intellectual Property in any respect that would
reasonably be expected to have a Material Adverse Effect.  To Holdings’ or the
Borrower’s knowledge, no claim has been asserted or threatened or is pending by
any Person challenging or questioning the use by Holdings or its Restricted
Subsidiaries of any Intellectual Property owned by the Borrower or any of its
Restricted Subsidiaries or the validity or effectiveness of any Intellectual
Property, except as would not reasonably be expected to have a Material Adverse
Effect.  To the Borrower’s knowledge, the use of Intellectual Property by
Holdings and its Restricted Subsidiaries does not infringe on the rights of any
Person in a manner that would reasonably be expected to have a Material Adverse
Effect.  Holdings and its Restricted Subsidiaries take all reasonable actions
that in the exercise of their reasonable business judgment should be taken to
protect their Intellectual Property, including Intellectual Property that is
confidential in nature, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

4.10        Taxes.  Each of Holdings and its Restricted Subsidiaries (i) has
filed or caused to be filed all federal, state, provincial and other tax returns
that are required to be filed and (ii) has paid all taxes shown to be due and
payable on said returns and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority (other than any amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of Holdings or such Restricted Subsidiary,
as the case may be), except in each case where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

4.11        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the Board.  If
requested by any Lender (through the Administrative Agent) or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in Regulation U.

 

4.12        ERISA.  (a)  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) has occurred during
the five-year period prior to the date on which this representation is made with
respect to any Plan, and each Plan has complied with the applicable provisions
of ERISA and the Code; no termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period; the present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits; neither Holdings nor any of its Restricted Subsidiaries
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or would reasonably be expected to result in a liability under ERISA;
neither Holdings nor any of its Restricted Subsidiaries would become subject to
any liability under ERISA if Holdings or such Restricted Subsidiary were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made; and no
Multiemployer Plan is in Reorganization or Insolvent.

 

(b)           Holdings and its Restricted Subsidiaries have not incurred, and do
not reasonably expect to incur, any liability under ERISA or the Code with
respect to any plan within the meaning of Section 3(3) of ERISA which is subject
to Title IV of ERISA that is maintained by a Commonly Controlled Entity (other
than Holdings and its Restricted Subsidiaries) (a “Commonly Controlled Plan”)
merely by virtue of being treated as a single employer under Title IV of ERISA
with the sponsor of such plan that would reasonably be likely to have a Material
Adverse Effect and result in a direct obligation of Holdings and its Restricted
Subsidiaries to pay money.

 

4.13        Investment Company Act.  No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

4.14        Subsidiaries.  (a)  The Subsidiaries listed on Schedule 4.14
constitute all the Subsidiaries of Holdings at the Closing Date.  Schedule 4.14
sets forth as of the Closing Date the name and jurisdiction of incorporation of
each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and the designation of such Subsidiary as
a Restricted Subsidiary or an Unrestricted Subsidiary.

 

64

--------------------------------------------------------------------------------


 

(b)           As of the Closing Date, except as set forth on Schedule 4.14,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to officers,
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of Borrower or any of Holdings’ Restricted Subsidiaries.

 

4.15        Environmental Matters.  Other than exceptions to any of the
following that would not reasonably be expected to have a Material Adverse
Effect: none of Holdings or any of its Restricted Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law for the
operation of the Business; or (ii) has become subject to any Environmental
Liability.

 

4.16        Accuracy of Information, etc.  As of the Closing Date, no statement
or information (excluding the projections and pro forma financial information
referred to below) contained in this Agreement, any other Loan Document or any
certificate furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents when taken as a
whole, contained as of the date such statement, information, or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading.  As of the Closing Date, the projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings to be
reasonable at the time made, in light of the circumstances under which they were
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

4.17        Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable first priority security interest
in the Collateral described therein ( including any proceeds of any item of
Collateral); provided that for purposes of this Section 4.17(a), Collateral
shall be deemed to exclude any Property expressly excluded from the definition
of “Collateral” as set forth in the Guarantee and Collateral Agreement,
including, without limitation, Deposit Accounts (as defined in the Guarantee and
Collateral Agreement).  In the case of (i) the Pledged Securities described in
the Guarantee and Collateral Agreement, when any stock certificates or notes, as
applicable, representing such Pledged Securities are delivered to the Collateral
Agent and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.17 (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement are made, the Collateral Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (including any proceeds of any item of Collateral)
(to the extent a security interest in such Collateral can be perfected through
the filing of financing statements in the offices specified on Schedule 4.17 and
the filings specified on Schedule 3 to the Guarantee and Collateral Agreement,
and through the delivery of the Pledged Securities required to be delivered on
the Closing Date (or after the Closing Date pursuant to Section 6.12)), as
security for the Obligations, in each case prior and superior in right to any
other Person (except (i) in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3 and (ii) Liens having priority by operation of
law) to the extent required by the Guarantee and Collateral Agreement.

 

(b)           Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for

 

65

--------------------------------------------------------------------------------


 

the benefit of the Secured Parties a legal, valid and enforceable Lien on the
mortgaged property described therein and proceeds thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and when such Mortgage is filed in the
recording office designated by the Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such mortgaged property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted by
Section 7.3 or other encumbrances or rights permitted by the relevant Mortgage).

 

4.18                        Solvency.  As of the Closing Date, the Loan Parties,
taken as a whole, and after giving effect to the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be,
Solvent.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction (or waiver), prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)                                 Credit Agreement; Security Documents.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Collateral Agent, Holdings, the
Borrower, the Joint Lead Arrangers and the initial Lenders party hereto and
(ii) the Guarantee and Collateral Agreement, executed and delivered by Holdings,
the Borrower and each Subsidiary Guarantor.

 

(b)                                 Fees.  The Agents, the Joint Lead Arrangers
and the Joint Bookrunners shall have received all fees required to be paid
(including those to be passed on to the Lenders), and all reasonable
out-of-pocket expenses of the Agents for which reasonably detailed invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Administrative Agent), on or before the Closing Date.

 

(c)                                  Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate signed by the chief financial
officer on behalf of Holdings, substantially in the form of Exhibit G hereto.

 

(d)                                 Lien Searches.  The Collateral Agent shall
have received the results of a recent lien search in each of the jurisdictions
in which Uniform Commercial Code financing statements or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties, and such search shall reveal no liens on any of the
assets of the Loan Party, except for Liens permitted by Section 7.3 or liens to
be discharged on or prior to the Closing Date.

 

(e)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate of each of the Loan Parties, dated the
Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.

 

66

--------------------------------------------------------------------------------


 

(f)                                   Legal Opinions.  The Administrative Agent
shall have received an executed legal opinion of Latham & Watkins LLP, counsel
to Holdings and its Subsidiaries, substantially in the form of Exhibit E.

 

(g)                                  Pledged Stock; Stock Powers.  Except as
contemplated pursuant to Section 6.12, the Collateral Agent shall have received
the certificates representing the shares of Capital Stock pledged pursuant to
the Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(h)                                 Filings, Registrations and Recordings.  Each
Security Document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents to be filed, registered
or recorded in order to create in favor of the Collateral Agent for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein
with the priority provided for in the Security Documents, shall have been
delivered to the Collateral Agent in proper form for filing, registration or
recordation.  To the extent the perfection of the Collateral Agent’s security
interest in real property may not be accomplished on or prior to the Closing
Date after the Borrower’s use of commercially reasonable efforts to do so, then
the perfection of the security interest in such real property shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date, but, instead, may be accomplished within a period after the
Closing Date reasonably acceptable to the Borrower and the Collateral Agent.

 

(i)                                     Insurance.  The Administrative Agent
shall have received insurance certificates satisfying the requirements of
Section 6.5(c).

 

(j)                                    Existing Credit Agreement.  The
Administrative Agent shall have received evidence reasonably satisfactory that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being repaid in full and all commitments to lend or make other extensions of
credit thereunder have been terminated and all liens securing such indebtedness
or other obligations thereunder have been released and/or terminated.

 

(k)                                 KYC Information.  At least five Business
Days prior to the Closing Date, the Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “PATRIOT Act”); provided
that such information has been reasonably requested in writing by the
Administrative Agent at least ten Business Days prior to the Closing Date.

 

5.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any Loan or to issue or participate in any
Letter of Credit hereunder on any date (including, without limitation, its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 Representations and Warranties.  (i) Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects, in each case
on and as of such date as if made on and as of such date except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

 

67

--------------------------------------------------------------------------------


 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by Holdings as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than (i) contingent or indemnification
obligations not then due and (ii) obligations in respect of Specified Hedge
Agreements or Cash Management Obligations), Holdings and the Borrower shall and
shall cause each of its Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (which may be delivered via
posting on IntraLinks or another similar electronic platform (the “Platform”)):

 

(a)                                 Within 120 days after the end of each fiscal
year of Holdings, commencing with the fiscal year ended September 30, 2012, a
copy of the audited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of Holdings, commencing with the fiscal quarter ended
December 31, 2012, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).

 

The Borrower may satisfy its obligations under Section 6.1(a) in respect of any
fiscal year of Holdings by furnishing Holdings’ annual report on Form 10-K for
such year and under Section 6.1(b) in respect of any fiscal quarter of any
fiscal year of Holdings by furnishing Holdings’ quarterly report on Form 10-Q
for such quarter, in each case, as filed with the SEC.

 

68

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.wescoair.com (or such other website as the Borrower shall designate in
writing to the Administrative Agent), or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender, or, in the case of
clause (f), to the relevant Lender:

 

(a)                                 to the extent permitted by the internal
policies of such independent certified public accountants, concurrently with the
delivery of the financial statements referred to in Section 6.1(a), a
certificate of the independent certified public accountants in customary form
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b)                                 concurrently with the delivery of each set
of consolidated financial statements pursuant to Sections 6.1(a) and 6.1(b),
(i) a certificate of a Responsible Officer on behalf of Holdings stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate, (ii) (x) if applicable for such
period, a Compliance Certificate containing all information and calculations
necessary for determining compliance by Holdings and its Subsidiaries with the
provisions of Section 7.1 as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any new Subsidiary and
of any change in the jurisdiction of organization of any other Loan Party and a
listing of any material United States Intellectual Property filings by any Loan
Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date) and (iii) the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

 

(c)                                  as soon as available, but in any event not
later than 60 days after the end of each fiscal year of Holdings, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year and the related consolidated statements of projected cash
flow and projected income;

 

(d)                                 promptly after the same are sent, copies of
all financial statements and material reports that Holdings or the Borrower
sends to the holders of any class of its debt securities or public equity
securities (except for Permitted Investors) and, promptly after the same are
filed, copies of all financial statements and reports that Holdings or the
Borrower may make to, or file with, the SEC, in each case to the extent not
already provided pursuant to Section 6.1 or any other clause of this
Section 6.2;

 

(e)                                  promptly upon delivery thereof to Holdings
or the Borrower and to the extent permitted, copies of any accountants’ letters
addressed to its Board of Directors (or any committee thereof); and

 

69

--------------------------------------------------------------------------------


 

(f)                                   promptly, such additional financial and
other information as the Administrative Agent (for its own account or upon the
request from any Lender) may from time to time reasonably request.

 

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings, the Borrower or any of the Restricted Subsidiaries will be required to
disclose any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information and (b) unless such material is identified in writing by the
Borrower as “Public Side” information, the Administrative Agent shall deliver
such information only to Lenders that have affirmatively requested to receive
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal or state securities laws (the
“Private-Side Lenders”)); provided that there is no requirement that the
Borrower identify any such information as “Public Side”.

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.wescoair.com (or such other website as the Borrower shall designate in
writing to the Administrative Agent), or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks, IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

6.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material taxes, governmental assessments and governmental
charges (other than Indebtedness), except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves required in conformity with GAAP with respect thereto have been
provided on the books of Holdings or its Subsidiaries, as the case may be, or
(b) to the extent that failure to pay or satisfy such obligations would not
reasonably be expected to have a Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence, etc.; Compliance.  (a) Preserve, renew and keep in full force and
effect its corporate or other existence and take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 or except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
Requirements of Law except to the extent that failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.  (a) Keep
all Property useful and necessary in its business in reasonably good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office or the United States Copyright Office, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material United States Intellectual Property
owned by the Borrower or its Restricted Subsidiaries, including, without
limitation, filing of applications for renewal, affidavits of use and

 

70

--------------------------------------------------------------------------------


 

affidavits of incontestability, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Maintain insurance with financially sound
and reputable insurance companies on all its material Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.  All such insurance shall, to the extent customary (but in any event,
not including business interruption insurance and personal injury insurance)
(i) provide that no cancellation thereof shall be effective until at least
10 days after receipt by the Administrative Agent of written notice thereof and
(ii) name the Administrative Agent as insured party or loss payee.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all material financial dealings and transactions in relation to its
business and activities, (b) permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable notice and during normal business hours
(provided that such visits shall be coordinated by the Administrative Agent, and
in no event shall there be more than one such visit per year except during the
continuance of an Event of Default), (c) permit representatives of any Lender to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings and its Restricted Subsidiaries with
officers and employees of Holdings and its Restricted Subsidiaries and
(d) permit representatives of the Administrative Agent to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of Holdings and its Restricted Subsidiaries with its independent
certified public accountants; provided that a Responsible Officer of Holdings
shall be present during such discussion and any such discussions with Holdings’
independent certified public accountants at Holdings’ expense shall, except
while an Event of Default has occurred and is continuing, be limited to one
meeting per calendar year.

 

6.7                               Notices.  Promptly upon a Responsible Officer
of Holdings or any Loan Party obtaining knowledge thereof, give notice to the
Administrative Agent (who shall promptly notify each Lender) of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
which may exist at any time between Holdings or any of its Restricted
Subsidiaries and any other Person, that in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the following events, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, as soon as possible and in any event within 30 days after Holdings or
any Restricted Subsidiary knows thereof: (i) the occurrence of any Reportable
Event with respect to any Plan, a failure to make any required contribution to a
Plan, the creation of any Lien in favor of the PBGC or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan, (ii) the institution of proceedings or the taking of any other action by
the PBGC or Holdings or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or (iii) the occurrence of any similar events with
respect to a Commonly Controlled Plan, that would reasonably be likely to result
in a direct obligation of Holdings or any of its Restricted Subsidiaries to pay
money;

 

71

--------------------------------------------------------------------------------


 

(d)                                 any development or event that has had or
could reasonably be expected to have a Material Adverse Effect; and

 

(e)                                  the acquisition of any Property after the
Closing Date in which the Collateral Agent does not already have a perfected
security interest and in which a security interest is required to be created or
perfected pursuant to Section 6.8.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings or the relevant Restricted Subsidiary proposes
to take with respect thereto.

 

6.8                               Additional Collateral, etc.  (a) With respect
to any Property (other than Vehicles, bank accounts, cash, Cash Equivalents,
Foreign Cash Equivalents and other assets expressly excluded from the Collateral
pursuant to the Security Documents) located in the United States having a value,
individually or in the aggregate of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than (x) any interests in real property
and any Property described in paragraph (c) of this Section, (y) any Property
subject to a Lien expressly permitted by Section 7.3(g) or (bb) and
(z) Instruments, Certificated Securities, Securities and Chattel Paper, which
are referred to in the last sentence of this paragraph (a)) as to which the
Collateral Agent for the benefit of the Secured Parties does not have a
perfected Lien, promptly (i) give notice of such Property to the Collateral
Agent and execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably requests to grant to the Collateral Agent for the benefit of
the Secured Parties a security interest in such Property and (ii) take all
actions reasonably requested by the Collateral Agent to grant to the Collateral
Agent for the benefit of the Secured Parties a perfected security interest (to
the extent required by the Security Documents and with the priority required by
Section 4.17) in such Property (with respect to Property of a type owned by a
Loan Party as of the Closing Date to the extent the Collateral Agent for the
benefit of the Secured Parties, has a perfected security interest in such
Property as of the Closing Date), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.  If any amount in excess of
$5,000,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security, Security or Chattel
Paper (or, if more than $5,000,000 in the aggregate payable under or in
connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement.

 

(b)                                 With respect to any fee interest in any real
property located in the United States having a value (together with improvements
thereof) of at least $5,000,000 acquired after the Closing Date by any Loan
Party (other than any such real property subject to a Lien expressly permitted
by Section 7.3(g) or (bb)), (i) give notice of such acquisition to the
Collateral Agent and, if requested by the Collateral Agent execute and deliver a
first priority Mortgage (subject to liens permitted by Section 7.3) in favor of
the Collateral Agent for the benefit of the Secured Parties, covering such real
property (provided that no Mortgage nor survey shall be obtained if the
Collateral Agent determines in consultation with the Borrower that the costs of
obtaining such Mortgage or survey are excessive in relation to the value of the
security to be afforded thereby), (ii) if reasonably requested by the Collateral
Agent (A) provide the Lenders with a lenders’ title insurance policy with
extended coverage covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate unless the title insurance
policy referred to above shall not

 

72

--------------------------------------------------------------------------------


 

contain an exception for any matter shown by a survey (except to the extent an
existing survey has been provided and specifically incorporated into such title
insurance policy), each in form and substance reasonably satisfactory to the
Collateral Agent, and (B) use commercially reasonable efforts to obtain any
consents or estoppels reasonably deemed necessary by the Collateral Agent, in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent,  (iii) if requested by the
Collateral Agent deliver to the Collateral Agent (A) legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Agent and (B) flood
certificates covering each real property subject to a Mortgage hereunder in form
and substance acceptable to the Administrative Agent, certified to the
Collateral Agent (in its capacity as such) and setting forth whether or not each
such real property is located in a flood hazard area, as determined by
designation of each such real property in a specified flood hazard zone by
reference to the applicable FEMA map.

 

(c)                                  Except as otherwise contemplated by
Section 7.8(p), with respect to any new Domestic Subsidiary that is a Material
Subsidiary (and is not an Excluded Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include (x) any
previously non-wholly owned Domestic Subsidiary that becomes wholly owned and is
a Material Subsidiary (and is not an Excluded Subsidiary) and (y) any Domestic
Subsidiary that was previously an Immaterial Subsidiary or an Unrestricted
Subsidiary and becomes a Material Subsidiary (and is not an Excluded Subsidiary)
or a Restricted Subsidiary, as applicable) by any Loan Party, promptly (i) give
notice of such acquisition or creation to the Collateral Agent and, if requested
by the Collateral Agent, execute and deliver to the Collateral Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Collateral Agent reasonably deems necessary to grant to the Collateral Agent
for the benefit of the Secured Parties a perfected security interest (to the
extent required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such
Loan Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, and
(iii) if such new Subsidiary is a wholly owned Domestic Subsidiary (and is not
an Excluded Subsidiary), cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary (to the extent the Collateral Agent, for the benefit of the Secured
Parties, has a perfected security interest in the same type of Collateral as of
the Closing Date), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.

 

(d)                                 With respect to any new first tier Foreign
Subsidiary that is a Material Subsidiary (and is not an Excluded Subsidiary
other than by reason of being a Foreign Subsidiary) created or acquired after
the Closing Date (which, for the purposes of this paragraph, shall include any
first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable, and is not an Excluded Subsidiary other than by
reason of being a Foreign Subsidiary) by any Loan Party, and with respect to any
Subsidiary that was an Excluded Subsidiary but has ceased to be an Excluded
Subsidiary, promptly (i) give notice of such acquisition or creation to the
Collateral Agent and, if requested by the Collateral Agent, execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock (other than Excluded Capital Stock as defined in the Guarantee and
Collateral Agreement)

 

73

--------------------------------------------------------------------------------


 

of such Subsidiary that is owned by such Loan Party (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any Foreign
Subsidiary be required to be so pledged), and (ii) to the extent permitted by
applicable law, deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, and take
such other action as may be necessary or, in the reasonable opinion of the
Collateral Agent, necessary to perfect or ensure appropriate priority the Lien
of the Collateral Agent thereon.

 

(e)                                  Notwithstanding anything in this
Section 6.8 to the contrary, neither Holdings nor any of its Restricted
Subsidiaries shall be required to take any actions in order to perfect the
security interest granted to the Collateral Agent for the ratable benefit of the
Secured Parties under the laws of any jurisdiction outside the United States.

 

6.9                               Further Assurances.  Maintain the security
interest created by the Security Documents as a perfected security interest
having at least the priority described in Section 4.17 (to the extent such
security interest can be perfected through the filing of UCC-1 financing
statements, the Intellectual Property filings to be made pursuant to Schedule 3
of the Guarantee and Collateral Agreement or the delivery of Pledged Securities
required to be delivered under the Guarantee and Collateral Agreement), subject
to the rights of the Loan Parties under the Loan Documents to dispose of the
Collateral.  From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Collateral Agent, for the
ratable benefit of the Secured Parties, has a perfected Lien pursuant hereto or
thereto, including, without limitation, filing any financing or continuation
statements or financing change statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby.

 

6.10                        Use of Proceeds.  The proceeds of the Term Loans
shall be used to repay the loans outstanding and other amounts owing under the
Existing Credit Agreement, to pay related fees and expenses and for other
general corporate purposes of the Borrower and its Subsidiaries not prohibited
by this Agreement.  The proceeds of the Revolving Loans, the Swingline Loans and
the Letters of Credit shall be used to finance Permitted Acquisitions and
Investments permitted hereunder and for other general corporate purposes of
Holdings and its Subsidiaries not prohibited by this Agreement.

 

6.11                        Changes in Jurisdictions of Organization; Name.  In
the case of any change to the name or jurisdiction of organization of any Loan
Party, promptly deliver to the Collateral Agent a written notice and any
additional executed financing statements, financing change statements and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for in the Security
Documents.

 

6.12                        Post-Closing Obligations.  Promptly deliver to the
Collateral Agent, and in any event no later than 30 calendar days (or such other
time period as the Collateral Agent may reasonably agree) from the Closing Date,
the Pledged Stock (as such term is defined in the Guarantee and Collateral
Agreement) of Wesco Aircraft Mexico S.A. de C.V., Rising Bay Limited and Wesco
Aircraft Hardware India Private Limited to the extent required to be delivered
pursuant to the terms of the Guarantee and Collateral Agreement.

 

74

--------------------------------------------------------------------------------


 

SECTION 7.                            NEGATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than (i) contingent or indemnification
obligations not then due and (ii) obligations in respect of Specified Hedge
Agreements or Cash Management Obligations), neither Holdings nor the Borrower
shall, and shall not permit any of their respective Restricted Subsidiaries to:

 

7.1                               Financial Condition Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio of Holdings as at the last day of any
period of four consecutive fiscal quarters of Holdings ending during any period
set forth below to exceed the ratio set forth below opposite such period:

 

Period

 

Consolidated Total
Leverage Ratio

December 31, 2012 – March 31, 2014

 

4.00:1.00

June 30, 2014 - March 31, 2015

 

3.75:1.00

June 30, 2015 and thereafter

 

3.50:1.00

 

(b)                                 Consolidated Net Interest Coverage Ratio. 
Permit the Consolidated Net Interest Coverage Ratio of Holdings as of the last
day of any Test Period to be less than 2.25:1.00.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document or Hedge Agreements or in respect of any Cash Management
Obligations;

 

(b)                                 Indebtedness (i) of Holdings or the Borrower
to any of its Restricted Subsidiaries, (ii) of any Subsidiary Guarantor to
Holdings or any Restricted Subsidiary and (iii) of any Non-Guarantor Subsidiary
to any other Non-Guarantor Subsidiary and any refinancings, refundings, renewals
or extensions thereof (without any increase (excluding accrued interest) in the
principal amount thereof or any shortening of the maturity of any principal
amount thereof);

 

(c)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed the greater of
(a) $37,500,000 and (b) 4% of consolidated total assets of Holdings and its
Restricted Subsidiaries at any one time outstanding;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.2(d) and any refinancings, replacements, refundings,
renewals or extensions thereof (without any increase (excluding accrued interest
and the amount of reasonable fees and expenses incurred and premiums paid in
connection therewith) in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

 

75

--------------------------------------------------------------------------------


 

(e)           Guarantee Obligations (i) by Holdings or any of its Restricted
Subsidiaries of obligations of any Loan Party, (ii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary;

 

(f)            Indebtedness of Non-Guarantor Subsidiaries in respect of local
lines of credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business not to exceed at any one time outstanding an aggregate
principal amount equal to the sum of $45,000,000;

 

(g)           Indebtedness of Holdings or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by Holdings or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

 

(h)           (i) Indebtedness of any Non-Guarantor Subsidiary to a Loan Party
and (ii) Guarantee Obligations of the Loan Parties of Indebtedness for Borrowed
Money of any joint venture or Non-Guarantor Subsidiaries, in an aggregate
principal amount for all such Indebtedness and, without duplication, Guarantee
Obligations not to exceed the greater of (a) (i) $45,000,000 and (ii) 4% of
consolidated total assets of Holdings and its Restricted Subsidiaries at any one
time outstanding plus (b) an amount equal to the Available Amount;

 

(i)            Indebtedness in the form of earn-outs, indemnification,
incentive, non-compete, consulting or other similar arrangements and other
contingent obligations in respect of acquisitions or Investments permitted by
Section 7.8 (both before or after any liability associated therewith becomes
fixed).

 

(j)            additional Indebtedness of Holdings or any of its Restricted
Subsidiaries in an aggregate principal amount (for Holdings and all Restricted
Subsidiaries) not to exceed $30,000,000 at any one time outstanding;

 

(k)           Indebtedness under a Permitted Seller Note issued as consideration
in connection with a Permitted Acquisition under Section 7.8(f), in an aggregate
principal amount not to exceed $45,000,000 at any one time outstanding;

 

(l)            Indebtedness of Holdings or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, bank guarantees, warehouse receipts or
similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, appeal and surety bonds, completion guaranties and
other obligations of a similar nature, in each case in the ordinary course of
business;

 

(m)          Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales of goods or adjustment of purchase price or similar obligations in any
case incurred in connection with the disposition of any business, assets or
Restricted Subsidiary of Holdings;

 

(n)           Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

76

--------------------------------------------------------------------------------


 

(o)           Indebtedness issued in lieu of cash payments of Restricted
Payments permitted by Section 7.6(b); provided that such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(p)           unsecured, senior subordinated or subordinated Indebtedness of the
Loan Parties (such Indebtedness and/or guarantees incurred under this
clause (p) being collectively referred to as the “Permitted Subordinated
Indebtedness”); provided that (i) no scheduled principal payments, prepayments,
redemptions or sinking fund or like payments of any Permitted Subordinated
Indebtedness shall be required prior to the date at least 180 days after the
maturity date of the Term Loans, (ii) the terms of any Permitted Subordinated
Indebtedness shall not be more restrictive in any respect on the Loan Parties
than the provisions of this Agreement, (iii) the terms of subordination
applicable to any Permitted Subordinated Indebtedness shall be reasonably
satisfactory to the Administrative Agent and shall, in any event, define “senior
indebtedness” or a similar phrase for purposes thereof to include all of the
Obligations of the Loan Parties, (iv) no Default or Event of Default shall have
occurred and be continuing at the time of incurrence of such Indebtedness or
would result therefrom and (v) the pro forma Consolidated Total Leverage Ratio,
after giving effect to the incurrence of such Permitted Subordinated
Indebtedness (as if such Permitted Subordinated Indebtedness had been incurred
on the first day of the most recently completed Test Period, shall not exceed
3.50:1.00;

 

(q)           Indebtedness of any Loan Party as an account party in respect of
trade letters of credit issued in the ordinary course of business;

 

(r)            Indebtedness owing to any insurance company in connection with
the financing of any insurance premiums permitted by such insurance company in
the ordinary course of business;

 

(s)            Guarantee Obligations made in the ordinary course of business;
provided that such Guarantees are not of Indebtedness for Borrowed Money and
such Guarantee Obligations would not otherwise in the aggregate reasonably be
expected to have a Material Adverse Effect;

 

(t)            Indebtedness of any Person that becomes a Restricted Subsidiary
as part of a Permitted Acquisition or other permitted Investment after the
Closing Date, and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or shorten maturity (other than by an amount not greater than accrued interest,
fees and expenses, including premium and defeasance costs, associated
therewith), add Holdings or any Restricted Subsidiary as a new obligor or new
property of Holdings or any Restricted Subsidiary as security therefor or result
in a decreased average weighted life thereof during the term of this Agreement;
provided that (A) such acquired Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary (except to the
extent such acquired Indebtedness refinanced (and did not increase principal
(except for accrued interest premium or fees) or shorten maturity during the
term of this Agreement) other Indebtedness to facilitate such entity becoming a
Restricted Subsidiary), (B) the aggregate principal amount of Indebtedness
permitted by this clause (t) shall not at any one time outstanding exceed the
greater of (a) $30,000,000 and (b) 2.5% of the consolidated total assets of
Holdings and its Restricted Subsidiaries and (C) neither Holdings nor any
Restricted Subsidiary shall be a new obligor therefor and no new property of
Holdings or any Restricted Subsidiary shall provide security therefor;

 

77

--------------------------------------------------------------------------------


 

(u)           Indebtedness of Holdings or any other Loan Party incurred to
finance any acquisition or other Investment permitted under Section 7.8(f) in an
aggregate amount for all such Indebtedness not to exceed the greater of
(i) $75,000,000 and (ii) 6.5% of consolidated total assets

 

(v)           (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings or any Restricted Subsidiary incurred in
the ordinary course of business and (ii) Indebtedness consisting of obligations
of Holdings or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred in connection with any Investment permitted
hereunder;

 

(w)          Indebtedness issued by Holdings or any Restricted Subsidiary to the
officers, directors and employees of Holdings or any Restricted Subsidiary, in
lieu of or combined with cash payments to finance the purchase of Capital Stock
of Holdings or the Borrower, in each case, to the extent such purchase is
permitted by Section 7.6(b);

 

(x)           Indebtedness in respect of overdraft facilities, employee credit
card programs, netting services, automatic clearinghouse arrangements and other
cash management and similar arrangements in the ordinary course of business;

 

(y)           any accretion of interest paid in kind on obligations described in
clauses (a) through (x) above; and

 

(z)           intercompany loans made to a Restricted Subsidiary to the extent
constituting a permitted Investment pursuant to Section 7.8(bb).

 

7.3          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:

 

(a)           Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of Holdings or its Restricted Subsidiaries,
as the case may be, to the extent required by GAAP;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c)           pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(d)           deposits and other Liens to secure the performance of bids, trade
and other similar contracts (other than for borrowed money), leases, subleases,
statutory obligations, surety judgment and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(e)           easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of
Holdings or any of its Restricted Subsidiaries;

 

78

--------------------------------------------------------------------------------


 

(f)            Liens in existence on the date hereof listed on
Schedule 7.3(f) (or to the extent not listed on such Schedule 7.3(f), where the
fair market value of the Property to which such Lien is attached is less than
$2,000,000), securing Indebtedness permitted by Section 7.2(d) and Liens created
after the date hereof in connection with any refinancing, refundings, or
renewals or extensions thereof permitted by Section 7.2(d); provided that no
such Lien is spread to cover any additional Property of Holdings or any
Restricted Subsidiary after the Closing Date and that the amount of Indebtedness
secured thereby is not increased;

 

(g)           (i) Liens securing Indebtedness of Holdings or any Restricted
Subsidiary incurred pursuant to Sections 7.2(c), 7.2(f), 7.2(h), 7.2(j), 7.2(k),
7.2(n), 7.2(r), 7.2(t), or 7.2(u); provided that (A) in the case of any such
Liens securing Indebtedness incurred pursuant to Sections 7.2(c), 7.2(k) or
7.2(u) to the extent incurred to finance Permitted Acquisitions or Investments
permitted under Section 7.8, (x) such Liens shall be created substantially
concurrently with the acquisition of the assets financed by such Indebtedness,
(y) such Liens do not at any time encumber any Property of Holdings or any
Restricted Subsidiary other than the Property financed by such Indebtedness and
the proceeds thereof and (z) the principal amount of Indebtedness secured
thereby is not increased, (B) in the case of any such Liens securing
Indebtedness incurred pursuant to Section 7.2(r), such Liens do not encumber any
Property other than cash paid to any such insurance company in respect of such
insurance and (ii) any extension, refinancing, renewal or replacement of the
Liens described in clause (i) of this Section and (C) in the case of any such
Liens securing Indebtedness incurred pursuant to Section 7.2(j), the principal
amount of Indebtedness secured thereby shall not exceed $20,000,000;

 

(h)           Liens created pursuant to the Security Documents;

 

(i)            any interest or title of a lessor under any lease entered into by
Holdings or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased, and any financing statement filed in
connection with any such lease;

 

(j)            (i) Liens arising from judgments in circumstances not
constituting an Event of Default under Section 8(h);

 

(k)           Liens on property or assets acquired pursuant to an acquisition
permitted under Section 7.8(f) (and the proceeds thereof) or assets of a Loan
Party in existence at the time such Loan Party is acquired pursuant to an
acquisition permitted under Section 7.8(f) and not created in contemplation
thereof;

 

(l)            (i) Liens on Property of Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness
or other obligations of Holdings or any Subsidiary in favor of any Loan Party;

 

(m)          receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

 

(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

(o)           Liens arising out of consignment or similar arrangements for the
sale by Holdings and its Restricted Subsidiaries of goods through third parties
in the ordinary course of business;

 

79

--------------------------------------------------------------------------------


 

(p)           Liens solely on any cash earnest money deposits made by Holdings
or any of its Restricted Subsidiaries in connection with an Investment permitted
by Section 7.8;

 

(q)           Liens deemed to exist in connection with Investments permitted by
Section 7.8(b) that constitute repurchase obligations;

 

(r)            Liens upon specific items of inventory or other goods and
proceeds of Holdings or any of its Restricted Subsidiaries arising in the
ordinary course of business securing such Person’s obligations in respect of
bankers’ acceptances and letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

 

(s)            (i) cash deposits in favor of any Lender or any of their
respective Affiliates securing any Hedge Agreement permitted
hereunder and (ii) any other cash deposits in favor of any other party securing
any Hedge Agreement permitted hereunder in an aggregate amount not to exceed
$30,000,000 at any one time outstanding;

 

(t)            any interest or title of a lessor under any leases or subleases
entered into by Holdings or any Restricted Subsidiary in the ordinary course of
business and any financing statement filed in connection with any such lease;

 

(u)           Liens on cash and Cash Equivalents used to defease or satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

 

(v)           (i) Liens that are contractual rights of set-off (A) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (B) relating to pooled deposit or sweep
accounts of Holdings or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of Holdings or any Restricted Subsidiary
in the ordinary course of business and (ii) other Liens securing cash management
obligations (that do not constitute Indebtedness) in the ordinary course of
business;

 

(w)          Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(x)           Liens on Capital Stock in joint ventures securing obligations of
such joint venture;

 

(y)           Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;

 

(z)           Liens securing obligations in respect of trade-related letters of
credit incurred in the ordinary course of business permitted under Section 7.2
and covering the goods (or the documents of title in respect of such goods)
financed by such letters of credit and the proceeds and products thereof;

 

(aa)         encumbrances shown as exceptions in the title insurance policies
insuring the Mortgages that don’t materially impair the use or value of the
Property subject thereto; and

 

80

--------------------------------------------------------------------------------


 

(bb)         other Liens with respect to obligations that do not exceed
$20,000,000 at any one time outstanding.

 

7.4          Fundamental Changes.  Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a)           (i) any Restricted Subsidiary (other than the Borrower) may be
merged, amalgamated or consolidated with or into Holdings or the Borrower
(provided that Holdings or the Borrower, as applicable, shall be the continuing
or surviving corporation) or (ii) any Restricted Subsidiary (other than the
Borrower) may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that (x) a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and
Holdings shall comply with Section 6.8 in connection therewith);

 

(b)           any Non-Guarantor Subsidiary may be merged or consolidated with or
into, or be liquidated into, any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;

 

(c)           Holdings or any Restricted Subsidiary (other than the Borrower)
may Dispose of all or substantially all of its assets upon voluntary liquidation
or otherwise (other than, in the case of Holdings, the Capital Stock of the
Borrower) to any Loan Party; provided that, with respect to any such
Dispositions by any Non-Guarantor Subsidiary to any Loan Party for consideration
in excess of the fair value of such assets (such excess, the “Excess Amount”),
the sum of, without duplication, (A) the aggregate amount of all such Excess
Amounts, (B) the aggregate book value of all Property transferred pursuant to
Section 7.5(h) to a Person other than a Loan Party, (C) the aggregate amount of
all Differential Amounts in respect of Dispositions made pursuant to
Section 7.5(l) and (D) the aggregate amount of all Investments made pursuant to
Sections 7.8(h) and 7.8(q), shall not at any time while this Agreement is in
effect exceed 4% of consolidated total assets of Holdings and its Restricted
Subsidiaries (at the time of any transfer giving rise to any such amount or any
such Investment);

 

(d)           any Non-Guarantor Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding-up or
otherwise) to any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

 

(e)           Dispositions permitted by Section 7.5 may be consummated;

 

(f)            any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation; and

 

(g)           any Restricted Subsidiary may liquidate or dissolve if
(i) Holdings determines in good faith that such liquidation or dissolution is in
the best interest of Holdings and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Loan Party, any
assets or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Sections 7.4 or 7.5 or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Loan Party after giving effect to such liquidation or dissolution.

 

7.5          Dispositions of Property.  Dispose of any of its owned Property
(including, without limitation, receivables) whether now owned or hereafter
acquired, or, in the case of any

 

81

--------------------------------------------------------------------------------


 

Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

 

(a)           (i) the Disposition of surplus, obsolete or worn out property in
the ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of the business;

 

(b)           (i) the sale of inventory or other property in the ordinary course
of business (including, without limitation, Dispositions to Flintbrook and Wesco
Europe in accordance with past practices), (ii) the cross-licensing or
non-exclusive licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii) above), to the extent that the Property received in such exchange is
of a value equivalent to the value of the Property exchanged (provided that
after giving effect to such exchange, the value of the Property of the Loan
Parties subject to perfected first priority Liens in favor of the Collateral
Agent under the Security Documents is not materially reduced);

 

(c)           Dispositions permitted by Section 7.4;

 

(d)           the sale or issuance of (i) any Subsidiary’s Capital Stock to any
Loan Party; provided that the sale or issuance of Capital Stock of an
Unrestricted Subsidiary to a Loan Party is otherwise permitted by Section 7.8
and (ii) the Capital Stock of any Non-Guarantor Subsidiary that is a Restricted
Subsidiary to any other Non-Guarantor that is a Restricted Subsidiary, in each
case, including, without limitation, in connection with any tax restructuring
activities not otherwise prohibited hereunder;

 

(e)           the Disposition of other assets having a fair market value not to
exceed 5% of consolidated total assets of Holdings and its Restricted
Subsidiaries in the aggregate; provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(f)            (i) any Recovery Event; provided that the requirements of
Section 2.12(b) are complied with in connection therewith and (ii) any event
that would constitute a Recovery Event but for the Dollar threshold set forth in
the definition thereof;

 

(g)           the leasing, occupancy agreements or sub-leasing of Property that
would not materially interfere with the required use of such Property by
Holdings or its Restricted Subsidiaries;

 

(h)           Holdings and any Restricted Subsidiary may transfer for fair value
Property (including Capital Stock of Subsidiaries (other than the Borrower)) to
another Person in connection with a joint venture arrangement with respect to
the transferred Property; provided that the sum of, without duplication, (A) the
aggregate book value of all Property so transferred to any Person other than a
Loan Party, (B) the aggregate amount of all Excess Amounts in respect of
Dispositions made pursuant to Section 7.4(c), (C) the aggregate amount of all
Differential Amounts in respect of Dispositions made pursuant to
Section 7.5(l) and (D) the aggregate amount of all Investments made pursuant to
Sections 7.8(h) and 7.8(q), shall not at any one time outstanding exceed 4% of
consolidated total assets of Holdings and its Restricted Subsidiaries (at the
time of any transfer giving rise to any such amount or any such Investment);

 

82

--------------------------------------------------------------------------------


 

(i)            the sale or discount, in each case without recourse and in the
ordinary course of business, of overdue accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);

 

(j)            transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement;

 

(k)           the Disposition of any Immaterial Subsidiary or any Unrestricted
Subsidiary;

 

(l)            Holdings and any Restricted Subsidiary may transfer Property
(including Capital Stock of Subsidiaries (other than the Borrower)) for less
than fair value (such difference, the “Differential Amount”) of any Loan Party
to any Non-Guarantor Subsidiary; provided that the sum of, without duplication,
(A) the aggregate amount of all such Differential Amounts, (B) the aggregate
amount of all Excess Amounts in respect of Dispositions made pursuant to
Section 7.4(c), (C) the aggregate book value of all Property transferred to a
Person other than a Loan Party pursuant to Section 7.5(h) and (D) the aggregate
amount of all Investments made pursuant to Sections 7.8(h) and 7.8(q), shall not
at any one time outstanding exceed 4% of consolidated total assets of Holdings
and its Restricted Subsidiaries (at the time of any transfer giving rise to any
such amount or any such Investment); provided, further, that any sale or
issuance of Capital Stock of an Unrestricted Subsidiary to a Loan Party is
otherwise permitted by Section 7.8;

 

(m)          the transfer of Property (i) by any Loan Party to any other Loan
Party or (ii) from a Non-Guarantor Subsidiary to (A) any Loan Party for no more
than fair market value or (B) any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary; provided that any sale or issuance of Capital Stock of an
Unrestricted Subsidiary to a Loan Party is otherwise permitted by Section 7.8;

 

(n)           the sale of Cash Equivalents and Foreign Cash Equivalents in the
ordinary course of business;

 

(o)           sale and leaseback transactions permitted by Section 7.11;

 

(p)           Liens permitted by Section 7.3;

 

(q)           Restricted Payments permitted by Section 7.6;

 

(r)            Investments permitted by Section 7.8;

 

(s)            the factoring of receivables by Holdings or any of its Restricted
Subsidiaries in accordance with past practice;

 

(t)            the sale or issuance of the Capital Stock of (i) any Foreign
Subsidiary that is a Restricted Subsidiary to any other Foreign Subsidiary that
is a Restricted Subsidiary or (ii) any Foreign Subsidiary that is an
Unrestricted Subsidiary to any other Foreign Subsidiary that is an Unrestricted
Subsidiary, in each case, including, without limitation, in connection with any
tax restructuring activities not otherwise prohibited hereunder;

 

83

--------------------------------------------------------------------------------


 

(u)           the sale or issuance of the Capital Stock of Holdings to the
Permitted Investors; and

 

(v)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture agreements and similar binding
arrangements; provided that the requirement of Section 2.12(b), to the extent
applicable, are complied in connection therewith.

 

7.6          Restricted Payments.  Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of Holdings or any Restricted Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings or any Restricted Subsidiary, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating Holdings or any
Restricted Subsidiary to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

 

(a)           any Restricted Subsidiary may make Restricted Payments to any Loan
Party;

 

(b)           Restricted Payments in connection with the acquisition by Holdings
of Holdings’ common stock or other equity interests relating to Holdings’ common
stock from present or former officers, directors, consultants, agents or
employees (or their estates, family members or former spouses) of Holdings or
any Restricted Subsidiary upon the death, disability, retirement or termination
of employment of the applicable officer, director, consultant, agent or employee
or pursuant to any equity subscription agreement, stock option or equity
incentive award agreement, shareholders’ or members’ agreement or similar
agreement, plan or arrangement; provided that the aggregate amount of payments
under this clause (b) in any fiscal year of Holdings shall not exceed the sum of
(i) $11,250,000, plus (ii) any proceeds received by Holdings subsequent to the
date hereof in connection with sales of any common stock or common stock options
sold in connection with permitted employee compensation and incentive
arrangements, plus (iii) any amounts received by Holdings in such fiscal year
and (to the extent not used pursuant to this clause (b)) any prior fiscal years
pursuant to key man life insurance policies plus (iv) any Restricted Payments
permitted (but not made) pursuant to this clause (b) in the immediately prior
fiscal year; provided, that cancellation of Indebtedness owing to Holdings or
any Restricted Subsidiary by any member of management of Holdings or its
Restricted Subsidiaries in connection with a repurchase of the Capital Stock of
the Holdings or any parent company will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.6;

 

(c)           Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries;

 

(d)           Holdings may purchase fractional shares of its common stock
arising out of stock dividends, splits or combinations or business combinations;

 

(e)           Restricted Payments to the extent made with the Available Amount;

 

(f)            Restricted Payments to make payments provided for in the
Management Agreement;

 

84

--------------------------------------------------------------------------------


 

(g)           Holdings may make Restricted Payments in an aggregate amount of
payments under this clause (g) not to exceed the greater of (i) $20,000,000 and
(ii) 10% of Consolidated EBITDA, as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Restricted Payment, in any fiscal year of
Holdings; provided that no such Restricted Payment shall be permitted (i) prior
to January 1, 2014 and (ii) unless Holdings is in compliance with the covenant
set forth in Section 7.1(a), determined on a pro forma basis as of the last day
of the most recently ended Test Period after giving effect to such Restricted
Payment, and determined for this purpose as though the required Consolidated
Total Leverage Ratio level were 0.50:1.00 lower than the then applicable ratio
level set forth in Section 7.1(a).

 

(h)           Investments permitted by Section 7.8;

 

(i)            provided that no Default or Event of Default is continuing or
would result therefrom, Holdings may make Restricted Payments in an aggregate
amount not to exceed $20,000,000;

 

(j)            noncash repurchases of Capital Stock deemed to occur upon
exercise of stock options or similar equity incentive awards if such Capital
Stock represents a portion of the exercise price of such options or similar
equity incentive awards;

 

(k)           to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.8 and 7.10;

 

(l)            any non-wholly owned Restricted Subsidiary of Holdings may
declare and pay cash dividends to its equity holders generally so long as
Holdings or its respective Subsidiary which owns the equity interests in the
Restricted Subsidiary paying such dividend receives at least its proportional
share thereof (based upon its relative holding of the equity interests in the
Restricted Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary); and

 

(m)          at any time after a Qualified IPO, provided that no Default or
Event of Default is continuing or would result therefrom and the Consolidated
Total Leverage Ratio shall not exceed 2.00:1.00 on a pro forma basis as of the
end of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 6.1, both immediately prior to and
immediately after giving effect to such Restricted Payment, Holdings may make
unlimited Restricted Payments.

 

7.7          [Reserved.].

 

7.8          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person (all of the foregoing, “Investments”),
except:

 

(a)           extensions of trade credit in the ordinary course of business;

 

(b)           Investments in Cash Equivalents and Foreign Cash Equivalents and
Investments that were Cash Equivalents or Foreign Cash Equivalents when made;

 

85

--------------------------------------------------------------------------------


 

(c)           Investments arising in connection with (i) the incurrence of
Indebtedness permitted by Sections 7.2(b), (e), (h) and (s) and (ii) guarantees
by Holdings or any Restricted Subsidiary of operating leases (other than Capital
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

 

(d)           loans and advances to employees, consultants or directors of
Holdings or any of its Restricted Subsidiaries in the ordinary course of
business in an aggregate amount (for Holdings and all Restricted Subsidiaries)
not to exceed $4,500,000 (excluding (for purposes of such cap) tuition advances,
travel and entertainment expenses, but including relocation expenses) at any one
time outstanding;

 

(e)           Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by Holdings or any of its Restricted
Subsidiaries in Holdings, the Borrower or any Person that, prior to such
Investment, is a Subsidiary Guarantor or is a Domestic Subsidiary that becomes a
Subsidiary Guarantor at the time of such Investment;

 

(f)            (i) Permitted Acquisitions to the extent that any Person or
Property acquired in such acquisition becomes a Loan Party or a part of any Loan
Party or becomes (whether or not such Person is a wholly owned Subsidiary) a
Subsidiary Guarantor in the manner contemplated by Section 6.8(c) and (ii) other
Permitted Acquisitions in an aggregate purchase price (other than purchase price
paid through the Available Amount) not to exceed in any fiscal year an amount
equal to the greater of (i) $75,000,000 and (iii) 6.5% of consolidated total
assets;

 

(g)           loans by Holdings or any of its Restricted Subsidiaries to the
employees, officers or directors of Holdings or any of its Restricted
Subsidiaries in connection with management incentive plans; provided that such
loans represent cashless transactions pursuant to which such employees, officers
or directors directly invest the proceeds of such loans in the Capital Stock of
Holdings;

 

(h)           Investments by Holdings and its Restricted Subsidiaries in joint
ventures or similar arrangements; provided, that the sum of, without
duplication, (A) the aggregate amount of all such Investments, (B) the aggregate
amount of all Excess Amounts in respect of Dispositions made pursuant to
Section 7.4(c), (C) the aggregate book value of all Property transferred
pursuant to Section 7.5(h), (D) the aggregate amount of all Differential Amounts
in respect of Dispositions made pursuant to Section 7.5(l) and (E) the aggregate
amount of all Investments made pursuant to Section 7.8(q), shall not at any one
time outstanding exceed 4% of consolidated total assets of Holdings and its
Restricted Subsidiaries (at the time of any transfer giving rise to any such
amount or any such Investment);

 

(i)            Investments (including debt obligations) received in the ordinary
course of business by Holdings or any Restricted Subsidiary in connection with
the bankruptcy or reorganization of suppliers and customers and other Persons
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers and other Persons arising out of the ordinary course of
business;

 

(j)            Investments (i) by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary;

 

(k)           Investments in existence on, or pursuant to legally binding
written commitments in existence on, the Closing Date and listed on
Schedule 7.8, in each case, any extensions or

 

86

--------------------------------------------------------------------------------


 

renewals thereof, so long as the amount of any Investment made pursuant to this
clause (k) is not increased above the amount of such Investment set forth on
Schedule 7.8;

 

(l)            Investments of Holdings or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

 

(m)          Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary of Holdings; provided that such Investment was
not made in connection with or in anticipation of such Person becoming a
Restricted Subsidiary of Holdings;

 

(n)           Investments by the Loan Parties in the form of loans and advances
to Non-Guarantor Subsidiaries permitted to be incurred by the Non-Guarantor
Subsidiaries under Section 7.2(h);

 

(o)           Investments so long as the aggregate amount thereof (determined as
the amount originally advanced, loaned or otherwise invested, less any returns
on the respective Investment not to exceed the original amount invested) at no
time exceeds the greater of: (i) $37,500,000 and (ii) 4% of the consolidated
total assets of Holdings and its Restricted Subsidiaries plus, in the case of
clauses (i) and (ii), an amount equal to the Available Amount;

 

(p)           Subsidiaries may be established or created, if (i) to the extent
such new Subsidiary is a Domestic Subsidiary, Holdings, the Borrower and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, Holdings complies with the
provisions of Section 6.8(d), in each case, to the extent required thereunder;
provided that, in each case, to the extent such new Subsidiary is created solely
for the purpose of consummating a merger transaction pursuant to an acquisition
permitted by Section 7.8, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Sections 6.8(c) or 6.8(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days or such
longer period as Administrative Agent shall agree);

 

(q)           Investments by any Loan Party in any Non-Guarantor Subsidiary;
provided, that the sum of, without duplication, (A) the aggregate amount of all
such Investments, (B) the aggregate amount of all Excess Amounts in respect of
Dispositions made pursuant to Section 7.4(c), (C) the aggregate book value of
all Property transferred to any Person other than a Loan Party pursuant to
Section 7.5(h), (D) the aggregate amount of all Differential Amounts in respect
of Dispositions made pursuant to Section 7.5(l) and (E) the aggregate amount of
all Investments made pursuant to Section 7.8(h), shall not at any time while
this Agreement is in effect exceed 4% of consolidated total assets of Holdings
and its Restricted Subsidiaries (at the time of any transfer giving rise to any
such amount or any such Investment);

 

(r)            Investments arising directly out of the receipt by Holdings or
any Restricted Subsidiary of non-cash consideration for any sale of assets
permitted under Section 7.5; provided that such non-cash consideration shall in
no event exceed 25% of the total consideration received for such sale;

 

(s)            Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);

 

87

--------------------------------------------------------------------------------


 

(t)            the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.2(b);

 

(u)           any Investment in a Foreign Subsidiary to the extent such
Investment is substantially contemporaneously repaid in full with a dividend or
other distribution from such Foreign Subsidiary;

 

(v)           Guarantee Obligations permitted by Section 7.2 and any payments
made in respect of such Guarantee Obligations;

 

(w)          Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

 

(x)           Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practice;

 

(y)           advances of payroll payments to employees, or fee payments to
directors or consultants, in the ordinary course of business;

 

(z)           Investments constituting loans or advances to Holdings or a parent
company in lieu of Restricted Payment permitted pursuant to Section 7.6 (and
such loans and advances shall be deemed to be a utilization of the applicable
baskets under Section 7.6);

 

(aa)         provided that (x) no Default or Event of Default is continuing or
would result therefrom and (y) the Consolidated Total Leverage Ratio shall not
exceed 2.00:1.00 as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1, on a pro forma
basis, immediately after giving effect to such Investment, any Investment; and

 

(bb)         Investments in Restricted Subsidiaries to fund the purchase price
of any acquisition permitted pursuant to Section 7.8(f)(ii) above.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.8, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.9          Optional Payments and Modifications of Certain Debt Instruments. 
(a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease the
principal of or interest on, or any other amount owing in respect of, any
Permitted Subordinated Indebtedness, except any such payment, prepayment,
repurchase, redemption or defeasance made (a) with the Available Amount or
(b) so long as (x) the aggregate amount of all such payments, prepayments,
repurchases, redemptions or defeasances after the Closing Date shall not exceed
$50,000,000 and (y) immediately following each such payment, prepayment,
repurchase, redemption or defeasance, the Consolidated Total Leverage Ratio
shall not exceed 2.00:1.00 as of the end of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 6.1, on a
pro forma basis.

 

(b)           Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
agreement or instrument governing or

 

88

--------------------------------------------------------------------------------


 

evidencing Permitted Subordinated Indebtedness relating to subordination,
maturity, amortization or mandatory prepayment, repurchase, redemption or
defeasance in any manner that is materially adverse to the Lenders without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).

 

7.10        Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings or its
Restricted Subsidiaries) unless such transaction is (a) otherwise not prohibited
under this Agreement and (b) upon fair and reasonable terms no less favorable to
Holdings or such Restricted Subsidiary, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing, Holdings and its Restricted
Subsidiaries may (i) pay to the Sponsor and its Affiliates fees, indemnities and
expenses permitted by the Management Agreement; (ii) enter into and perform its
obligations under the Management Rights Agreement; (iii) enter into any
transaction with an Affiliate that is not prohibited by the terms of this
Agreement to be entered into by Holdings or such Restricted Subsidiary with an
Affiliate; and (iv) without being subject to the terms of this Section 7.10,
enter into any transaction with any Person which is an Affiliate of Holdings
only by reason of such Person and Holdings having common directors.  For the
avoidance of doubt, this Section 7.10 shall not apply to (i) employment,
benefit, compensation, bonus, retention and severance arrangements with, and
payments of compensation or benefits to or for the benefit of, current or former
employees, officers or directors of Holdings or any of its Restricted
Subsidiaries, including, without limitation, Randy Snyder or (ii) Investments by
Affiliates in Qualified Capital Stock of Holdings (and/or such Affiliate’s
exercise of any permitted rights with respect thereto) and investments by
Affiliates in Term Loans or New Term Loans in accordance with Section 10.6(h)

 

7.11        Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by Holdings or any Restricted Subsidiary of real or
personal property which is to be sold or transferred by Holdings or such
Restricted Subsidiary (a) to such Person or (b) to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of Holdings or such Restricted Subsidiary, except
for (i) sales or transfers that do not exceed $30,000,000 in the aggregate at
any one time outstanding, (ii) sales or transfers by any Loan Party to any other
Loan Party, (iii) sales or transfers by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement entered into in the ordinary course of business of Holdings and its
Restricted Subsidiaries.

 

7.12        Changes in Fiscal Periods.  Permit the fiscal year of Holdings to
end on a day other than September 30.

 

7.13        Negative Pledge Clauses.  Enter into any agreement that prohibits or
limits the ability of Holdings or any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted by this Agreement (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof), (c) software and other Intellectual Property licenses
pursuant to which Holdings or such Restricted Subsidiary is the licensee of the
relevant software or Intellectual Property, as the case may be, (in which case,
any prohibition or limitation shall relate only to the assets subject of the
applicable license), (d) Contractual Obligations incurred in the ordinary course
of business and on customary terms which limit Liens on the assets subject of
the applicable Contractual Obligation, (e) any agreements regarding Indebtedness
or other obligations of any Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in

 

89

--------------------------------------------------------------------------------


 

which case, any prohibition or limitation shall only be effective against the
assets of such Non-Guarantor Subsidiary and its Subsidiaries), (f) prohibitions
and limitations in effect on the date hereof and listed on Schedule 7.13,
(g) customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business, (h) customary provisions restricting the subletting or assignment of
any lease governing a leasehold interest, (i) customary restrictions and
conditions contained in any agreement relating to an asset sale permitted by
Sections 7.4 or 7.5, (j) any agreement in effect at the time any Person becomes
a Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (k) restrictions in any agreements or
instruments relating to any Indebtedness permitted to be incurred by this
Agreement (i) that are consistent with prevailing market practice for similar
types of Indebtedness at the time such restrictions are incurred or (ii) to
which the Administrative Agent has not objected after having been afforded a
period of at least five Business Days to review such restrictions and
(l) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.

 

7.14        Clauses Restricting Subsidiary Distributions.  Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, Holdings or
any other Restricted Subsidiary or (b) make Investments in Holdings or any other
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to such Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any restrictions contained in agreements related to
Indebtedness of any Non-Guarantor Subsidiary not prohibited under Section 7.2
(in which case such restriction shall relate only to such Indebtedness and/or
such Non-Guarantor Subsidiary and its Restricted Subsidiaries) or Indebtedness
secured by Liens permitted by Sections 7.3(g) and 7.3(bb), (iv) any restrictions
regarding licenses or sublicenses by Holdings and its Restricted Subsidiaries of
Intellectual Property in the ordinary course of business (in which case such
restriction shall relate only to such Intellectual Property), (v) Contractual
Obligations incurred in the ordinary course of business which include customary
provisions restricting the assignment of any agreement relating thereto,
(vi) customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business, (vii) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (viii) customary
restrictions and conditions contained in any agreement relating to an asset sale
permitted by Sections 7.4 or 7.5, (ix) any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary
and (x) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

 

7.15        Lines of Business.  Enter into any business, either directly or
through any of its Restricted Subsidiaries, except for the Business or a
business reasonably related thereto or that are reasonable extensions thereof.

 

7.16        Limitation on Hedge Agreements.  Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.

 

SECTION 8.         EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)           The Borrower shall fail to pay (i) any principal of or premium on
any Loan when due in accordance with the terms hereof, (ii) any principal of any
Reimbursement Obligation

 

90

--------------------------------------------------------------------------------


 

within three Business Days after any such principal becomes due in accordance
with the terms hereof or (iii) any interest owed by it on any Loan or
Reimbursement Obligation, or any other amount payable by it hereunder or under
any other Loan Document, within five Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document,
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

 

(c)           Any Loan Party shall default in the observance or performance of
any covenant contained in Section 6.7(a) or Section 7; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after such Loan Party
receives from the Administrative Agent or any Lender notice of the existence of
such default; or

 

(e)           Holdings or any of its Restricted Subsidiaries shall (i) default
in making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness for Borrowed Money beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
for Borrowed Money was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness for Borrowed Money or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default shall
occur, the effect of which payment or other default or other event of default is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness for Borrowed Money to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or to become payable; provided that (A) a
default, event or condition described in this paragraph shall not at any time
constitute an Event of Default unless, at such time, one or more defaults or
events of default of the type described in this paragraph shall have occurred
and be continuing with respect to Indebtedness for Borrowed Money the
outstanding principal amount of which individually exceeds $25,000,000, and in
the case of Indebtedness for Borrowed Money of the types described in
clauses (i) and (ii) of the definition thereof, with respect to such
Indebtedness which exceeds such amount either individually or in the aggregate
and (B) this paragraph (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale, transfer, destruction or other disposition
of the Property or assets securing such Indebtedness for Borrowed Money if such
sale, transfer, destruction or other disposition is not prohibited hereunder and
under the documents providing for such Indebtedness or (ii) any Guarantee
Obligations except to the extent such Guarantee Obligations shall become due and
payable by any Loan Party and remain unpaid after any applicable grace period or
period permitted following demand for the payment thereof; or

 

(f)            (i) Holdings or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or

 

91

--------------------------------------------------------------------------------


 

seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Holdings or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against substantially all
of its assets that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall consent to or approve
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) Holdings or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

(g)           (i) Holdings or any of its Restricted Subsidiaries shall incur any
liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of Holdings or any of its Restricted
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) Holdings or any of its Restricted Subsidiaries shall, or
is reasonably likely to, incur any liability as a result of a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition (other than one which could not reasonably be expected to
result in a violation of any applicable law or of the qualification requirements
of the Code) shall occur or exist with respect to a Plan or a Commonly
Controlled Plan; and in each case in clauses (i) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of Holdings or any of
its Restricted Subsidiaries to pay money that could have a Material Adverse
Effect; or

 

(h)           One or more judgments or decrees shall be entered against Holdings
or any of its Material Subsidiaries (which are not Unrestricted Subsidiaries)
involving for Holdings and any Material Subsidiaries (which are not Unrestricted
Subsidiaries) taken as a whole a liability (not paid or fully covered by
insurance or effective indemnity) of $25,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof; or

 

(i)            Any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 10.16), to be
in full force and effect in any material respect, or any Loan Party shall so
assert in writing, or any Lien on any material amount of Collateral created by
any of the Security Documents shall cease in any material respect to be

 

92

--------------------------------------------------------------------------------


 

enforceable and of the same effect and priority purported to be created thereby;
provided that there shall be no Event of Default under this clause (i) to the
extent such Event of Default arises from (A) the resignation of the Agents or
(B) the negligence or willful misconduct of the Agents following a reasonable
request from Holdings or the Borrower to execute any document or take any other
action relating to such Security Document or the Liens granted thereunder; or

 

(j)            (i) Holdings shall cease to own, directly or indirectly, 100% of
the Capital Stock of the Borrower; (ii) at any time prior to a Qualified IPO,
the Permitted Investors shall cease to own directly or indirectly, free and
clear of all Liens, at least 50.1% of the Capital Stock of Holdings or (iii) at
any time after a Qualified IPO, (x) a majority of the Board of Directors of
Holdings shall not be Continuing Directors or (y) any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 as in
effect on the Closing Date, but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of such plan, and excluding
the Permitted Investors) shall become the “beneficial owner” (within the meaning
of Rule 13d-3 and 13d-5 of the Securities Exchange Act of 1934 as in effect on
the Closing Date), directly or indirectly, of more than the greater of (A) 35%
of the then outstanding voting securities having ordinary voting power of
Holdings and (B) the percentage of the then outstanding voting securities having
ordinary voting power of Holdings owned, directly or indirectly, beneficially by
the Permitted Investors (it being understood that if any such person or group
includes one or more Permitted Investors, the outstanding voting securities
having ordinary voting power of Holdings directly or indirectly owned by the
Permitted Investors that are part of such person or group shall not be treated
as being owned by such person or group for purposes of determining whether this
clause (B) is triggered);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired, backstopped or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
then due and owing hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section or otherwise in
any Loan Document, presentment, demand and protest of any kind are hereby
expressly waived by Holdings and the Borrower.

 

93

--------------------------------------------------------------------------------


 

SECTION 9.         THE AGENTS

 

9.1          Appointment.  Each Lender and the Issuing Lenders hereby
irrevocably designates and appoints each Agent as the agent of such Lender or
Issuing Lender under the Loan Documents and each such Lender and Issuing Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto.

 

9.2          Delegation of Duties.  Each Agent may execute any of its duties
under the applicable Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  Neither Agent shall be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

 

9.3          Exculpatory Provisions.  Notwithstanding any provision to the
contrary elsewhere in this Agreement:

 

(a)           Neither Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, each Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing and the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders; provided
that neither Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)           Neither any Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement

 

94

--------------------------------------------------------------------------------


 

or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

 

9.4          Reliance by the Agents.  The Agents shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agents also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder that by its terms must be
fulfilled to the satisfaction of the Required Lenders (or, if so specified by
this Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility), each Agent may presume that such condition is satisfactory to the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) unless such Agent shall
have received notice to the contrary from the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility) prior to any such condition being fulfilled.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts, except to the extent any
losses, claims, damages, liabilities or expenses resulting from any such action
(or inaction) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Agent-Related Party.

 

9.5          Notice of Default.  Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders.  The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6          Non-Reliance on Agents and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

95

--------------------------------------------------------------------------------


 

9.7                               Indemnification.  The Lenders agree to
indemnify each Agent, Issuing Lender, Joint Lead Arranger and Joint Bookrunner
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against each such Agent, Issuing Lender, Joint Lead Arranger or Joint Bookrunner
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by each such Agent, Issuing Lender, Joint Lead Arranger
or Joint Bookrunner, under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such
Agent’s, Issuing Lender’s, Joint Lead Arranger’s or Joint Bookrunner’s, as
applicable, gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax.  If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. Federal Income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Borrower or any Subsidiary or
other Affiliate thereof as if such Agent were not an Agent hereunder and without
any duty to account therefor to the Lenders.  With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each Person serving
as an Agent hereunder in its individual capacity.

 

9.9                               Successor Agents.

 

(a)                                 Any Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of such bank with an office in New York, New
York, which successor agent shall (unless an Event of Default under Sections
8.1(a) or 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to the approval of the Borrower (which approval shall not
be

 

96

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If at any time either the Borrower or the
Required Lenders determine that any Person serving as an Agent is a Defaulting
Lender due to a bankruptcy event, the Borrower by notice to the Lenders and such
Person or the Required Lenders by notice to the Borrower and such Person may
remove such Person as an Agent.  If such Person is removed as an Agent, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of such retiring Agent, and the
retiring Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such retiring Agent or any of
the parties to this Agreement or any holders of the Loans.  Such removal will,
to the fullest extent permitted by applicable law, be effective on the date a
replacement Agent is appointed.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring or removed Collateral Agent shall continue to hold such Collateral
until such time as a successor Collateral Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.  Upon the acceptance of a successor agent’s appointment as Agent
hereunder, such successor agent shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent, and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor
agent.  After the retiring or removed Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Section and
Section 9.7 shall continue in effect for the benefit of such retiring or removed
Agent in respect of any actions taken or omitted to be taken by such Agent while
such Agent was acting as an Agent.

 

9.10                        Authorization to Release Liens and Guarantees.  The
Agents are hereby irrevocably authorized by each of the Lenders to effect any
release or subordination of Liens or Guarantee Obligations contemplated by
Section 10.16.

 

9.11                        Joint Lead Arrangers, Joint Bookrunners,
Documentation Agents and Syndication Agents.  None of the Joint Lead Arrangers,
the Joint Bookrunners, the Documentation Agents nor the Syndication Agents shall
have any duties or responsibilities hereunder in their respective capacities as
such, and none of the Joint Lead Arrangers, Joint Bookrunners, the Documentation
Agents

 

97

--------------------------------------------------------------------------------


 

and Syndication Agents shall be deemed to have any fiduciary relationship with
any Lender or any other Person by reason of this Agreement or any other Loan
Document.

 

9.12                        Issuing Lender

 

Each Issuing Lender shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Lender shall have all of the benefits and immunities (a) provided
to the Agents in this Section 9 with respect to any acts taken or omissions
suffered by such Issuing Lender in connection with Letters of Credit issued by
it or proposed to be issued by it as fully as if the term “Agent” as used in
this Section 9, and (b) as additionally provided herein with respect to each
Issuing Lender.

 

9.13                        Administrative Agent May File Proof of Claims.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and 9.7,
as applicable) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 9.7, as applicable.

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Agents and each Loan Party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights or
obligations of the Agents, the Swingline Lender, the Issuing Lenders, the
Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Agents may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such

 

98

--------------------------------------------------------------------------------


 

amendment, supplement or modification shall (i) forgive or reduce the principal
amount or extend the final scheduled date of maturity of any Loan, extend the
scheduled date of any amortization payment in respect of any Term Loan, reduce
the stated rate of any interest, fee or premium payable hereunder (except (A) in
connection with the waiver of applicability of any post default increase in
interest rates and (B) that any amendment or modification of defined terms used
in the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly and adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement (other than in
connection with Dispositions permitted hereunder), in each case without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
paragraph (a), (b) or (c) of Section 2.18 without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby; (v) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (vi) amend, modify or waive any provision of
Section 9 without the written consent of the Agents; (vii) amend, modify or
waive any provision of Sections 2.6 or 2.7 with respect to Swingline Loans of
any Class without the written consent of the Swingline Lender with respect to
such Class; (viii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lenders or (ix) reduce the percentage specified
in the definition of Required Prepayment Lenders without the written consent of
each Term Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing unless limited by the terms of such waiver; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.  Notwithstanding anything to
the contrary herein, no Defaulting Lender or Affiliate Lender (other than any
Debt Fund Affiliate) shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders or Affiliate Lenders (other than Debt Fund Affiliates)), except that
(x) the Commitment of any Defaulting Lender or Affiliate Lender may not be
increased or extended, the maturity of any of its Loans may not be extended, the
rate of interest on any of its Loans may not be reduced and the principal amount
of any of its Loans may not be forgiven, in each case without the consent of
such Defaulting Lender or Affiliate Lender and (y) any waiver, amendment or
modification that by its terms affects any Defaulting Lender or Affiliate Lender
in its capacity as a Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender or Affiliate Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, New Term Loans (if any) and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

 

99

--------------------------------------------------------------------------------


 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the then outstanding Term Loans or New Term
Loans of any Class (“Refinanced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans then outstanding plus accrued
interest, fees, discounts, premiums and expenses, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans or
New Term Loans in effect immediately prior to such refinancing.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Revolving Commitments (as defined below) to
permit the refinancing of all or a portion of the then outstanding Revolving
Commitments of either Class (“Refinanced Revolving Commitments”) with a
replacement revolving tranche hereunder (“Replacement Revolving Commitments”);
provided that (i) the aggregate amount of such Replacement Revolving Commitments
shall not exceed the aggregate principal amount of such Refinanced Revolving
Commitments then outstanding, (ii) the maturity date or commitment termination
date of such Replacement Revolving Commitments shall not be earlier than the
maturity date or commitment termination date of such Refinanced Revolving
Commitments at the time of such refinancing and (iii) all other terms applicable
to such Replacement Revolving Commitments shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Revolving
Commitments than, those applicable to such Refinanced Revolving Commitments,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the final maturity of the Revolving Loans in
effect immediately prior to such refinancing.

 

In addition, notwithstanding anything to the contrary herein (i) The Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all of the Lenders of any
Class to make one or more amendments or modifications to (A) allow the maturity
and scheduled amortization of the Loans and/or Commitments of the Accepting
Lenders (as defined below) to be extended and (B) increase the Applicable
Margins and/or Applicable Commitment Fee Rate payable with respect to the Loans
and Commitments of the Accepting Lenders (“Permitted Amendments”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective.  Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made.  The Borrower, each Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent an agreement containing the
terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)

 

100

--------------------------------------------------------------------------------


 

necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made and
(ii) any amendment or waiver of any provision of this Agreement or any other
Loan Document, or consent to any departure by any Loan Party therefrom, that by
its express terms amends or modifies the rights or duties under this Agreement
or such other Loan Document of Lenders under a particular Facility (but not
Lenders under any other Facility) and that would require Required Lender
approval under Section 10.1 may be effected by an agreement or agreements in
writing signed by the Company or the applicable Loan Party, as the case may be,
and the Majority Facility Lenders under each affected Facility as if all such
affected Lenders under the applicable Facility were the only Lenders hereunder
at the time.

 

Furthermore, notwithstanding the foregoing, if following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks, IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

 

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender”, “Majority Facility Lender” or “Required Prepayment
Lender” votes, Lenders that are Debt Fund Affiliates shall not be permitted, in
the aggregate to account for more than 50% of the amounts includable in
determining whether the “Required Lenders”, “Majority Facility Lender” or
“Required Prepayment Lender” have consented to any amendment, modification,
waiver, consent or other action that is subject to such vote.  The voting power
of each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the
extent necessary in order to comply with the immediately preceding sentence.

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the
Borrower, the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:

 

Wesco Aircraft Holdings, Inc.

27727 Avenue Scott

Valencia, California 91355

Attention: General Counsel

Telecopy: (661) 621-6339

Telephone: (661) 802-5059

 

in each case with a copy to:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention:  Dayne Baird

 

101

--------------------------------------------------------------------------------


 

 

 

Telecopy: (202) 347-9250

 

 

Telephone: (202) 729-5463

 

 

 

With a copy to:

 

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004

 

 

Attention: Jennifer Van Driesen

 

 

Telecopy: 202-637-2201

 

 

Telephone: 202-637-2252

 

 

 

Borrower:

 

Wesco Aircraft Hardware Corp.

27727 Avenue Scott

Valencia, California 91355

Attention: General Counsel

Telecopy: (661) 621-6339

Telephone: (661) 802-5059

 

in each case with a copy to:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention:  Dayne Baird

Telecopy: (202) 347-9250

Telephone: (202) 729-5463

 

 

 

With a copy to:

 

Latham & Watkins LLP

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004

 

 

Attention: Jennifer Van Driesen

 

 

Telecopy: 202-637-2201

 

 

Telephone: 202-637-2252

 

 

 

Agents:

 

Barclays Bank PLC

745 Seventh Avenue, 27th Floor

New York, NY 10019

 

 

Attention: Patrick Kerner

 

 

Telecopy: 212-526-1447

 

 

Telephone: 212-526-1456

Email: Patrick.kerner@barclays.com

 

 

 

With a copy to:

 

Barclays Bank PLC

1301 Avenue of the Americas

New York, NY 10019

 

 

 

 

 

Attention: Ralph Townley

 

 

Telecopy: 917-522-0569

 

 

Telephone: 212-320-7077

Email: Ralph.townley@barclays.com

XraUSLoanOps5@barclays.com

 

102

--------------------------------------------------------------------------------


 

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Agents, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in clause (i) above,
of notification that such notice or communication is available and identifying
the website address therefor; provided that, in the case of clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

The Borrower, the Administrative Agent, each Issuing Lender and each Swingline
Lender may change its address, telecopier number, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier
number, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent
and (in the case of a Revolving Lender) to each Issuing Lender and each
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire transfer instructions for such Lender.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including the U.S. Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of the U.S. Federal or state securities Laws.  In the
event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such information.

 

103

--------------------------------------------------------------------------------


 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE AGENTS, NOR
THEIR RESPECTIVE AFFILIATES, NOR THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT, TRUSTEES, ADMINISTRATORS, MANAGERS, ADVISORS AND
REPRESENTATIVES OF THE AGENTS OR THEIR RESPECTIVE AFFILIATES AND SUCH PERSON’S
AFFILIATES (collectively, the “Agent-Related Parties”) WARRANT THE ACCURACY OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. 
In no event shall any Agent-Related Party have any liability to the Borrower,
any Lender, any Issuing Lender or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Platform, except to the extent
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or wilful misconduct of such Agent-Related Party;
provided that in no event shall any Agent-Related Party have any liability to
the Borrower, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential damages or punitive damages (as opposed to
direct or actual damages).

 

The Administrative Agent, the Issuing Lenders and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices of Term Loan or
Revolving Loan borrowings and other telephonic notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Issuing Lender, each Lender and their respective
Indemnitees of each of them for all losses, costs, expenses and liabilities
resulting from the reliance of such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent such losses, costs, expenses
and liabilities are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Person.  All telephonic notices to and telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereby consents to such recording.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any other Loan Party shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent)

 

104

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents, (ii) each Issuing Lender or each
Swingline Lender from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as an Issuing Lender or a Swingline
Lender, as applicable) hereunder and under the other Loan Documents, (iii) any
Lender from exercising setoff rights in accordance with Section 10.7 (subject to
the terms of Section 2.18) or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower or any other Loan Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise provided to the Administrative
Agent pursuant to Section 8 and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights or remedies available to it and as authorized by the Required
Lenders.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses; Indemnification.  Except with
respect to Taxes, which shall be governed by Section 2.20, the Borrower agrees
(a) to pay or reimburse each Agent, each Joint Bookrunner, each Syndication
Agent, each Documentation Agent and the Joint Lead Arrangers for all their
respective reasonable, documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation, execution and delivery of
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
thereto, and, as to the Agents only, the administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Agents (including one
primary counsel and such local counsel as the Agents may reasonably require in
connection with collateral matters, but no more than one counsel in any
jurisdiction) in connection with all of the foregoing, (b) to pay or reimburse
each Lender, each Issuing Lender, the Agents, Joint Bookrunners, Syndication
Agents, Documentation Agent and the Joint Lead Arrangers for all their
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents, including, without limitation, the documented fees and
disbursements of counsel to each Lender and of counsel to the Agents, (c) to
pay, indemnify, or reimburse each Lender, each Issuing Lender and the Agents
for, and hold each Lender, each Issuing Lender and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and similar other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents and (d) to pay, indemnify or reimburse
each Lender, each Agent, each Joint Bookrunner, each Syndication Agent, each
Documentation Agent and each Joint Lead Arranger and their respective
affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising out of any actions, judgments or suits of any kind or nature whatsoever,
arising out of or in connection with any claim, action or proceeding relating to
or otherwise with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents, including, without limitation, any of the foregoing relating to
the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of Holdings,
any of its Subsidiaries or any of

 

105

--------------------------------------------------------------------------------


 

the Properties and the fees and disbursements and other charges of legal counsel
in connection with claims, actions or proceedings by any Indemnitee against
Holdings or the Borrower hereunder (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), regardless of whether any such
Indemnified Person is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower or any of its affiliates or
shareholders); provided that neither Holdings nor the Borrower shall have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of, material breach
of the Loan Documents by, such Indemnitee or its affiliates, officers,
directors, trustees, employees, advisors, agents or controlling Persons or any
dispute among the indemnified persons (other than any dispute involving any
Agent or Arranger in is capacity as such).  All amounts due under this
Section 10.5 shall be payable promptly after receipt of a reasonably detailed
invoice therefor.  Statements payable by the Borrower pursuant to this
Section shall be submitted to the Borrower at the address thereof set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 10.5 shall survive repayment of the Obligations.

 

10.6                        Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of any Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign (other than to a Defaulting
Lender or any Disqualified Institution without the consent of the Borrower or to
any natural person) to one or more assignees (each, an “Assignee”), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided that (i) no consent of
the Borrower shall be required for an assignment of (x) Term Loans or New Term
Loans to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), and (y) Revolving Loans to a Revolving Lender (other than a Defaulting
Lender), or, in each case, if an Event of Default under Sections 8(a) or
8(f) has occurred and is continuing, any other Person and (ii) a consent under
this clause (A) shall be deemed given if the Borrower shall not have objected in
writing to the proposed assignment within ten Business Days after receipt by it
of a written notice thereof from the Administrative Agent; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or of a Revolving Loan to a Revolving Lender; and

 

(C)                               in the case of an assignment under a Revolving
Facility, each Issuing Lender and Swingline Lender for such Facility.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

106

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of (I) the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or (II) if earlier, the “trade date” (if any) specified in such Assignment
and Assumption) shall not be less than (x) $5,000,000, in the case of a
Revolving Facility or (y) $1,000,000, in the case of each other Facility, unless
the Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8(a) or (f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates or Approved
Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that only one such fee
shall be payable in the case of contemporaneous assignments to or by two or more
related Approved Funds; and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.

 

(iii)                                Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                               The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
Holdings, the Borrower, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement
(and the entries in the Register shall be conclusive absent manifest error for
such purposes), notwithstanding notice to the contrary.  The Register shall be
available for inspection by Holdings, the Borrower, the Issuing Lenders and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

107

--------------------------------------------------------------------------------


 

(v)                                  Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations (other than to a
Defaulting Lender or any Disqualified Institution without the consent of the
Borrower or to any natural person) to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly and adversely affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
including for purposes of the definition of Excluded Taxes.

 

(ii)                                   A Participant shall not be entitled to
receive any greater payment under Sections 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent to such greater
amounts or such greater payment results from a change in applicable law
following the sale of the participation to such Participant.  No Participant
shall be entitled to the benefits of Section 2.20 unless such Participant
complies with Section 2.20(d) or (e), as (and to the extent) applicable, as if
such Participant were a Lender.

 

(iii)                                Each Lender that sells a participation
pursuant to this Section 10.6, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain a register comparable to the Register on which it enters the name and
address of each Participant and the economic interests of each Participant in
all or a portion of the Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments, Loans and/or Letters of Credit
owing to it) (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person

 

108

--------------------------------------------------------------------------------


 

whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(d)                                 Any Lender may, without the consent of or
notice to the Administrative Agent or the Borrower, at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, except as provided in Sections 10.6(g) and 10.6(h), neither
Holdings nor any Affiliate of Holdings may acquire by assignment, participation
or otherwise any right to or interest in any of the Commitments or Loans
hereunder (and any such attempted acquisition shall be null and void).

 

(g)                                  So long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each Term Lender of
any Class shall have the right at any time to sell, assign or transfer all or a
portion of its Term Loans or New Term Loans of such Class on a non-pro rata
basis to Holdings or any of its Subsidiaries, subject to the following
limitations:

 

(i)                                     Holdings or any of its Subsidiaries may
conduct one or more modified Dutch auctions (each, an “Auction”) to repurchase
all or any portion of the Term Loans or New Term Loans of any Class, provided
that, (A) the Auction shall be made to Term Lenders of such Class on a pro rata
basis in accordance with their Term Percentages or New Tranche Term Percentages,
as the case may be, and (B) the Auction shall be conducted pursuant to such
procedures as the Auction Manager may establish which are consistent with this
Section 10.6(g) and the procedures set forth on Exhibit J hereto and are
otherwise reasonably acceptable to the Borrower and the Administrative Agent;

 

(ii)                                  With respect to all repurchases made by
Holdings or any of its Subsidiaries pursuant to this Section 10.6(g),
(A) Holdings or the applicable Subsidiary shall deliver to the Auction Manager a
certificate of a Responsible Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such repurchase and
(2) it affirms the No Undisclosed Information Representation, (B) Holdings or
the applicable Subsidiary shall not use the proceeds of any Revolving Loans to
acquire such Term Loans or New Term Loans and (C) the assigning Lender and
Holdings or the applicable Subsidiary shall execute and deliver to the Auction
Manager an Affiliate Assignment Agreement in lieu of an Assignment and
Assumption; and

 

(iii)                               Following repurchase by Holdings or any of
its Subsidiaries pursuant to this Section 10.6(g), the Term Loans or New Term
Loans of any Class so repurchased shall, without further action by any Person,
be deemed cancelled for all purposes and no longer outstanding (and may not be
resold by Holdings or any of its Subsidiaries), for all purposes of this
Agreement and all other Loan Documents, including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (C) the determination of Required Lenders, or for

 

109

--------------------------------------------------------------------------------


 

any similar or related purpose, under this Agreement or any other Loan
Document.  In connection with any Term Loans or New Term Loans of any Class,
repurchased and cancelled pursuant to this Section 10.6(g), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation.

 

(h)                                 Each Term Lender of any Class shall have the
right at any time to sell, assign or transfer all or a portion of its Term Loans
or New Term Loans of such Class on a non-pro rata basis to any Other Affiliate
(including any Debt Fund Affiliate), subject to the following limitations:

 

(i)                                     Such assignment is made pursuant to an
open market purchase;

 

(ii)                                  The assigning Lender and Other Affiliate
purchasing such Lender’s Term Loans or New Term Loans shall execute and deliver
to the Administrative Agent an Affiliate Lender Assignment and Assumption in
lieu of an Assignment and Assumption;

 

(iii)                               After giving effect to such assignment,
Other Affiliates (other than Debt Fund Affiliates) shall not, in the aggregate,
own or hold Term Loans or New Term Loans with an aggregate principal amount in
excess of 20% of the principal amount of all Loans then outstanding; and

 

(iv)                              Such Other Affiliate shall at the time of such
assignment affirm the No Undisclosed Information Representation and shall at all
times thereafter be subject to the voting restrictions specified in
Section 10.1.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, no Affiliate Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

 

10.7                        Adjustments; Set-off.  (a)  Except to the extent
that this Agreement provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise) in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Obligations, such Benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any cure or grace periods, to
set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final but excluding trust
accounts), in any

 

110

--------------------------------------------------------------------------------


 

currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.26(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(c)                                  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Lender
or any Lender, or the Administrative Agent, any Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

10.8                        Counterparts, Electronic Execution.

 

(a)                                 This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement or Lender Addendum by facsimile or electronic (i.e., ‘pdf”)
transmission shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all the parties shall
be lodged with the Borrower and the Administrative Agent.

 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such

 

111

--------------------------------------------------------------------------------


 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission To Jurisdiction; Waivers.  Each party to this
Agreement hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its Property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

10.13                 Judgment Currency.  This is an international loan
transaction in which the specification of Dollars or any Agreed Foreign
Currency, as the case may be (the “Specified Currency”), and payment in New York
City or the country of the Specified Currency, as the case may be (the
“Specified Place”), is of the essence, and the Specified Currency shall be the
currency of account in all events relating to Loans denominated in the Specified
Currency.  The payment obligations of the Borrower under this Agreement shall
not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder.  If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day

 

112

--------------------------------------------------------------------------------


 

on which such judgment is rendered.  The obligation of the Borrower in respect
of any such sum due from it to the Administrative Agent or any Lender hereunder
or under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

10.14                 Acknowledgments

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between the Borrower and its Subsidiaries and any Agent,
any Issuing Lender, any Swingline Lender or any Lender is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether any Agent, any Issuing Lender, any
Swingline Lender or any Lender has advised or is advising the Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agents, the Issuing Lenders, the Swingline
Lenders and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Agents, the Issuing
Lenders, the Swingline Lenders and the Lenders, on the other hand, (iii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Agents, the Issuing Lenders, the Swingline Lenders and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person; (ii) none of the Agents, the Issuing Lenders,
the Swingline Lenders and the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agents, the Issuing Lenders, the Swingline Lenders and the Lenders
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Agents, the Issuing Lenders, the Swingline Lenders and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Agents, the Issuing Lenders, the
Swingline Lenders and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

10.15                 Confidentiality.  The Agents and the Lenders agree to
treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of Holdings or any of its affiliates, whether in writing,
orally, by observation or otherwise and whether furnished before or after the
Closing Date (“Confidential Information”), strictly confidential and not to use
Confidential Information for any purpose other than negotiating, making
available, syndicating and administering this Agreement (the “Agreed
Purposes”).  Without limiting the foregoing, each Agent and each Lender agrees
to treat any and all Confidential

 

113

--------------------------------------------------------------------------------


 

Information with no less than adequate means to preserve its confidentiality,
and each Agent and each Lender agrees not to disclose Confidential Information,
at any time, in any manner whatsoever, directly or indirectly, to any other
Person whomsoever, except (1) to its Affiliates and to its and its Affiliates’
respective directors, officers, employees, counsel, trustees and other
representatives (collectively, the “Representatives”), to the extent necessary
to permit such Representatives to assist in connection with the Agreed Purposes,
(2) to prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Facilities and Commitments and Loans
hereunder, in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms,
(3) upon the request or demand of any Governmental Authority having jurisdiction
over it, (4) in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (5) to the extent
reasonably required or necessary, in connection with any litigation or similar
proceeding relating to the Facilities, (6) that has been publicly disclosed
other than in breach of this Section 10.15 or has become available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than Holdings or any of its
affiliates that has been publicly disclosed other than in breach of this
Section 10.15 or has become available to the Administrative Agent or any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than Holdings or any of its affiliates that, to the knowledge of the Admin
Agent or any Lender or their respective affiliates, is not subject to
confidentiality obligations owing to Holdings or any of its Affiliates, (7) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (8) to the extent reasonably required or necessary, in
connection with the exercise of any remedy under the Loan Documents or (9) with
the consent of the Borrower.  Each Agent and each Lender acknowledges that
(i) Confidential Information includes information that is not otherwise publicly
available and that such non-public information may constitute confidential
business information which is proprietary to Holdings and (ii) Holdings has
advised the Agents and the Lenders that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Agents and the Lenders without the confidentiality provisions of this
Agreement.

 

10.16                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.  (a)  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, upon request of Holdings in connection
with any Disposition of Property permitted by the Loan Documents, the Collateral
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement, any
documentation in respect of Cash Management Obligations or contingent or
indemnification obligations not then due) take such actions as shall be required
to release its security interest in any Collateral being Disposed of in such
Disposition, and to release any Guarantee Obligations under any Loan Document of
any Person being Disposed of in such Disposition, to the extent necessary to
permit consummation of such Disposition in accordance with the Loan Documents. 
Any representation, warranty or covenant contained in any Loan Document relating
to any such Property so Disposed of (other than Property Disposed of to Holdings
or any of its Restricted Subsidiaries) shall no longer be deemed to be repeated
once such Property is so Disposed of.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, when all Obligations (other than
(x) obligations in respect of any Specified Hedge Agreement or Cash Management
Obligations and (y) any contingent or indemnification obligations not then due)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding that is not cash collateralized or backstopped,
upon request of Holdings or the Borrower, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement or documentation in respect of
Cash Management Obligations) take such actions as shall be required to release
its security interest in all Collateral, and to release all Guarantee
Obligations under any Loan Document, whether or not on the date of such release

 

114

--------------------------------------------------------------------------------


 

there may be outstanding Obligations in respect of Specified Hedge Agreements or
Cash Management Obligations or contingent or indemnification obligations not
then due.  Any such release of Guarantee Obligations shall be deemed subject to
the provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon request of Holdings in
connection with any Liens permitted by the Loan Documents, the Collateral Agent
shall (without notice to, or vote or consent of, any Lender) take such actions
as shall be required to subordinate the Lien on any Collateral to any Lien
permitted under Section 7.3.

 

10.17                 Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of financial covenants, standards or terms in this
Agreement, then Holdings and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Holdings’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made.  Until
such time as such an amendment shall have been executed and delivered by
Holdings, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

10.18                 WAIVERS OF JURY TRIAL.  EACH OF HOLDINGS, THE BORROWER,
THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.19                 USA PATRIOT ACT.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Publ. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

 

10.20                 Delivery of Lender Addenda.  Each initial Lender (other
than any Lender whose name appears on the signature pages to this Agreement)
shall become a party to this Agreement by delivering to the Administrative Agent
a Lender Addendum duly executed by such Lender

 

10.21                 Interest Rate Limitation

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Law (collectively,
“charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and charges that would have been payable in respect of such Loan but
were not

 

115

--------------------------------------------------------------------------------


 

payable as a result of the operation of this Section shall be cumulated and the
interest and charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by such
Lender.

 

[Signature Pages Follow]

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

BORROWER:

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

By:

/s/ Gregory A. Hann

 

Name:

Gregory A. Hann

 

Title:

Chief Financial Officer

 

 

 

 

 

HOLDINGS:

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

By:

/s/ Gregory A. Hann

 

Name:

Gregory A. Hann

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Joint Lead Arranger, Joint Bookrunner, Administrative
Agent, Collateral Agent, Issuing Lender, Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger and
Joint Bookrunner

 

 

 

 

 

By:

/s/ Matthew Tugwell

 

Name:

Matthew Tugwell

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Frank Byme

 

Name:

Frank Byme

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC, as a Joint Bookrunner

 

 

 

 

 

By:

/s/ Hyun Chang

 

Name:

Hyun Chang

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

Name:

Matthew H. Massie

 

Title:

Managing Director

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Joint Bookrunner

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Joint Bookrunner and a Lender

 

 

 

 

 

By:

/s/ James Parisi

 

Name:

James Parisi

 

Title:

Authorized Signatory

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Joint Bookrunner and a Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

Name:

Shuji Yabe

 

Title:

Managing Director

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Joint Bookrunner and a Lender

 

 

 

 

 

By:

/s/ Marcel Fournier

 

Name:

Marcel Fournier

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Joint Bookrunner and a Lender

 

 

 

 

 

By:

/s/ David J. Stassel

 

Name:

David J. Stassel

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Compass Bank, as a Lender

 

 

 

 

 

By:

/s/ Erik Velastegui

 

Name:

Erik Velastegui

 

Title:

Senior Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John Berry

 

Name:

John Berry

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ M. Scott Nicholson

 

Name:

M. Scott Nicholson

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Hans Y. Lin

 

Name:

Hans Y. Lin

 

Title:

Senior Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Jason Lee

 

Name:

Jason Lee

 

Title:

VP & General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ONE WEST BANK, as a Lender

 

 

 

 

 

By:

/s/John Farrace

 

Name:

John Farrace

 

Title:

EVP

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Mr. Mingqiang Bi

 

Name:

Mr. Mingqiang Bi

 

Title:

General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Don R. Carruth

 

Name:

Don R. Carruth

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Liam N. Golightley

 

Name:

Liam N. Golightley

 

Title:

Assistant Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

City National Bank, as a Lender

 

 

 

 

 

By:

/s/ Jeanine Smith

 

Name:

Jeanine Smith

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CATHAY BANK, as a Lender

 

 

 

 

 

By:

/s/ Nancy A. Moore

 

Name:

Nancy A. Moore

 

Title:

Senior Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

Name:

Eric Y.S. Tsai

 

Title:

V.P. & General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Land Bank of Taiwan, New York Branch, as a Lender

 

 

 

 

 

By:

/s/ Henry Leu

 

Name:

Henry Leu

 

Title:

SVP & General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

 

 

By:

/s/ John H. Phillips

 

Name:

John H. Phillips

 

Title:

Executive Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Taiwan Cooperative Bank Los Angeles Branch, as a Lender

 

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

VP & GM

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Hua Nan Commercial Bank Ltd., Los Angeles Branch, as a Lender

 

 

 

 

 

By:

/s/ Ding Jong Chen

 

Name:

Ding Jong Chen

 

Title:

VP & General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS BANK, as a Lender

 

 

 

 

 

By:

/s/ Sandy Lee

 

Name:

Sandy Lee

 

Title:

Vice President

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Chong Tan

 

Name:

Chong Tan

 

Title:

VP & Credit Manager

 

 

 

 

 

 

 

By:

/s/ Victor Li

 

Name:

Victor Li

 

Title:

General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK & TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Jeffrey D. Murphy

 

Name:

Jeffrey D. Murphy

 

Title:

Commercial Banker

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Lender

 

 

 

 

 

By:

/s/ Edward Chen

 

Name:

Edward Chen

 

Title:

VP & General Manager

 

Wesco - Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[Separately Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 6.2 of the
Credit Agreement, dated as of December 7, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Wesco
Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft Hardware Corp., as the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement as lenders, Barclays Bank PLC, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent and Documentation Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated  and Barclays Bank PLC, as Joint Lead Arrangers, and the other
agents and financial institutions party thereto.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

1.                                      At the end of the accounting period, for
the accounting period ended                   , covered by the financial
statements attached hereto as Attachment 1, Holdings has no knowledge of any
Default or Event of Default[, except as set forth below].

 

2.                                      Attached hereto as Attachment 2 are
information and calculations showing compliance with the covenants set forth in
Section 7.1 of the Credit Agreement.

 

[3.                                  Include description of any new Subsidiary,
any change in jurisdiction of organization of any Loan Party and a listing of
any material United States Intellectual Property filings by any Loan Party, to
the extent not previously disclosed to the Administrative Agent.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Holdings has caused this Certificate to be executed as of
this            day of         , 201  .

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Attachment 1

to Compliance Certificate

 

[Financial Statements]

 

--------------------------------------------------------------------------------


 

Attachment 2

to Compliance Certificate

 

The information described herein is as of             , 201  , and pertains to
the period from                   , 201   to                      , 201   .

 

[Covenant Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CLOSING CERTIFICATE

 

Pursuant to section 5.1(e) of the Credit Agreement, dated as of December 7, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto, the
undersigned [Insert name of officer], [Insert title of officer] of
                           (the “Company”), hereby certifies on behalf of the
Company as follows:

 

1.                                      The representations and warranties of
the Company set forth in each of the Loan Documents to which it is a party or
that are contained in any certificate furnished by or on behalf of the Company
pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case, such representations and warranties shall be true
and correct in all respects) on and as of the date hereof with the same effect
as if made on the date hereof, except to the extent such representations and
warranties relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (except to the extent
already qualified by materiality, in which case, such representations and
warranties shall be true and correct in all respects) as of such earlier date.

 

2.                                 
                                                       is the duly elected and
qualified Secretary of the Company, and the signature set forth for such officer
below is such officer’s true and genuine signature.

 

3.                                      No Default or Event of Default has
occurred and is continuing as of the date hereof or after giving effect to the
Loans and other extensions of credit to be made on the date hereof.

 

The undersigned Secretary of the Company hereby certifies as follows:

 

1.                                      Attached hereto as Annex 1 is a true and
complete copy of a Certificate of Good Standing or the equivalent from the
Company’s jurisdiction of organization dated as of a recent date prior to the
date hereof.

 

2.                                      Attached hereto as Annex 2 is a true and
complete copy of [resolutions] [the unanimous written consent] duly adopted by
the Board of Directors of the Company on                        , 2012, such
[resolutions have] [written consent has] not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since [their][its]
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Company now in force relating to
or affecting the matters referred to therein.

 

3.                                      Attached hereto as Annex 3 is a true and
correct copy of the Bylaws/Memorandum of Association of the Company as in effect
on the date hereof.

 

--------------------------------------------------------------------------------


 

4.                                      Attached hereto as Annex 4 is a true and
complete certified copy of the Certificate of Incorporation/Association of the
Company, along with any amendments, restatements, or modifications thereto
(collectively, the “Charter Documents”), and, except as attached as Annex 4
hereto, such Charter Documents have not been amended, repealed, modified or
restated.

 

5.                                      The persons listed on Schedule I hereto
are now duly elected and qualified officers of the Company holding the offices
indicated next to their respective names on Schedule I hereto, and the
signatures appearing opposite their respective names on Schedule I hereto are
the true and genuine signatures of such officers, and each of such officers is
duly authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party.

 

6.                                      Latham & Watkins LLP may rely on this
certificate in rendering its opinion.

 

IN WITNESS WHEREOF, the undersigned have hereunto set their names as of the date
set forth below.

 

 

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

 

 

Date:                  December 7, 2012

 

--------------------------------------------------------------------------------


 

Schedule I

to Closing Certificate

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1

to Closing Certificate

 

[Certificate of Good Standing]

 

--------------------------------------------------------------------------------


 

Annex 2

to Closing Certificate

 

[Board Resolutions/Unanimous Written Consent]

 

--------------------------------------------------------------------------------


 

Annex 3

to Closing Certificate

 

[Bylaws/Memorandum of Association]

 

--------------------------------------------------------------------------------


 

Annex 4

to Closing Certificate

 

[Charter Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent (as identified below) as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

Wesco Aircraft Hardware Corp.

 

 

 

 

 

4.

 

Administrative Agent:

 

Barclays Bank PLC, as the administrative agent under the Credit Agreement (in
such capacity, the “Administrative Agent”)

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement, dated as of December 7, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Wesco
Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft Hardware Corp., as the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement as lenders, Barclays Bank PLC, as
Administrative Agent, Collateral Agent and Documentation Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

 

 

 

 

thereto.

 

6.                                      Assigned Interest:

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term
Loan,” and “Revolving Commitment”)

 

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

BARCLAYS BANK PLC,

 

  as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

  as Issuing Lender

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC,

 

  as Swingline Lender

 

 

 

 

 

By

 

 

 

Title:](5)

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(5)  To be added only if the consent of the Borrower, the Issuing Lender or the
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement and, in the case of the Borrower, has not been deemed to have been
given under the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a “Defaulting Lender”, as such term is
defined in the Credit Agreement; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Holdings or any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by
Holdings or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

Exhibit 1

to Assignment and Assumption

 

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

 

This Lender Affiliate Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent (as identified below) as contemplated below (i) all of the
Assignor’s rights and obligations as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is not a Debt Fund Affiliate]

 

 

 

 

 

3.

 

Borrower:

 

Wesco Aircraft Hardware Corp.

 

 

 

 

 

4.

 

Administrative Agent:

 

BARCLAYS BANK PLC, as the administrative agent under the Credit Agreement (in
such capacity, the “Administrative Agent”)

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement, dated as of December 7, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Wesco
Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft Hardware Corp., as the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement as lenders, Barclays Bank PLC, as
Administrative Agent, Collateral Agent and Documentation Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint

 

--------------------------------------------------------------------------------


 

 

 

 

 

Lead Arrangers, and the other agents and financial institutions party thereto.

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate
Amount of
Loans
for all Lenders*

 

Amount of
Loans
Assigned*

 

Percentage
Assigned of
Loans

 

[Term Loans][New Term Loans]

 

$

 

 

$

 

 

%

 

 

 

$

 

 

$

 

 

%

 

 

 

$

 

 

$

 

 

%

 

 

7.

 

Trade Date:

 

 

 

 

 

 

 

8.

 

Effective Date:

 

                      , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

BARCLAYS BANK PLC, as
  Administrative Agent

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (iv) it is not a “Defaulting Lender”, as
such term is defined in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Holdings, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Other Affiliate, (iii) this Assignment and Assumption is being made
pursuant to an open market purchase, (iv) no Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Assignment and Assumption, (v) after giving effect to this
Assignment and Assumption, the aggregate principal amount of all Term Loans and
New Term Loans held by all Other Affiliates (other than Debt Fund Affiliates)
constitutes no more than 20% of the aggregate principal amount of all Loans then
outstanding, (vi) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(vii) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 6.1 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (viii) attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (ix) it is not a “Defaulting Lender”, as such term is defined
in the Credit Agreement; (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (c) hereby affirms the No
Undisclosed Information Representation and (d) shall at all times be subject to
the voting restrictions set forth in Section 10.1 of the Credit Agreement.  For
the avoidance of doubt, Lenders shall not be permitted to assign Revolving
Commitments or Revolving Loans to any Affiliate Lender.  The Assignee further
acknowledges and agrees that it shall not have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and

 

--------------------------------------------------------------------------------


 

other amounts) to the Assignee whether such amounts have accrued prior to or on
or after the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of December 7, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto. 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                        (the “Non-US Lender”) is providing this
certificate pursuant to Section 2.20(d) of the Credit Agreement.  The Non-US
Lender hereby represents and warrants that:

 

1.             The Non-US Lender is the sole record and beneficial owner of the
Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.

 

2.             The Non-US Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Code.  In this regard, the Non-US Lender further
represents and warrants that:

 

(a)           the Non-US Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)           the Non-US Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

3.             The Non-US Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

 

4.             The Non-US Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF NON-US LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

Pursuant to Section 5.1(c) of the Credit Agreement, dated as of December 7, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto, the
undersigned hereby certifies that he is the duly elected and acting Chief
Financial Officer of Holdings and that as such he is authorized to execute and
deliver this Solvency Certificate on behalf of Holdings.

 

Holdings further certifies that Holdings and its Restricted Subsidiaries, on a
consolidated basis, are Solvent after giving effect to the initial extensions of
credit to be made on the Closing Date.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Solvency Certificate to be
executed as of this 7 day of December, 2012.

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of [                        , 201    ] (the “Joinder
Agreement” or this “Agreement”), by and among [NEW LENDERS] (each, a “New
Lender” and, collectively, the “New Lenders”), WESCO AIRCRAFT HOLDINGS, INC.
(“Holdings”), WESCO AIRCRAFT HARDWARE CORP., a California corporation (the
“Borrower”), and BARCLAYS BANK PLC, as administrative agent (in such capacity,
the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December 7, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”),
Wesco Aircraft Hardware Corp., as the Borrower, the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement as lenders, Barclays Bank PLC, as Administrative Agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Documentation Agent,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as
Joint Lead Arrangers, and the other agents and financial institutions party
thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Term Loan Commitments or increase Dollar Revolving
Commitments by, among other things, entering into one or more Joinder Agreements
with New Lenders;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

I.             Each New Lender party hereto hereby agrees to commit to provide
its New Term Loan Commitment or Dollar Revolving Commitments, as set forth on
Schedule A annexed hereto, on the terms and subject to the conditions set forth
below:

 

II.            Each New Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, any other New Lender or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and/or the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a New
Lender.

 

III.          Each New Lender hereby agrees to make its respective Commitment on
the following terms and conditions:

 

--------------------------------------------------------------------------------


 

1.             Applicable Margin. The Applicable Margin for each New Term Loan
shall mean, as of any date of determination, a percentage per annum as set forth
below:

 

[INSERT PRICING]

 

2.             Principal Payments.  The Borrower shall make principal payments
on the New Term Loan in installments on the dates and in the amounts set forth
below:

 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of New Term
Loans

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

3.             Voluntary and Mandatory Prepayments.  Scheduled installments of
principal of the New Term Loans set forth above shall be reduced in connection
with any optional [or mandatory] prepayments of the New Term Loans in accordance
with Section[s] 2.11 [and 2.12] of the Credit Agreement respectively.

 

4.           Proposed Borrowing.  This Agreement represents the Borrower’s
request to borrow New Term Loans or increase Dollar Revolving Commitments from
the New Lenders as follows (the “Proposed Borrowing”):

 

SECTION 1. Business Day of Proposed Borrowing: 
                          ,       

 

SECTION 2. Amount of Proposed Borrowing:  $                                     

 

SECTION 3. Interest rate option:

 

a.             ABR Loan(s)

b.             Eurocurrency Loan(s) with an initial Interest Period of       
months

 

--------------------------------------------------------------------------------


 

SECTION 4. Class of Loans: [New Term Loans][Dollar Revolving Commitments](1)

 

 

5.             [New Lenders.  Each New Lender acknowledges and agrees that upon
its execution of this Agreement and the making of New Term Loans or Dollar
Revolving Loans, such New Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.](2)

 

 

6.             Credit Agreement Governs.  Except as set forth in this Agreement,
the New Term Loans and/or the Dollar Revolving Loans, as applicable, shall
otherwise be subject to the provisions of the Credit Agreement and the other
Loan Documents.

 

7.             Holdings’ Certifications.  By its execution of this Agreement,
the undersigned officer, to the best of his or her knowledge, and Holdings
hereby certify that:

 

i.              The representations and warranties in or pursuant to the Loan
Documents are true and correct in all material respects (except to the extent
already qualified by materiality, in which case, such representations and
warranties shall be true and correct in all respects) on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects (except to the extent already qualified by materiality, in
which case, such representations and warranties were true and correct in all
respects) on and as of such earlier date;

 

ii.             No Default or Event of Default has occurred and is continuing as
of the date hereof after giving effect to the proposed Borrowing contemplated
hereby; and

 

8.             Notice.  For purposes of the Credit Agreement, the initial notice
address of each New Lender shall be as set forth below its signature below.

 

9.             Non-US Lenders.  For each New Lender that is a Non-US Lender,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such New Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(d) of the Credit Agreement.

 

10.          Recordation of the New Loans.  Upon execution and delivery hereof,
the Administrative Agent will record the New Loans made by each New Lender in
the Register.

 

11.          Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except as provided by Section 10.1 of the Credit
Agreement.

 

12.          Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter

 

--------------------------------------------------------------------------------

(1)  If the Borrowing is made pursuant to the Ratio-Based Incremental Facility,
attach a reasonably detailed calculation showing compliance with the required
Consolidated Total Leverage Ratio level.

 

(2)  Insert bracketed language if the lending institution is not already a
Lender.

 

--------------------------------------------------------------------------------


 

hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties or any of them with respect to the
subject matter hereof.

 

13.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

14.          Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

 

15.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
[                              ,           ].

 

 

[NAME OF NEW LENDER]

 

 

 

By:

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

Notice Address:
Attention:
Telephone:
Facsimile:

 

 

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

By:

 

 

 

 

 

 

  Name:

 

 

  Title:

 

--------------------------------------------------------------------------------


 

Consented to by:

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of New Lender

 

Type of Commitment

 

Amount

 

[                             ]

 

[New Term Loan] [Dollar Revolving] Commitment

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LENDER ADDENDUM

 

Reference is made to the Credit Agreement, dated as of December 7, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto. 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.20 of the Credit Agreement, the undersigned hereby
becomes a Lender under the Credit Agreement having the Commitments set forth
beneath its signature hereto, effective as of the Closing Date.

 

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this 7th day of December, 2012.

 

 

[INSERT LENDER NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Revolving] [Term Loan] Commitment: $             

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

AUCTION PROCEDURES

 

This outline of auction procedures (the “Auction Procedures”) is intended to
summarize certain basic terms of the modified Dutch auction procedures pursuant
to and in accordance with the terms and conditions of Section 10.6(g) of the
Credit Agreement, of which this Exhibit J is a part.  It is not intended to be a
definitive statement of all of the terms and conditions of a modified Dutch
auction, the definitive terms and conditions for which shall be set forth in the
applicable Auction Procedures set for each Auction (the “Offer Documents”). 
None of the Administrative Agent, the Auction Manager and any other Agent, or
any of their respective affiliates, makes any recommendation pursuant to the
Offer Documents as to whether or not any Term Lender of any Class should sell
its Term Loans or New Term Loans of any Class to Holdings or any of its
Subsidiaries pursuant to the Offer Documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent (or any of their
affiliates) in its capacity as a Term Lender or New Term Lender be deemed to
constitute such a recommendation.  Each Term Lender should make its own decision
on whether to sell any of its Term Loans or New Term Loans, as applicable, and,
if it decides to do so, the principal amount of and price to be sought for such
Term Loans or New Term Loans, as applicable.  In addition, each Term Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning this Auction and the Offer
Documents.  Capitalized terms not otherwise defined in this Exhibit have the
meanings assigned to them in the Credit Agreement.

 

Summary.  Holdings or any of its Subsidiaries may conduct one or more modified
Dutch auctions in order to purchase all or any portion of the Term Loans or New
Term Loans of any Class (each, an “Auction”) pursuant to the procedures
described herein.

 

Notice Procedures.  In connection with each Auction, Holdings or the applicable
Subsidiary will provide notification to the Auction Manager (for distribution to
the Term Lenders of the applicable Class) of the Term Loans or New Term Loans
that will be the subject of the Auction (an “Auction Notice”).  Each Auction
Notice shall contain (i) the maximum principal amount of Term Loans or New Term
Loans of the applicable Class Holdings or the applicable Subsidiary is willing
to purchase in the Auction (the “Auction Amount”), which shall be no less than
$20,000,000 or an integral multiple of $1,000,000 in excess of thereof; (ii) the
range of discounts to par (the “Discount Range”), expressed as a range of prices
per $1,000 (in increments of $5), at which Holdings or the applicable Subsidiary
would be willing to purchase Term Loans or New Term Loans in the Auction; and
(iii) the date on which the Auction will conclude, on which date Return Bids (as
defined below) will be due by 1:00 p.m. New York time, as such date and time may
be extended (such time, the “Expiration Time”) for a period not exceeding three
Business Days upon notice by Holdings or the applicable Subsidiary to the
Auction Manager received not less than 24 hours before the original Expiration
Time.  An Auction shall be regarded as a “Failed Auction” in the event that
either (x) Holdings or the applicable Subsidiary withdraws such Auction in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received.  In the event of a
Failed Auction, Holdings or the applicable Subsidiary shall not be permitted to
deliver a new Auction Notice prior to the date occurring [five (5)] Business
Days after such withdrawal or Expiration Time, as the case may be.

 

Reply Procedures.  In connection with any Auction, each Term Lender holding Term
Loans or New Term Loans of the applicable Class wishing to participate in such
Auction shall, prior to the Expiration Time, provide the Auction Manager with a
notice of participation (the “Return Bid”, in the form included in the Offer
Document), which shall specify (i) a discount to par expressed as a price per
$1,000 (in increments of $5) of Term Loans or New Term Loans (the “Reply Price”)
within the Discount Range and (ii) the principal amount of Term Loans or New
Term Loans of such Class, in an amount not

 

--------------------------------------------------------------------------------


 

less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
that such Term Lender is willing to offer for sale at its Reply Price (the
“Reply Amount”); provided, that such Term Lender may submit a Reply Amount that
is less than the minimum amount and/or incremental amount requirements described
above only if the Reply Amount comprises the entire amount of Term Loans or New
Term Loans of the applicable Class held by such Term Lender.  Each Term Lender
of the applicable Class may only submit one Return Bid per Auction.  In addition
to the Return Bid, the participating Term Lender must execute and deliver, to be
held by the Auction Manager, an Affiliate Assignment Agreement.  Neither
Holdings nor any of its Subsidiary will purchase any Term Loans or New Term
Loans at a price that is outside of the applicable Discount Range, nor will any
Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).

 

Acceptance Procedures.  Based on Reply Prices and Reply Amounts received by the
Auction Manager, the Auction Manager, in consultation with Holdings or the
applicable Subsidiary, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for the Auction within the Discount Range for the Auction that
will allow Holdings or the applicable Subsidiary to complete the Auction by
purchasing the full Auction Amount (or such lesser amount of Term Loans or New
Term Loans of the applicable Class for which Holdings or the applicable
Subsidiary has received Qualifying Bids (as defined below)).  Holdings or the
applicable Subsidiary shall purchase Term Loans or New Term Loans of the
applicable Class from each Term Lender whose Return Bid is within the Discount
Range and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Term Loans or New Term Loans of
the applicable Class included in Qualifying Bids received at a Reply Price lower
than the Applicable Threshold Price will be purchased at the applicable Reply
Price and shall not be subject to proration.

 

Proration Procedures.  All Term Loans or New Term Loans offered in Return Bids
constituting Qualifying Bids at the Applicable Threshold Price will be purchased
at the Applicable Threshold Price; provided that if the aggregate principal
amount of all Term Loans or New Term Loans for which Qualifying Bids have been
submitted in any given Auction at the Applicable Threshold Price would exceed
the remaining portion of the Auction Amount (after deducting all Term Loans or
New Term Loans to be purchased below the Applicable Threshold Price), Holdings
or the applicable Subsidiary shall purchase the Term Loans or New Term Loans for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on such Term Lenders’ Term Percentages or New Tranche Term
Percentages, as the case may and in an aggregate amount equal to the amount
necessary to complete the purchase of the Auction Amount.

 

Notification Procedures.  The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by 4:00 p.m. New York time on the same Business Day as the date the
Return Bids were due.  The Auction Manager will insert the principal amount of
Term Loans or New Term Loans of the applicable Class to be assigned and the
applicable settlement date into each applicable Affiliate Assignment Agreement
received in connection with a Qualifying Bid.  Upon request of the submitting
Term Lender, the Auction Manager will promptly return any Affiliate Assignment
Agreement received in connection with a Return Bid that is not a Qualifying Bid.

 

Additional Procedures.  Once initiated by an Auction Notice, Holdings or the
applicable Subsidiary may withdraw an Auction only in the event that, as of such
time, no Qualifying Bid has been received by the Auction Manager.  Furthermore,
in connection with any Auction, upon submission by a Term Lender of a Return
Bid, such Term Lender will not have any withdrawal rights. Any Return Bid
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Term Lender.  However, an Auction may become void if the
conditions to the purchase of Term Loans or New Term Loans by Holdings or the
applicable Subsidiary required by the terms and conditions of
Section 10.6(g)(iii) of the Credit Agreement are not met.  The purchase price in
respect of each Auction shall be paid by Holdings or the applicable Subsidiary
directly to the respective assigning Term Lender on a

 

--------------------------------------------------------------------------------


 

settlement date as determined by the Auction Manager in consultation with
Holdings or the applicable Subsidiary (which shall be no later than ten
(10) Business Days or such longer period as may be agreed after the date Return
Bids are due).  Holdings or the applicable Subsidiary shall execute each
applicable Affiliate Assignment Agreement received in connection with a
Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Term
Loans or New Term Loans that are the subject of an Auction will be determined by
the Auction Manager, in consultation with Holdings or the applicable Subsidiary,
which determination will be final and binding.  The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with Holdings or the applicable Subsidiary, will be final and
binding.

 

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning Holdings or any of its Subsidiaries,
each other Loan Party, or any of their affiliates (whether contained in the
Offer Documents or otherwise) or for any failure to disclose events that may
have occurred and may affect the significance or accuracy of such information.

 

This Exhibit J shall not require Holdings or any of its Subsidiaries to initiate
any Auction.

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

NOTICE OF TERM LOAN BORROWING

 

December 7, 2012

 

Barclays Bank PLC,

as Administrative Agent for the

Term Lenders party to the Credit Agreement

referred to below

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement, dated as of December 7, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto.  Terms
defined in the Credit Agreement are used herein as defined therein.

 

The undersigned hereby requests a Term Loan borrowing under the Credit Agreement
(the “Proposed Borrowing”), as follows:

 

(1)                                 The Business Day of the Proposed Borrowing
is December 7, 2012.

 

(2)                                 The Proposed Borrowing is to be comprised of
[ABR Loans][Eurocurrency Loans, having an Interest Period of [    ] months
duration].

 

(3)                                 The aggregate amount of the Proposed
Borrowing is [$               of Term Loans].

 

(4)                                 The account of the undersigned to which the
proceeds of the Proposed Borrowing are to be made available is as follows:

 

Bank Name:

Bank Address:

ABA Number:

Account Number:

Attention:

Reference:

 

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that, as of the date of this
Notice of Borrowing and the date of the Proposed Borrowing, (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (except to the
extent already qualified by materiality, in which case, such representations and
warranties shall be true and correct in all respects), in each case except to
the extent that such representations and warranties relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (except to the extent already qualified by materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of such earlier date and (ii) at the time of and immediately after
giving effect to such Proposed Borrowing no Default or Event of Default shall
have occurred and be continuing.

 

 

Very truly yours,

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

NOTICE OF REVOLVING BORROWING

 

[                ], 201[   ]

 

Barclays Bank PLC,

as Administrative Agent for the

Revolving Lenders party to the Credit Agreement

referred to below

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement, dated as of December 7, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto.  Terms
defined in the Credit Agreement are used herein as defined therein.

 

The undersigned hereby requests a Borrowing under the Credit Agreement (the
“Proposed Borrowing”), as follows:

 

(1)                                 The Business Day of the Proposed Borrowing
is                            , 201 .

 

(2)                                 The Currency of the Proposed Borrowing is
                      .

 

(3)                                 The Proposed Borrowing is to be comprised of
[ABR Loans] [Eurocurrency Loans with an Interest Period of [              ]
months’ duration].

 

(4)                                 The aggregate amount of the Proposed
Borrowing is [U.S. $                     of Dollar Revolving Loans] [and]
[[U.S. $]                    (8) of Multicurrency Revolving Loans].

 

(5)                                 The account of the undersigned to which the
proceeds of the Proposed Borrowing are to be made available is as follows:

 

Bank Name:

Bank Address:

ABA Number:

Account Number:

Attention:

Reference:

 

The undersigned hereby represents and warrants that, as of the date of this
Notice of Borrowing and the date of the Proposed Borrowing (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (except to the
extent already qualified by materiality, in which case, such representations and
warranties

 

--------------------------------------------------------------------------------

(8)  Insert currency:  Dollars, Pounds Sterling, Canadian Dollars or Euros.

 

--------------------------------------------------------------------------------


 

shall be true and correct in all respects), in each case except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except to the extent already qualified by materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of such earlier date; and (ii) at the time of and immediately after
giving effect to such Proposed Borrowing, no Default or Event of Default has
occurred and is continuing.

 

 

Very truly yours,

 

 

 

WESCO AIRCRAFT HARDWARE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF PREPAYMENT OPTION NOTICE

 

New Term Lender party to the Credit Agreement

Referred to below

 

Attention of

Telecopy No.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of December 7, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto.  Terms
defined in the Credit Agreement are used herein as defined therein.

 

The Administrative Agent hereby gives notice of an offer of prepayment made by
the Borrower pursuant to Section 2.12(f) of the Credit Agreement in the
Prepayment Amount for the New Term Loans.  Amounts applied to prepay the [name
of Tranche of New Term Loans] shall be applied pro rata to the [name of Tranche
of New Term Loans] held by you.  The portion of the Prepayment Amount to be
allocated to the [name of Tranche of New Term Loans] held by you and the date on
which such prepayment will be made to you (should you elect to receive such
prepayment) are set forth below:

 

(A)                               Total Prepayment Amount for the

New Term Loans:

 

(B)                               Portion of Prepayment Amount for the

New Term Loans

to be received by you:

 

(C)                               Prepayment Date (10 Business Days after the
date of this Prepayment Option Notice)

(the “Mandatory Prepayment Date”):

 

IF YOU DO NOT WISH TO RECEIVE ALL OF THE PREPAYMENT AMOUNT FOR THE [NAME OF
TRANCHE OF NEW TERM LOANS] TO BE ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT
DATE, please sign this notice in the space provided below and indicate the
percentage of the Prepayment Amount for the New Term Loans otherwise payable
that you do not wish to receive.  Please return this notice as so completed via
telecopy to the attention of the Administrative Agent at
[                        ] no later than 5:00 pm, New York City time, one
Business Day after receipt of this notice, at Telecopy
No. [                      ].

 

IF YOU DO NOT RETURN THIS NOTICE YOU WILL RECEIVE 100% OF THE PREPAYMENT AMOUNT
FOR THE [NAME OF TRANCHE OF NEW TERM LOANS] ALLOCATED TO YOU ON THE MANDATORY
PREPAYMENT DATE.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

 as Administrative Agent and as Collateral

 

 Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

NAME OF NEW TERM LENDER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Percentage of Prepayment Amount

 

Declined:       %

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

NOTICE OF CONTINUATION/CONVERSION

 

[                ], 201

 

Barclays Bank PLC,

as Administrative Agent for the

Lenders party to the Credit Agreement

referred to below

 

Attention:

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of December 7, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wesco Aircraft Holdings, Inc. (“Holdings”), Wesco Aircraft
Hardware Corp., as the Borrower, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
lenders, Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Documentation Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC, as Joint Lead
Arrangers, and the other agents and financial institutions party thereto.  Terms
defined in the Credit Agreement are used herein as defined therein.

 

Pursuant to Section 2.13 of the Credit Agreement, the Borrower hereby requests
the continuation or conversion of Loans under the Credit Agreement as follows:

 

1.  Term Loans:

 

$[      ,      ,      ]

 

Eurocurrency Loans to be continued with Interest Period of [        ] month(s)

 

 

 

$[      ,      ,      ]

 

ABR Loans to be converted to Eurocurrency Loans with Interest Period of
[        ] month(s)

 

 

 

$[      ,      ,      ]

 

Eurocurrency Loans to be converted to ABR Loans

 

2. Dollar Revolving Loans:

 

$[      ,      ,      ]

 

Eurocurrency Loans to be continued with Interest Period of [        ] month(s)

 

 

 

$[      ,      ,      ]

 

ABR Loans to be converted to Eurocurrency Loans with Interest Period of         
month(s)

 

 

 

$[      ,      ,      ]

 

Eurocurrency Loans to be converted to ABR Loans

 

The Borrower hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WESCO AIRCRAFT HARDWARE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------